Exhibit 10

EXECUTION COPY

PURCHASE AGREEMENT

AMONG

CERES GROUP, INC.,

CONTINENTAL GENERAL INSURANCE COMPANY,

LOYAL AMERICAN HOLDING CORPORATION,

UNITED TEACHER ASSOCIATES INSURANCE COMPANY,

GREAT AMERICAN FINANCIAL RESOURCES, INC.,

CERES SALES, LLC,

AS SELLERS,

AND

CIGNA HEALTH AND LIFE INSURANCE COMPANY,

AS BUYER



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1. Definitions.

     1   

Section 2. Purchase and Sale of Transaction Shares; Asset Transfers

     15   

(a) Purchase and Sale

     15   

(b) Excluded Assets; Transferred Assets

     15   

(c) Purchase Price

     16   

(d) Pre-Closing Deliverables

     16   

(e) Purchase Price Adjustment; Payments on the Settlement Date

     17   

(f) Closing

     19   

(g) Deliveries at Closing

     20   

Section 3. Representations and Warranties Concerning Transaction

     20   

(a) Sellers’ Representations and Warranties

     20   

(b) Buyer’s Representations and Warranties

     22   

Section 4. Representations and Warranties Concerning the Business

     24   

(a) Organization, Qualification, and Corporate Power

     24   

(b) Capitalization

     24   

(c) Non-contravention

     25   

(d) Brokers’ Fees

     26   

(e) Title to or Right to Use Business Assets

     26   

(f) Sufficiency of Business Assets

     26   

(g) Statutory and GAAP Statements

     26   

(h) Actuarial Report; Reserves; Risk-Based Capital

     28   

(i) Internal Controls

     29   

(j) Events Subsequent to Most Recent Fiscal Year End

     29   

(k) Undisclosed Liabilities

     31   

(l) Legal Compliance

     32   

(m) Tax Matters

     32   

(n) Real Property

     35   

(o) Intellectual Property

     36   

(p) Tangible Assets

     38   

(q) Contracts

     38   

(r) Books and Records; Notes and Accounts Receivable

     40   

(s) Powers of Attorney

     40   

(t) Insurance

     40   

(u) Litigation

     41   

(v) Insurance Contracts

     41   

(w) Reinsurance Agreements

     42   

(x) Producers

     42   

(y) Guaranty Fund Assessments

     43   

(z) Permits

     43   

(aa) Rating Agencies

     44   

(bb) Financial and Market-Conduct Examinations

     44   

(cc) Portfolio Investments

     44   

(dd) Employees

     45   

(ee) Employee Benefits

     46   

(ff) Guaranties

     48   

(gg) Environmental, Health, and Safety Matters

     48   

(hh) Business Continuity

     49   

(ii) Certain Business Relationships with the Targets

     49   

(jj) Data Privacy and Security

     50   

(kk) LifePro License Agreement

     50   

 

i



--------------------------------------------------------------------------------

Section 5. Pre-Closing Covenants

     50   

(a) General

     50   

(b) Notices and Consents

     50   

(c) Operation of Business

     51   

(d) Preservation of Business

     51   

(e) Full Access

     51   

(f) Notice of Developments

     52   

(g) Exclusivity

     52   

(h) Maintenance of Leased Real Property

     53   

(i) Leases

     53   

(j) Tax Matters

     53   

(k) Confidentiality

     53   

(l) Books and Records

     53   

(m) Pre-Closing Confidentiality Agreements

     54   

(n) Intercompany Obligations and Intercompany Agreements

     54   

(o) Ancillary Agreements

     54   

(p) Shared Assets

     54   

(q) License Agreements

     54   

Section 6. Post-Closing Covenants

     55   

(a) General

     55   

(b) Access to Information

     55   

(c) Transition

     55   

(d) Confidentiality

     56   

(e) Removal of “Great American” Identifiers

     56   

(f) Business Employees

     56   

(g) Discontinuation of Use of Transferred Assets

     59   

(h) Non-Solicitation

     59   

(i) Non-Competition

     60   

(j) Additional Obligations Regarding Transferred Assets and Excluded Assets

     61   

Section 7. Conditions to Obligation to Close

     62   

(a) Conditions to Buyer’s Obligation

     62   

(b) Conditions to Sellers’ Obligation

     65   

Section 8. Remedies for Breaches of This Agreement

     66   

(a) Survival of Representations and Warranties and Covenants

     66   

(b) Indemnification Provisions for Buyer’s Benefit

     66   

(c) Indemnification Provisions for Sellers’ Benefit

     67   

(d) Matters Involving Third Parties

     68   

(e) Determination of Adverse Consequences

     69   

(f) No Punitive Damages

     70   

(g) Duty to Mitigate

     70   

(h) Exclusive Remedy

     70   

Section 9. Tax Matters

     70   

(a) Tax Indemnification

     70   

(b) Straddle Period

     71   

(c) Responsibility for Filing Tax Returns

     71   

(d) Refunds and Tax Benefits

     71   

(e) Cooperation on Tax Matters

     72   

(f) Contest Provisions

     72   

(g) Tax-Sharing Agreements

     73   

(h) Transfer Taxes

     73   

(i) Section 338(h)(10) Election

     74   

(j) Other Taxes

     74   

 

ii



--------------------------------------------------------------------------------

Section 10. Termination

     74   

(a) Termination of Agreement

     74   

(b) Effect of Termination

     75   

Section 11. Miscellaneous

     75   

(a) Nature of Sellers’ Obligations

     75   

(b) Press Releases and Public Announcements

     76   

(c) No Third-Party Beneficiaries

     76   

(d) Entire Agreement

     76   

(e) Succession and Assignment

     77   

(f) Counterparts

     77   

(g) Headings

     77   

(h) Notices

     77   

(i) Governing Law

     78   

(j) Specific Performance

     78   

(k) Arbitration; Consent to Jurisdiction

     79   

(l) Amendments and Waivers

     81   

(m) Severability

     81   

(n) Expenses

     81   

(o) Construction

     81   

(p) Incorporation of Exhibits, Annexes, and Schedules

     81   

(q) WAIVER OF JURY TRIAL

     82   

 

Exhibit A-1 –   Form of Transaction Reinsurance Agreement (Life & Annuity
Business)    Exhibit A-2 –   Form of Transaction Reinsurance Agreement (Medicare
Supplement, Supplemental Health and Critical Illness Business)    Exhibit B-1 –
  Form of Buyer Transition Services Agreement (Buyer-Provided Services)   
Exhibit B-2 –   Form of Sellers Transition Services Agreement (Seller-Provided
Services)    Exhibit C –   Excluded Business Employees    Exhibit D –   Form of
Estimated Settlement Statement    Exhibit E-1 –   Form of Trust Agreement (Life
& Annuity Business)    Exhibit E-2 –   Form of Trust Agreement (Medicare
Supplement, Supplemental Health and Critical Illness Business)    Exhibit F –  
Form of LifePRO License Agreement    Exhibit G –   Form of Employee Lease
Agreement    Annex I –   Agreed Accounting Principles    Annex II –   Fair
Market Value Calculation Methodology   

 

iii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

This Purchase Agreement (this “Agreement”) is entered into as of May 10, 2012,
by and among Cigna Health and Life Insurance Company, a Connecticut corporation
(“Buyer”), Great American Financial Resources, Inc., a Delaware corporation
(“GAFRI”), Ceres Group, Inc., a Delaware corporation (“Ceres”), Continental
General Insurance Company, an Ohio corporation (“CGIC”), Loyal American Holding
Corporation, an Ohio corporation (“LAH”), United Teacher Associates Insurance
Company, a Texas corporation (“UTAIC”), and Ceres Sales, LLC, a Delaware limited
liability company (“Ceres Sales”) (each of GAFRI, Ceres, CGIC, LAH, UTAIC and
Ceres Sales, a “Seller” and collectively, “Sellers”). Buyer and Sellers are
referred to herein individually as a “Party” and collectively herein as the
“Parties.”

RECITALS:

Ceres, LAH and Ceres Sales own directly or indirectly through intermediate
subsidiaries all of the issued and outstanding Capital Stock of each of American
Retirement Life Insurance Company, an Ohio corporation; Central Reserve Life
Insurance Company, an Ohio corporation (“Central Reserve”); Loyal American Life
Insurance Company, an Ohio corporation (“LAI”); Provident American Life & Health
Insurance Company, an Ohio corporation; United Benefit Life Insurance Company,
an Ohio corporation (each, a “Target Insurance Company” and collectively, the
“Target Insurance Companies”); and Ceres Sales of Ohio, LLC, an Ohio limited
liability company (“CSO”) (each of CSO and the Target Insurance Companies, a
“Target” and CSO and the Target Insurance Companies collectively, the
“Targets”).

Each of Ceres, CGIC, LAH, UTAIC and Ceres Sales and Targets is a direct or
indirect Subsidiary of GAFRI.

CGIC and UTAIC market and have in place Medicare supplement, supplemental health
and critical illness insurance policies that have been included in the Business
(as hereinafter defined).

Buyer desires to acquire the Business through the purchase of the Transaction
Shares (as hereinafter defined) from Sellers upon the terms and conditions set
forth herein, immediately following (a) the Transfer (as hereinafter defined) of
the Transferred Assets (as hereinafter defined) to the Targets in accordance
with the terms and conditions set forth herein, and (b) the cession of certain
Medicare supplement, supplemental health and critical illness insurance polices
included in the Business to the Targets pursuant to the Transaction Reinsurance
Agreements (as hereinafter defined).

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.

Section 1. Definitions.

“Acquisition Proposal” has the meaning set forth in Section 5(g).



--------------------------------------------------------------------------------

“Action” means any civil, criminal or other claim, action, suit, litigation,
arbitration, investigation, inquiry, hearing, charge, complaint, demand, notice
or other proceeding by or before any Governmental Authority or arbitral body.

“Actuarial Reports” has the meaning set forth in Section 4(h)(i).

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, reasonable
amounts actually paid in settlement, liabilities, obligations, Taxes, liens,
losses, expenses, and fees, including court costs and attorneys’ fees and
expenses; provided, however, in no event shall Adverse Consequences include
punitive damages except to the extent payable to a third party; provided,
further, that any Adverse Consequences based upon loss of income shall be
calculated by reference to demonstrably foreseeable damages (including
reasonably expected income) rather than by reference to a multiple of income.

“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.

“Affiliate Benefit Plan” has the meaning set forth in Section 4(ee)(i).

“Affiliated Group” means any affiliated group within the meaning of Code
§1504(a) or any similar group defined under a similar provision of state, local,
or non-U.S. law.

“After-Acquired Business” has the meaning set forth in Section 6(i)(ii)(C).

“Agent Balances” means any amounts payable by any Producer to any Target, CGIC
or UTAIC, as applicable, in connection with advances made by such Person to such
Producer.

“Aggregate After-Acquired Revenues” has the meaning set forth in
Section 6(i)(ii)(C).

“Agreed Accounting Principles” means SAP applied consistently with its
application in connection with the Statutory Statements, subject to the agreed
procedures, methodologies and exceptions set forth in Annex I attached hereto.

“Agreement” has the meaning set forth in the preface above.

“Ancillary Agreements” means, collectively, the Transaction Reinsurance
Agreements, the Transition Services Agreements, the Business Associate
Agreements, the Trust Agreements, the LifePRO License Agreement, the Employee
Lease Agreement and the OnBase License Agreement.

“Applicable Rate” means, as of any date of determination, the United States
Prime Rate as listed in the Eastern print edition of the Wall Street Journal on
such date, or, if such date is not a Business Day, the immediately preceding
Business Day.

“Arbitrator” has the meaning set forth in Section 11(k)(iii).

“Award” has the meaning set forth in Section 11(k)(iv).

 

2



--------------------------------------------------------------------------------

“Base Purchase Price” has the meaning set forth in Section 2(c).

“Books and Records” means originals and copies of all books, ledgers, files,
reports, customer lists, policy information, contracts, Permits, administrative
and pricing manuals, corporate records, claims records, sales records,
underwriting records, financial records, compliance records (prepared for or
filed with any Governmental Authority), plans and operating records (in whatever
form maintained), copies of Tax Returns (including work papers with respect to
the Targets), Tax records, employee records relating to the Business and all
other documents and information related to the Business or the other business,
operations or conduct of the Targets, each in the possession or control of
Sellers, the Targets or their respective Representatives, whether or not stored
in hardcopy form or on electronic, magnetic, optical or other media (to the
extent not subject to licensing restrictions).

“Business” means the Medicare supplement, supplemental health, critical illness,
accident, disability and dental insurance business marketed, sold, and issued
through the Targets and their respective Affiliates or assumed by the Targets
and their Affiliates pursuant to any Reinsurance Agreements.

“Business Assets” has the meaning set forth in Section 4(e).

“Business Associate Agreements” means the business associate agreements to be
entered into pursuant to the Transaction Reinsurance Agreements.

“Business Day” means any day other than a Saturday, a Sunday or other day on
which banking institutions in Columbus, Ohio, Hartford, Connecticut or New York,
New York, are required or authorized by Law or executive order to be closed.

“Business Employee” means each Person who is an employee or independent
contractor of a Target or any of its Affiliates whose duties relate primarily to
the Business, including any such Person who is absent from employment or service
due to illness, vacation, military service or other authorized absence.

“Business Intellectual Property” shall mean the Intellectual Property included
in the Business Assets that is used or held for use in the Business as currently
conducted.

“Buyer” has the meaning set forth in the preface above.

“Buyer Disclosure Schedule” has the meaning set forth in Section 3(b).

“Buyer Employment Requirements” has the meaning set forth in Section 6(f)(i).

“Buyer Indemnitees” has the meaning set forth in Section 8(b)(i).

“Buyer Transition Services Agreement” means that certain transition services
agreement in the form attached hereto and incorporated herein as Exhibit B-1.

 

3



--------------------------------------------------------------------------------

“Capital and Surplus” means, as of any date of determination, an amount equal to
(a) the aggregate capital and surplus of Central Reserve and LAI (as would be
reflected in line 38, column 1 in the “Liabilities, Surplus and Other Funds”
section of the balance sheet in each such Person’s Statutory Statements) as of
such date, plus (b) the aggregate asset valuation reserves of the Target
Insurance Companies (as would be reflected in line 24.01, column 1 in the
“Liabilities, Surplus and Other Funds” section of the balance sheet in each such
Person’s Statutory Statements) as of such date, minus (c) any deferred tax
assets of the Target Insurance Companies (as would be reflected in line 18.2,
column 3 in the “Assets” section of the balance sheet in each such Person’s
Statutory Statements) as of such date, in each case, determined in accordance
the Agreed Accounting Principles.

“Capital Stock” means capital stock of or other type of equity interest in a
Person.

“Central Reserve” has the meaning set forth in the recitals above.

“Ceres” has the meaning set forth in the preface above.

“Ceres Sales” has the meaning set forth in the preface above.

“CGIC” has the meaning set forth in the preface above.

“Chancery Rules” has the meaning set forth in Section 11(k)(i).

“Closing” has the meaning set forth in Section 2(f).

“Closing Date” has the meaning set forth in Section 2(f).

“COBRA” means the requirements of Part 6 of Subtitle B of Title I of ERISA and
Code §4980B and of any similar state law.

“Code” means the Internal Revenue Code of 1986, as amended.

“Competing After-Acquired Revenues” has the meaning set forth in
Section 6(i)(ii)(C).

“Competing Business” has the meaning set forth in Section 6(i)(i).

“Confidential Information” means any information (including the Books and
Records) concerning the Business and/or the business and affairs of the Targets
that is not already generally available to the public.

“Confidentiality Agreement” has the meaning set forth in Section 5(k).

“Consultation Period” has the meaning set forth in Section 2(e)(iii).

“CSO” has the meaning set forth in the recitals above.

 

4



--------------------------------------------------------------------------------

“Data Laws” means any Laws applicable to data privacy, data security, and/or the
collection and use of personal information, including the Federal Trade
Commission’s Fair Information Principles and the Health Insurance Portability
and Accountability Act of 1996 (and the Privacy Rule and the Security Rule
adopted thereunder), as well as industry standards applicable to the Targets.

“Delaware Court” has the meaning set forth in Section 11(k)(ix).

“Delaware Court of Chancery” has the meaning set forth in Section 11(k)(i).

“Dispute” has the meaning set forth in Section 11(k)(i).

“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any other compensation or employee benefit plan,
program, agreement or arrangement of any kind.

“Employee Lease Agreement” means the employee lease agreement in the form
attached hereto and incorporated herein as Exhibit G.

“Employee Leasing Period” means the period following the Closing Date during
which a Business Employee remains employed by a Seller or an Affiliate of Seller
and is leased to Buyer or an Affiliate of Buyer pursuant to the Employee Lease
Agreement.

“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).

“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).

“Employment Commencement Date” has the meaning set forth in Section 6(f)(i).

“Environmental, Health, and Safety Requirements” means all federal, state,
local, and non-U.S. statutes, regulations, ordinances, and similar provisions
having the force or effect of law as of the Closing Date, all judicial and
administrative orders and determinations, and all common laws concerning public
health and safety, worker health and safety, pollution, or protection of natural
resources or the environment, including all those relating to the presence, use,
production, generation, handling, transportation, treatment, storage, disposal,
distribution, labeling, testing, processing, discharge, release, threatened
release, control, exposure to, or cleanup of any hazardous materials,
substances, wastes, chemical substances, mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise, odor, mold or radiation.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means each entity that is, or at any relevant time has been,
treated as a single employer with any Target for purposes of Code §414.

“Estimated Capital and Surplus” has the meaning set forth in Section 2(d)(ii).

“Estimated Purchase Price” has the meaning set forth in Section 2(c).

 

5



--------------------------------------------------------------------------------

“Estimated Settlement Statement” has the meaning set forth in Section 2(d)(ii).

“Excess Amount” has the meaning set forth in Section 2(e)(vi).

“Excluded Assets” has the meaning set forth in Section 2(b)(i).

“Excluded Business” means any business of the Targets other than the Business,
including life insurance, annuity and long-term care insurance business.

“Excluded Business Employees” those Persons listed on Exhibit C attached hereto
and incorporated herein and those Persons who are independent contractors.

“Excluded Liabilities” means any liability or obligation, whether direct or
indirect, known or unknown, absolute or contingent, and whether such liability
or obligation exists prior to, on or, except in the case of clauses (b) and
(d) of this definition, after the Closing Date (a) relating to current or former
employees of Sellers, Targets or any of their Affiliates, other than Transferred
Employees, (b) relating to Transferred Employees, (c) under or relating to any
Affiliate Benefit Plans or any other Employee Benefit Plans maintained by
Sellers or any of their Affiliates, other than the Target Benefit Plans,
(d) under or relating to any Target Benefit Plans, or (e) relating to, arising
from, or caused by (i) the Excluded Assets, (ii) the Excluded Business, or
(iii) the GALAC SPA.

“Existing LifePRO Agreement” means that certain IBM Customer Agreement,
Statement of Work for Project Support Services, LifePRO Solutions, Agreement
Number HQ12291, dated June 27, 1997, with Great American Life Insurance Company,
as amended by that certain Enterprise License Letter, dated August 10, 2004,
from Professional Data Management Again, Inc., as licensor, to Great American
Life Insurance Company, as licensee, as amended or supplemented prior to the
date hereof.

“Fiduciary” has the meaning set forth in ERISA §3(21).

“Final Capital and Surplus” has the meaning set forth in Section 2(e)(iv).

“Final Settlement Statement” has the meaning set forth in Section 2(e)(iv).

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“GAFRI” has the meaning set forth in the preface above.

“GALAC SPA” means that certain Stock Purchase Agreement, dated as of
February 23, 2012, by and among Presidential Life Corporation, GALAC Holding
Company and LAI.

“Governmental Approval” has the meaning set forth in Section 3(b)(ii).

“Governmental Authority” means any federal, state, local, county, municipal or
other governmental, quasi-governmental, legislative, judicial or administrative
body, agency, department, board, commission, instrumentality, court, tribunal or
authority (including regulatory authority) of the United States or any foreign
nation or any self-regulatory authority having jurisdiction over a Person or the
assets or business of a Person.

 

6



--------------------------------------------------------------------------------

“Governmental Order” means any order, writ, judgment, injunction, declaration,
decree, stipulation, determination, award, agreement or permitted practice
entered by or with any Governmental Authority.

“Great American Names and Marks” means the name “GREAT AMERICAN” or any cognates
thereof, including “Great American Supplemental Benefits Group,” or any trade
names, trademarks, Internet domain names, tag-lines, identifying logos or
service marks related thereto or employing the same (including all registrations
and applications relating thereto).

“Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended.

“Hazardous Substance” means (a) any petroleum or petroleum products, asbestos,
urea formaldehyde insulation or polychlorinated biphenyls and (b) any pollutant,
contaminant, waste, material or substance defined in, regulated under or for
which liability or standards of care are imposed by any applicable
Environmental, Health, and Safety Requirement.

“HSI” means Hyland Software, Inc.

“Improvements” has the meaning set forth in Section 4(n)(iv).

“Income Tax” means any federal, state, local, or non-U.S. Tax imposed upon or in
respect of income, including any interest, penalty, or addition thereto, whether
disputed or not.

“Income Tax Return” means any return, declaration, report, claim for refund,
information return or statement, or other similar statement relating to Income
Taxes, including any schedule or attachment thereto, and including any amendment
thereof.

“Indemnified Event” has the meaning set forth in Section 8(e).

“Indemnified Party” has the meaning set forth in Section 8(d)(i).

“Indemnifying Party” has the meaning set forth in Section 8(d)(i).

“Independent Expert” has the meaning set forth in Section 2(e)(iv).

“Insurance Contract” has the meaning set forth in Section 4(v)(i).

“Insurance Regulator” means, with respect to any jurisdiction, the Governmental
Authority responsible for administering the insurance laws of such jurisdiction
and regulating insurance companies domiciled or doing business in such
jurisdiction.

 

7



--------------------------------------------------------------------------------

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) all inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, divisions, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
slogans, trade names, corporate names, Internet domain names, other source
identifiers, and rights in telephone numbers, together with all translations,
adaptations, derivations, and combinations thereof and including all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (c) all copyrightable works, all copyrights, and all
applications, registrations, and renewals in connection therewith, (d) all mask
works and all applications, registrations, and renewals in connection therewith,
(e) all trade secrets and confidential, technical, and business information
(including ideas, research and development, know-how, formulas, algorithms,
compositions, manufacturing and production processes and techniques, business
methods, technical data, designs, drawings, specifications, agent, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including source code, executable
code, data, databases, and related documentation), (g) all material advertising
and promotional materials, (h) all other proprietary rights, and (i) all copies
and tangible embodiments thereof (in whatever form or medium).

“Intercompany Agreement” has the meaning set forth in Section 4(ii)(i).

“Intercompany Obligations” has the meaning set forth in Section 4(ii)(ii).

“Investment Assets” means any investment assets (whether or not required by SAP
to be reflected on a balance sheet) beneficially owned (within the meaning of
Rule 13d-3 under the Securities Exchange Act) by any Target Insurance Company
or, that will be transferred by any Seller Insurance Company to any Target
Insurance Company pursuant to the Transaction Reinsurance Agreements, including
bonds, notes, debentures, mortgage loans, real estate and all other instruments
of indebtedness, stocks, partnership or joint venture interests and all other
equity interests, certificates issued by or interests in trusts, derivatives and
all other assets acquired for investment purposes.

“Knowledge” means the actual knowledge of those individuals listed in
Section 1(a) of the Sellers Disclosure Schedule in addition to the knowledge
that such individual or individuals could be expected to obtain after reasonable
inquiry of such individual’s or individuals’ direct reports. For purposes of the
foregoing, the phrase “reasonable inquiry” shall be deemed to exclude:

(a) any requirement to retain or engage third party consultants, and

(b) any requirements to review materials not in the possession or control of
Sellers or their Representatives.

“LAH” has the meaning set forth in the preface above.

“LAI” has the meaning set forth in the recitals above.

 

8



--------------------------------------------------------------------------------

“Law” means any foreign, United States federal, state or local laws, statutes,
rules, codes, ordinances, treaties, conventions, common law and any rules,
regulations, standards, judgments, orders, writs, injunctions, rulings, degrees,
arbitration awards, agency requirements, licenses or permits enacted, adopted,
issued or promulgated by any Governmental Authority.

“Lease Consents” has the meaning set forth in Section 7(a)(xiii).

“Leased Real Property” means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, improvements, fixtures,
or other interest in real property held by any of the Targets.

“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which any of the Targets
holds any Leased Real Property, including the right to all security deposits and
other amounts and instruments held by or on behalf of any of the Targets
thereunder.

“Licensed Business Intellectual Property” means Intellectual Property that
(a) is not Owned Business Intellectual Property or Shared Business Intellectual
Property, (b) a Seller or one of its Affiliates (including any Target) has the
right to use, and (c) is used in, or presently contemplated for use in, the
operation or conduct of the Business.

“Licensed Name” has the meaning set forth in Section 6(g)(ii).

“Lien” means any mortgage, pledge, lien, encumbrance, charge, deed of trust,
hypothecation, security interest or claim of any kind.

“LifePRO License Agreement” means the sold affiliate license agreement, in form
and substance substantially similar to Exhibit F attached hereto, or other such
form of license agreement reasonably satisfactory to Buyer evidencing the grant
by PDMA to the Target Insurance Companies of a license permitting each Target
Insurance Company to use the LifePRO Software in accordance with Section 5(q),
dated as of a date no later than the Closing Date, between PDMA, as licensor,
and one or more of the Target Insurance Company, as licensees.

“LifePRO Software” has the meaning set forth in Section 5(q).

“Master OnBase Agreement” means that certain Master Software License, Services
and Support Agreement, dated as of November 10, 2005, by and between HSI, as
licensor, and American Financial Group, Inc., as licensee, as amended or
supplemented prior to the date hereof.

 

9



--------------------------------------------------------------------------------

“Material Adverse Effect” or “Material Adverse Change” means any effect, event,
development, condition or change that, individually or in the aggregate with
other effects, events, developments, conditions or changes, either (a) is or
could reasonably be expected to be materially adverse to the assets,
liabilities, business, results of operations or condition (financial or
otherwise) of the Targets, taken as a whole, or the Business; provided, that
none of the following shall be deemed to constitute, and none of the following
shall be taken into account in determining whether there has been, a Material
Adverse Effect or Material Adverse Change: (i) any adverse change, event,
development, or effect (whether short-term or long-term) to the extent arising
from (A) general business or economic conditions, (B) national or international
political conditions or social unrest, including the engagement by the United
States in hostilities, whether or not pursuant to the declaration of a national
emergency or war, or the occurrence of any military or terrorist attack upon the
U.S., or any of its territories, possessions, or diplomatic or consular offices
or upon any military installation, equipment or personnel of the U.S.,
(C) financial, banking, or securities markets (including any disruption thereof
and any decline in any market index), (D) changes in GAAP or SAP, (E) the
announcement of the transactions contemplated by this Agreement, (F) changes in
Law, or (G) the identity of Buyer, except, in the case of (A), (B), (C), (D),
(E) and (F), such changes, events, developments and effects that
disproportionately impact the Targets or the Business, (ii) any failure to meet
or change in a forecast (whether internal or published) of revenue, earnings or
cash flow for any period, but not the facts and circumstances underlying such
failure or change, or (b) impairs or could reasonably be expected to impair the
ability of any Party to consummate timely the transactions contemplated by this
Agreement or the Ancillary Agreements or perform its obligations hereunder or
thereunder.

“Material Contract” has the meaning set forth in Section 4(q).

“Most Recent Balance Sheet” means the balance sheet contained in the most recent
Statutory Statement for each Target Insurance Company and Seller Insurance
Company referred to in Section 4(g).

“Multiemployer Plan” has the meaning set forth in ERISA §3(37).

“Non-Compete Period” has the meaning set forth in Section 6(i)(i).

“Notice of Disagreement” has the meaning set forth in Section 2(e)(ii).

“OnBase License Agreement” means the license agreement, containing terms and
conditions substantially similar to the terms and conditions of the Master
OnBase Agreement, evidencing the grant by HSI to the Target Insurance Companies
of a license permitting each Target Insurance Company to use the OnBase Software
in accordance with Section 5(q), dated as of a date no later than the Closing
Date, between HSI, as licensor, and one or more of the Target Insurance Company,
as licensees.

“OnBase Software” has the meaning set forth in Section 5(q).

“Ordinary Course of Business” means, with respect to any Person, the ordinary
course of such Person’s business consistent with such Person’s past custom and
practice (including with respect to quantity and frequency).

“Organizational Documents” means the articles of incorporation, certificate of
incorporation, charter, bylaws, articles of formation, certificate of formation,
regulations, operating agreement, certificate of limited partnership,
partnership agreement and all other similar documents, instruments or
certificates executed, adopted or filed in connection with the creation,
formation or organization of a Person, including any amendments thereto.

 

10



--------------------------------------------------------------------------------

“Owned Business Intellectual Property” means Business Intellectual Property that
is either (a) owned by a Target and is not included in the Excluded Assets, or
(b) owned by a Seller or one of its Affiliates and included in the Transferred
Assets, and for the avoidance of doubt excludes any Business Intellectual
Property that is owned or controlled by a third party.

“Owned Real Property” means all land, together with all buildings, structures,
improvements, and fixtures located thereon, and all easements and other rights
and interests appurtenant thereto, owned by any of the Targets.

“Party” and “Parties” have the meaning set forth in the preface above.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PDMA” means Professional Data Management Again, Inc.

“Permits” has the meaning set forth in Section 4(z)(i).

“Permitted Encumbrances” means (a) liens for Taxes not yet due and payable or
for Taxes that the taxpayer is contesting in good faith through appropriate
proceedings, (b) purchase money liens and liens securing rental payments under
capital lease arrangements, and (c) liens granted to Governmental Authorities in
connection with the operations of the Targets.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity, or a Governmental
Authority (or any department, agency, or political subdivision thereof).

“Plan” has the meaning set forth in Section 4(ee)(vii).

“Pre-Closing Confidentiality Agreement” means those agreements by and between
any Seller or any of its Affiliates (including the Targets), on the one hand,
and Persons expressing an interest in acquiring an ownership interest (whether
by merger, sale or purchase of capital stock, sale or purchase of assets,
reinsurance or otherwise) in the capital stock or assets of the Targets, on the
other hand, with respect to the confidentiality of information about the Targets
or the Business.

“Pre-Closing Tax Period” has the meaning set forth in Section 9(a).

“Preliminary Allocation Schedule” has the meaning set forth in Section 9(i)(ii).

“Producers” has the meaning set forth in Section 4(x)(i).

“Prohibited Transaction” has the meaning set forth in ERISA §406 and Code §4975.

“Proposed Final Capital and Surplus” means the Capital and Surplus as of the
Closing Date determined in accordance with the Agreed Accounting Principles,
after adjustment to reflect (a) the Transfer of the Excluded Assets from the
Targets to Sellers pursuant to Section 2(b)(i), (b) the Transfer of the
Transferred Assets from Sellers to the Targets pursuant to Section 2(b)(ii),
(c) the transactions contemplated as part of the Transaction Reinsurance
Agreements to occur immediately prior to the Closing, including the transfer of
the Reinsurance Settlement Amounts, and (d) all other transactions contemplated
hereby and by the Ancillary Agreements to occur on or prior to the Closing Date,
as reflected in the Proposed Final Settlement Statement.

 

11



--------------------------------------------------------------------------------

“Proposed Final Settlement Statement” has the meaning set forth in
Section 2(e)(i).

“Purchase Price” has the meaning set forth in Section 2(c).

“Real Property Laws” has the meaning set forth in Section 4(n)(v).

“Registered Intellectual Property” has the meaning set forth in
Section 4(o)(ii).

“Reinsurance Adjustment” has the meaning set forth in Section 2(e)(vii).

“Reinsurance Agreements” has the meaning set forth in Section 4(w)(i).

“Reinsurance Settlement Amount” has the meaning set forth in Exhibit A-1 or
Exhibit A-2, as applicable.

“Representatives” as to any Person, means such Person’s directors, officers,
employees, Affiliates, representatives (including financial advisors, attorneys,
accountants and auditors) or agents.

“Retained Policies” has the meaning set forth in Section 6(g)(ii).

“Review Period” has the meaning set forth in Section 2(e)(ii).

“SAP” means, with respect to an insurance company, the statutory accounting
practices and procedures prescribed or permitted by the Insurance Regulator in
the state in which the insurance company is domiciled.

“Section 338 Taxes” means any Taxes that would not have been imposed but for the
elections under Code §338(h)(10), or any elections under state, local or other
Tax Law that are required to be made or deemed to have been made as a result of
any such Code §338(h)(10) elections.

“Securities Act” means the Securities Act of 1933, as amended.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Seller Indemnitees” has the meaning set forth in Section 8(c).

“Seller Insurance Companies” has the meaning set forth in Section 4(g)(i).

“Sellers” has the meaning set forth in the preface above.

“Sellers Disclosure Schedule” has the meaning set forth in Section 3(a).

 

12



--------------------------------------------------------------------------------

“Sellers Transition Services Agreement” means that certain transition services
agreement in the form attached hereto and incorporated herein as Exhibit B-2.

“Settlement Date” has the meaning set forth in Section 2(e)(vi).

“Shared Assets List” has the meaning set forth in Section 5(p).

“Shortfall Amount” has the meaning set forth in Section 2(e)(vi).

“Statutory Statements” has the meaning specified in Section 4(g)(i).

“Straddle Period” has the meaning set forth in Section 9(b).

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (b) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of the partnership or other similar ownership
interests thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons own a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any managing director or general partner of such business entity
(other than a corporation). The term “Subsidiary” shall include all Subsidiaries
of such Subsidiary.

“Systems” has the meaning set forth in Section 4(hh).

“Target” and “Targets” have the meaning set forth in the recitals above.

“Target Benefit Plan” has the meaning set forth in Section 4(ee)(i).

“Target Capital and Surplus” means $55,000,000.

“Target Insurance Company” and “Target Insurance Companies” have the meaning set
forth in the recitals above.

“Tax” or “Taxes” means (a) any federal, state, local, or non-U.S. income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum, or
estimated tax, escheat payments, or any other tax, custom, duty, governmental
fee or other like assessment or charge of any kind whatsoever, including any
interest, penalty, or addition thereto, whether disputed or not, and (b) any
liability for the payment of amounts determined by reference to amounts
described in clause (a) as a result of being or having been a member of any
group of corporations that files, will file, or has filed Tax Returns on a
combined, consolidated or unitary basis, as a result of any obligation under any
agreement or arrangement (including any Tax Sharing Arrangement), as a result of
being a transferee or successor, or otherwise.

 

13



--------------------------------------------------------------------------------

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement, or other similar statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.

“Tax Sharing Arrangement” means any written or unwritten agreement or
arrangement providing for the allocation or payment of Tax liabilities or
payment for Tax benefits between or among members of any group of corporations
filing Tax Returns that files, will file, or has filed Tax Returns on a
combined, consolidated or unitary basis.

“Third-Party Claim” has the meaning set forth in Section 8(d)(i).

“Transaction Agreements” means, collectively, this Agreement and the Ancillary
Agreements.

“Transaction Reinsurance Agreements” means the two (2) reinsurance agreements in
the forms attached hereto and incorporated herein as Exhibits A-1 and A-2.

“Transaction Shares” means all of the outstanding Capital Stock of Central
Reserve, LAI and CSO.

“Transfer” has the meaning set forth in Section 2(b)(i).

“Transferred Assets” has the meaning set forth in Section 2(b)(ii).

“Transferred Employees” has the meaning set forth in Section 6(f)(ii).

“Transition Services Agreements” means, collectively, the Buyer Transition
Services Agreement and the Sellers Transition Services Agreement.

“Trust Agreements” means the two (2) trust agreements in substantially the forms
attached hereto and incorporated herein as Exhibits E-1 and E-2, together with
such changes requested by the trustee specified therein as are reasonably
acceptable to Buyer and Sellers.

“UTAIC” has the meaning set forth in the preface above.

“WARN Act” has the meaning set forth in Section 4(j)(xxi).

“Wire Transfer” means a payment in immediately available funds by wire transfer
in lawful money of the United States of America to such account or accounts as
shall have been designated by notice to the paying party.

 

14



--------------------------------------------------------------------------------

Section 2. Purchase and Sale of Transaction Shares; Asset Transfers.

(a) Purchase and Sale. On and subject to the terms and conditions of this
Agreement, at the Closing, Sellers shall sell, convey, assign, transfer and
deliver to Buyer, and Buyer shall purchase, acquire and accept from Sellers, all
of the Transaction Shares free and clear of all Liens and restrictions on
transfer (other than restrictions under the Securities Act and state securities
Laws or state insurance Laws of general applicability) for the consideration
specified below in this Section 2.

(b) Excluded Assets; Transferred Assets.

(i) Immediately prior to the Closing, each Seller shall cause the Targets
directly or indirectly owned by it to distribute, assign, convey, deliver or
otherwise transfer (“Transfer”), to such Seller and/or one or more of its
Affiliates (other than the Targets) all right, title and interest in, to or
under all the assets, properties or rights of every kind and description (other
than those assets, properties and rights addressed in the Transaction
Reinsurance Agreements, which shall be addressed in accordance with the terms of
such documents) that are owned by the Targets and that are used exclusively or
primarily in the operation or conduct of the Excluded Business, including those
assets set forth in Section 2(b)(i) of the Sellers Disclosure Schedule
(collectively, the “Excluded Assets”); provided that in no event shall any Agent
Balances payable to any Target be an Excluded Asset. Such Transfers shall be
made without any representations, warranties or other obligations or duties on
the part of any of the Targets. All such Transfers shall be pursuant to
instruments of Transfer in a form and substance reasonably acceptable to Buyer
and the applicable Seller. For the avoidance of doubt, the Transfer of the
Excluded Assets from the Targets to Sellers pursuant to this Section 2(b)(i)
will be taken into account for purposes of the preparation of the Estimated
Settlement Statement, the Proposed Final Settlement Statement and the
calculation of the Estimated Capital and Surplus and the Proposed Final Capital
and Surplus.

(ii) Immediately prior to the Closing, each Seller shall, and shall cause its
Affiliates (other than the Targets) to, Transfer to the Target or Targets
designated by Buyer all right, title and interest in, to or under (A) all the
assets, properties or rights of every kind and description (other than those
assets, properties and rights addressed in the Transaction Reinsurance
Agreements, which shall be addressed in accordance with the terms of such
documents) that are owned by such Seller and/or its Affiliates (other than the
Targets) and that are used exclusively or primarily in the operation or conduct
of the Business, including those assets set forth in Section 2(b)(ii)(A) of the
Sellers Disclosure Schedule, and (B) all Agent Balances payable to CGIC or UTAIC
(collectively, the “Transferred Assets”); provided that, notwithstanding the
foregoing, in no event shall any asset set forth in Section 2(b)(ii)(B) of the
Sellers Disclosure Schedule be a Transferred Asset. Such Transfers shall be made
without any representations, warranties or other obligations or duties on the
part of Sellers or their Affiliates (other than those set forth herein). All
such Transfers shall be pursuant to instruments of Transfer in a form and
substance reasonably acceptable to Buyer and the applicable Seller. For the
avoidance of doubt, the Transfer of the Transferred Assets from Sellers to the
Targets pursuant to this Section 2(b)(ii) will be taken into account for
purposes of the preparation of the Estimated Settlement Statement, the Proposed
Final Settlement Statement and the calculation of the Estimated Capital and
Surplus and the Proposed Final Capital and Surplus.

 

15



--------------------------------------------------------------------------------

(c) Purchase Price. The purchase price payable by Buyer to Sellers for the
Transaction Shares shall be an amount of cash equal to (i) $295,150,000 (the
“Base Purchase Price”), (ii) (A) minus the excess, if any, of (I) the Target
Capital and Surplus over (II) the Estimated Capital and Surplus, or (B) plus the
excess, if any, of (I) the Estimated Capital and Surplus over (II) the Target
Capital and Surplus. The Base Purchase Price, as adjusted pursuant to this
Section 2(c), is hereinafter referred to as the “Estimated Purchase Price”. The
Estimated Purchase Price shall be paid pursuant to Section 7. The Estimated
Purchase Price as adjusted pursuant to Section 2(e), is hereinafter referred to
as the “Purchase Price”. The Purchase Price shall be allocated among Sellers in
accordance with the instructions delivered by Sellers to Buyer no later than
five (5) Business Days prior to the Closing Date.

(d) Pre-Closing Deliverables. At least five (5) Business Days prior to the
anticipated Closing Date, Sellers shall deliver to Buyer:

(i) instructions designating the account or accounts to which the Estimated
Purchase Price shall be deposited by Wire Transfer on the Closing Date;

(ii) a statement substantially in the form of Exhibit D attached hereto (the
“Estimated Settlement Statement”) containing (A) a pro forma combined balance
sheet of Central Reserve and LAI as of the anticipated Closing Date, including
supporting work papers, which shall (I) be derived from and consistent with the
Books and Records, (II) be prepared in good faith and in accordance with the
Agreed Accounting Principles, and (III) set forth, in reasonable detail, the
Estimated Capital and Surplus, and (B) a reinsurance settlement statement as of
the anticipated Closing Date, including supporting work papers, which shall
(I) be derived from and consistent with the books and records of each party to
the Transaction Reinsurance Agreements, (II) be prepared in good faith and in
accordance with the Agreed Accounting Principles, (III) set forth in reasonable
detail, Sellers’ good faith estimate of the Reinsurance Settlement Amounts for
each Transaction Reinsurance Agreement, and (IV) include a list of the assets to
be Transferred in connection with the initial settlement under each Transaction
Reinsurance Agreement, which list shall specify the fair market value of each
such asset as of the date of delivery thereof, determined in accordance with the
methodologies set forth in Annex II. For purposes of this Agreement, “Estimated
Capital and Surplus” means Sellers’ good faith determination of the Capital and
Surplus as of the anticipated Closing Date, after adjustment to reflect (w) the
Transfer of the Excluded Assets from the Targets to Sellers pursuant to
Section 2(b)(i), (x) the Transfer of the Transferred Assets from Sellers to the
Targets pursuant to Section 2(b)(ii), (y) the transactions contemplated as part
of the Transaction Reinsurance Agreements to occur on the Closing Date,
including the transfer of the estimated Reinsurance Settlement Amounts as
reflected in the Estimated Settlement Statement, and (z) all other transactions
contemplated hereby and by the Ancillary Agreements to occur on or prior to the
Closing Date. Sellers shall consult with Buyer with respect to the preparation
of the Estimated Settlement Statement, and shall consider in good faith any
comments to the Estimated Settlement Statement that may be provided by Buyer;
provided, that Sellers shall have no obligation whatsoever to accept or act upon
any such comment; and

 

16



--------------------------------------------------------------------------------

(iii) a certificate, duly executed on behalf of GAFRI by the Chief Financial
Officer of GAFRI, certifying that the Estimated Settlement Statement was
prepared in accordance with this Agreement.

(e) Purchase Price Adjustment; Payments on the Settlement Date.

(i) Within one hundred twenty (120) days following the Closing Date, Buyer shall
prepare and deliver to Sellers a statement (the “Proposed Final Settlement
Statement”) in substantially the same form as the Estimated Settlement Statement
containing (A) a combined balance sheet of Central Reserve and LAI setting forth
a reasonably detailed calculation of the Proposed Final Capital and Surplus, and
(B) a reinsurance settlement statement setting forth (x) the Reinsurance
Settlement Amount for each Transaction Reinsurance Agreement as of the Closing
Date and (y) a list of the assets Transferred on the Closing Date in connection
with the initial settlement under each Transaction Reinsurance Agreement, which
list shall specify the fair market value of each such asset as of the Closing
Date, determined in accordance with the methodologies set forth in Annex II. The
Proposed Final Settlement Statement shall be prepared in good faith and in
accordance with the Agreed Accounting Principles. In connection with Buyer’s
preparation of the Proposed Final Settlement Statement, to the extent that Buyer
does not have all relevant information in its possession, Buyer and its
Representatives will be permitted to review Sellers’ or any of Sellers’
Affiliates’ work papers and any work papers of Sellers’ and Sellers’ Affiliates’
independent accountants relating to the preparation of the Proposed Final
Settlement Statement, and each Seller will, and will cause its Affiliates to
make reasonably available the individuals then in its employ, if any,
responsible for and knowledgeable about the information to be reflected in the
Proposed Final Settlement Statement, in order to respond to the reasonable
inquiries of Buyer; provided, however, that the independent accountants and
actuaries of Sellers will not be obligated to make any work papers available to
Buyer unless and until Buyer has signed a customary agreement relating to such
access to work papers in form and substance reasonably acceptable to such
accountants or actuaries, as applicable. Buyer shall consult with Sellers with
respect to the preparation of the Proposed Final Settlement Statement and shall
consider in good faith any comments to the Proposed Final Settlement Statement
that may be provided by Sellers; provided, that Buyer shall have no obligation
whatsoever to accept or act upon any such comment.

(ii) Sellers will notify Buyer in writing (the “Notice of Disagreement”) within
thirty (30) days following Buyer’s delivery of the Proposed Final Settlement
Statement (the “Review Period”) if Sellers disagree with the Proposed Final
Settlement Statement by virtue of such document not being prepared in accordance
with the Agreed Accounting Principles and this Agreement; provided that Sellers
shall not be permitted to dispute any line item of the Proposed Final Settlement
Statement on any basis other than that such line item or calculation, as
applicable, contains mathematical errors or has not been prepared in accordance
with the Agreed Accounting Principles. To be complete, the Notice of
Disagreement shall set forth in reasonable detail the basis for such dispute,
the amounts involved and Sellers’ good faith calculation of such disputed
amounts. If Buyer has not received a Notice of Disagreement that substantially
complies with this Section prior to the expiration of the Review Period, then
the Proposed Final Settlement Statement will be deemed to have been accepted by
Sellers in all respects and will become final and binding upon the Parties in
accordance with Section 2(e)(iv).

 

17



--------------------------------------------------------------------------------

(iii) During the thirty (30) day period immediately following the delivery of a
Notice of Disagreement (the “Consultation Period”), Sellers and Buyer will
negotiate in good faith to attempt to resolve any differences that they may have
with respect to the matters specified in the Notice of Disagreement.

(iv) If, at the end of the Consultation Period, Sellers and Buyer have been
unable to resolve any differences that they may have with respect to the matters
specified in the Notice of Disagreement, then Sellers and Buyer will submit all
matters that remain in dispute with respect to the Notice of Disagreement (along
with a copy of the Proposed Final Settlement Statement marked to indicate those
line items that are in dispute) to KPMG LLP (or to such other independent
certified public accounting firm in the United States of national recognition
with appropriate actuarial expertise that is mutually agreeable to Sellers and
Buyer) (the “Independent Expert”). Within thirty (30) days after the submission
of such matters to the Independent Expert, or as soon as practicable thereafter,
the Independent Expert will make a final determination, binding on the Parties,
of the appropriate amount of each of the line items in the Proposed Final
Settlement Statement as to which Sellers and Buyer disagree as set forth in the
Notice of Disagreement. With respect to each disputed line item, such
determination, if not in accordance with the position of either Sellers or
Buyer, shall not be more favorable to Sellers than the amounts advocated by
Sellers in the Notice of Disagreement or more favorable to Buyer than the
amounts advocated by Buyer in the Proposed Final Settlement Statement with
respect to such disputed line item. For the avoidance of doubt, (A) the
Independent Expert’s review of the Proposed Final Settlement Statement shall be
limited to a determination of whether such statement was prepared without
mathematical errors and in accordance with the Agreed Accounting Principles and
this Agreement, and (B) the Independent Expert shall not review any line items
or make any determination with respect to any matters not subject to a dispute
specifically identified in the Notice of Disagreement. The Proposed Final
Settlement Statement, and the Proposed Final Capital and Surplus, as determined
either through (x) agreement of the Parties pursuant to Section 2(e)(i) or
2(e)(iii), (y) the failure to timely deliver a Notice of Disagreement pursuant
to Section 2(e)(ii) or (z) through the action of the Independent Expert pursuant
to this Section 2(e)(iv), are referred to as the “Final Settlement Statement”,
and the “Final Capital and Surplus”, respectively.

(v) The cost of the Independent Expert’s review and determination will be borne
equally by Sellers and Buyer. During the Independent Expert’s review, Buyer and
Sellers will each make available to the Independent Expert interviews with such
individuals, and such information, books and records and work papers, as may be
reasonably required by the Independent Expert to fulfill its obligations under
Section 2(e)(iv); provided, however, that the independent accountants and
actuaries of Sellers or Buyer will not be obligated to make any work papers
available to the Independent Expert unless and until the Independent Expert has
signed a customary agreement relating to such access to work papers in form and
substance reasonably acceptable to such accountants or actuaries, as applicable.
In acting under this Agreement, the Independent Expert will be entitled to the
privileges and immunities of an arbitrator.

 

18



--------------------------------------------------------------------------------

(vi) If the Final Capital and Surplus is less than the Estimated Capital and
Surplus, then Sellers shall pay to Buyer an amount equal to the excess of the
Estimated Capital and Surplus over the Final Capital and Surplus (the “Excess
Amount”) by Wire Transfer, and if the Final Capital and Surplus is greater than
the Estimated Capital and Surplus, then Buyer shall pay to Sellers an amount
equal to the excess of the Final Capital and Surplus over the Estimated Capital
and Surplus (the “Shortfall Amount”) by Wire Transfer. The Shortfall Amount or
the Excess Amount, as applicable, shall be due and payable on the second
(2nd) Business Day after the Final Settlement Statement and the Final Capital
and Surplus become such in accordance with Section 2(e)(iv) (the “Settlement
Date”). The Shortfall Amount or the Excess Amount, as applicable, (plus interest
on such amount from the Closing Date up to but excluding the Settlement Date at
a rate per annum equal to the Applicable Rate as of the Closing Date), shall be
paid by Wire Transfer on the Settlement Date. The Parties acknowledge and agree
that all payments under this Section 2(e)(vi) shall be treated as adjustments to
Purchase Price for Tax purposes, unless otherwise required by applicable Law.

(vii) After the Final Settlement Statement is determined, payments with respect
to the Transaction Reinsurance Agreements (each such payment, a “Reinsurance
Adjustment”) shall be made by the applicable party(ies) to such Transaction
Reinsurance Agreements to the applicable other party(ies) to such Transaction
Reinsurance Agreements in an amount equal to the net overpayment or
underpayment, as applicable, as reflected in the Final Settlement Statement. If
any Reinsurance Adjustment is payable by a Target Insurance Company, Buyer shall
cause the applicable Target Insurance Company(ies) to pay to the applicable
Affiliate(s) of Sellers such Reinsurance Adjustment, and if any Reinsurance
Adjustment is payable by any Affiliate of Sellers, Sellers shall cause their
applicable Affiliate(s) to pay to the applicable Target Insurance Company(ies)
such Reinsurance Adjustment. Any such Reinsurance Adjustment will be paid by
Wire Transfer within five (5) Business Days after the Final Settlement Statement
is determined, together with interest thereon from the Closing Date up to but
excluding the date such Reinsurance Adjustment is paid at a rate per annum equal
to the Applicable Rate as of the Closing Date.

(f) Closing. Unless this Agreement shall have been terminated pursuant to
Section 10(a), and subject to the satisfaction or waiver of each of the
conditions set forth in Section 7, the closing of the purchase and sale of the
Transaction Shares (the “Closing”) shall take place at the offices of UTAIC in
Austin, Texas, commencing at 9:00 a.m. local time on the first Business Day of
the month immediately following the month in which all of the conditions set
forth in Section 7 are satisfied or waived (other than those conditions that by
their nature are to be satisfied at the Closing, but subject to the satisfaction
or waiver of those conditions at the Closing) or such other date, time or place
as Buyer and Sellers may mutually determine. The actual date and time of the
Closing are referred to herein as the “Closing Date”. The Closing shall be
effective as of 12:02 a.m. on the Closing Date.

 

19



--------------------------------------------------------------------------------

(g) Deliveries at Closing. At the Closing; (i) Sellers will deliver to Buyer the
various certificates, instruments, stock certificates, and documents referred to
in Section 7(a) below and such other certificates, documents and instruments as
Buyer may reasonably request or as may otherwise be necessary to consummate the
transactions contemplated by this Agreement and the other Transaction
Agreements, and (ii) Buyer will deliver to Sellers the various certificates,
instruments, and documents referred to in Section 7(b) below and such other
certificates, documents and instruments as Sellers may reasonably request or as
may otherwise be necessary to consummate the transactions contemplated by this
Agreement and the other Transaction Agreements.

Section 3. Representations and Warranties Concerning Transaction.

(a) Sellers’ Representations and Warranties. Each Seller represents and warrants
to Buyer that the statements contained in this Section 3(a) are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3(a)) with
respect to itself, except as set forth in the disclosure schedule delivered by
Sellers to Buyer on the date hereof and initialed by the Parties (the “Sellers
Disclosure Schedule”). The Sellers Disclosure Schedule will be arranged in
paragraphs corresponding to the lettered and numbered paragraphs contained in
this Agreement.

(i) Organization of Sellers. Each Seller is (A) duly organized, validly
existing, and in good standing under the Laws of the jurisdiction of its
organization and has all requisite organizational power and authority to operate
its business as now conducted, and (B) duly qualified as a foreign corporation
or other entity to do business, and is in good standing, in each jurisdiction
where the character of its owned, operated or leased properties or the nature of
its activities makes such qualification necessary.

(ii) Authorization of Transaction. Seller and each applicable Affiliate of
Seller (including each Target) has full power and authority (including full
corporate or other similar organizational power and authority) to execute and
deliver each Transaction Agreement to which it is a party and to perform its
obligations hereunder and thereunder. The execution and delivery by Seller and
each applicable Affiliate of Seller (including each Target) of each of the
Transaction Agreements to which it is or will be a party, and the consummation
by Seller and each applicable Affiliate of Seller (including each Target) of the
transactions contemplated by, and the performance by Seller and each applicable
Affiliate of Seller (including each Target) of its obligations under, such
Transaction Agreements have been duly authorized by all requisite corporate or
other similar organizational action on the part of Seller and each such
Affiliate of Seller (including each Target). Each of the Transaction Agreements
to which Seller or any Affiliate of Seller (including each Target) is a party
has been, or upon execution and delivery thereof, will be, duly executed and
delivered by Seller and each such Affiliate of Seller (including each Target).
Assuming due authorization, execution and delivery by each of the other parties
hereto or thereto, each of the Transaction Agreements to which Seller or any
Affiliate of Seller (including each Target) is a party constitutes, or upon
execution and delivery thereof, will constitute, the valid and legally binding
obligation of Seller and each applicable Affiliate of Seller (including each
Target), enforceable in accordance with its terms and conditions.

 

20



--------------------------------------------------------------------------------

(iii) Non-contravention. The execution and delivery by Seller (or any applicable
Affiliate of Seller (other than the Targets)) of, the performance by Seller (or
any applicable Affiliate of Seller (other than the Targets)) of, and the
consummation by Seller (or any applicable Affiliate of Seller (other than the
Targets)) of the transactions contemplated by, the Transaction Agreements to
which Seller or such applicable Affiliate of Seller (other than the Targets) is
or will be a party do not and will not (A) assuming compliance with the matters
referred to in Section 4(c)(ii) of the Sellers Disclosure Schedule, violate or
conflict with any Law, Governmental Order, or other restriction of any
Governmental Authority to which Seller (or any applicable Affiliate of Seller
(including the Targets)) is subject or, any provision of the Organizational
Documents of Seller (or any applicable Affiliate of Seller (including the
Targets)), (B) conflict with, result in a breach of, constitute a default (or an
event that, with or without the giving of notice or lapse of time, or both,
would constitute a default) under, result in the acceleration, termination,
modification, or cancellation of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any consent, approval or notice, under
any agreement, contract, lease, license, instrument, or other arrangement to
which Seller or any Affiliate of Seller (including the Targets) is a party or by
which it is bound or to which any of its assets or the Transferred Assets are
subject, or (C) result in the imposition or creation of a Lien upon or with
respect to the Transaction Shares or any of the Transferred Assets.

(iv) Brokers’ Fees. Except for obligations to Goldman, Sachs & Co., for which
Sellers (but not the Targets) shall be solely responsible, there are no fees,
commissions or any other amounts payable to any investment banker, broker,
finder, agent or other intermediary with respect to the transactions
contemplated by this Agreement and the Ancillary Agreements.

(v) Transaction Shares. The applicable Seller holds of record and owns
beneficially the number of Transaction Shares set forth next to its name in
Section 3(a)(v) of the Sellers Disclosure Schedule, free and clear of any
restrictions on transfer (other than any restrictions under the Securities Act
and state securities laws and under state insurance laws of general
applicability), Taxes, Liens, options, warrants, purchase rights, contracts,
commitments, equities, claims, and demands. The applicable Seller has the full
and unrestricted power and authority to sell, convey, assign, transfer and
deliver the Transaction Shares set forth next to its name in Section 3(a)(v) of
the Sellers Disclosure Schedule as provided in this Agreement, and the sale,
conveyance, assignment, transfer and delivery of such Transaction Shares will
convey to Buyer good title to such Transaction Shares, free and clear of all
restrictions on transfer (other than any restrictions under the Securities Act
and state securities laws and under state insurance laws of general
applicability), Taxes, Liens, options, warrants, purchase rights, contracts,
commitments, equities, claims, and demands. No such Seller is a party to any
option, warrant, purchase right, or other contract or commitment (other than
this Agreement) that could require such Seller to sell, transfer, or otherwise
dispose of any of the Transaction Shares. No Seller is a party to any voting
trust, proxy, or other agreement or understanding with respect to the voting,
transfer or dividend rights of any of the Transaction Shares.

 

21



--------------------------------------------------------------------------------

(b) Buyer’s Representations and Warranties. Buyer represents and warrants to
Sellers that the statements contained in this Section 3(b) are correct and
complete as of the date of this Agreement and will be correct and complete as of
the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Section 3(b)), except
as set forth in the disclosure schedule delivered by Buyer to Sellers on the
date hereof and initialed by the Parties (the “Buyer Disclosure Schedule”). The
Buyer Disclosure Schedule will be arranged in paragraphs corresponding to the
lettered and numbered paragraphs contained in this Agreement.

(i) Organization of Buyer. Buyer is (A) a corporation (or other entity) duly
organized, validly existing, and in good standing under the Laws of the
jurisdiction of its incorporation (or other formation) and has all requisite
corporate power and authority to operate its business as now conducted, and
(B) duly qualified as a foreign corporation to do business, and is in good
standing, in each jurisdiction where the character of its owned, operated or
leased properties or the nature of its activities makes such qualification
necessary.

(ii) Authorization of Transaction. Buyer has full power and authority (including
full corporate or other entity power and authority) to execute and deliver each
Transaction Agreement to which it is a party and to perform its obligations
hereunder and thereunder. The execution and delivery by Buyer of each of the
Transaction Agreements to which it is or will be a party, and the consummation
by Buyer of the transactions contemplated by, and the performance by Buyer of
its obligations under, such Transaction Agreements have been duly authorized by
all requisite corporate action on the part of Buyer. Each of the Transaction
Agreements to which Buyer is a party has been, or upon execution and delivery
thereof, will be, duly executed and delivered by Buyer. Assuming due
authorization, execution and delivery by the other parties hereto or thereto,
each of the Transaction Agreements to which Buyer is a party constitutes, or
upon execution and delivery thereof, will constitute, the valid and legally
binding obligation of Buyer, enforceable in accordance with its terms and
conditions. Except as set forth in Section 3(b)(ii) of the Buyer Disclosure
Schedule, the execution and delivery by Buyer of the Transaction Agreements to
which it is or will be a party do not, and the performance by Buyer of, and the
consummation by Buyer of the transactions contemplated by, such Transaction
Agreements will not, require any consent, approval, license, permit, order,
qualification, authorization of, or registration or other action by, or any
filing with or notification to, any Governmental Authority (each, a
“Governmental Approval”).

 

22



--------------------------------------------------------------------------------

(iii) Non-contravention. The execution and delivery by Buyer of, the performance
by Buyer of, and the consummation by Buyer of the transactions contemplated by,
the Transaction Agreements to which Buyer is or will be a party do not and will
not (A) assuming compliance with the matters referred to in Section 3(b)(ii) of
the Buyer Disclosure Schedule, violate or conflict with any Law, Governmental
Order, or other restriction of any Governmental Authority to which Buyer is
subject or any provision of the Organizational Documents of Buyer or
(B) conflict with, result in a breach of, constitute a default (or an event
that, with or without the giving of notice or lapse of time, or both, would
constitute a default) under, result in the termination, cancellation or
acceleration of, create in any party the right to accelerate, terminate, modify,
or cancel, or require any consent, approval or notice under, any agreement,
contract, lease, license, instrument, or other arrangement to which Buyer is a
party or by which it is bound or to which any of its assets are subject, except,
in each case, any such violations, conflicts, breaches or defaults as would not
materially impair or delay the ability of Buyer to consummate the transactions
contemplated by, or perform its obligations under, the Transaction Agreements to
which Buyer is or will be a party.

(iv) Brokers’ Fees. Buyer has no liability or obligation (contingent or
otherwise) to pay any fees, commissions or any other amounts to any investment
banker, broker, finder, agent or other intermediary with respect to the
transactions contemplated by this Agreement and the Ancillary Agreements.

(v) Investment Purpose. Buyer is acquiring the Transaction Shares solely for its
own account for investment purposes and not with a view to, or for offer or sale
in connection with, any distribution thereof in violation of any securities Law.
Buyer acknowledges that the Transaction Shares are not registered under the
Securities Act, or any state securities laws, and that the Transaction Shares
may not be transferred or sold except pursuant to the registration provisions of
the Securities Act, or pursuant to an applicable exemption therefrom and subject
to state securities laws and regulations and state insurance Laws of general
applicability, as applicable. Buyer is able to bear the economic risk of holding
the Transaction Shares (including total loss of its investment). Buyer (either
alone or together with its advisors) has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risk of its investment in the Transaction Shares.

(vi) Sufficiency of Funds. Buyer has sufficient cash on hand or other sources of
immediately available funds to enable it to make payment of the Purchase Price
and consummate the transactions contemplated by this Agreement.

(vii) Tax Matters. Buyer has no plan or intention to take any action with
respect to the Targets subsequent to the Closing that would cause the
transactions contemplated hereby to constitute part of a transaction that is the
same as, or substantially similar to, the “Intermediary Transaction Tax Shelter”
described in Internal Revenue Service Notices 2001-16 and 2008-111.

 

23



--------------------------------------------------------------------------------

(viii) Independent Investigation. Buyer has conducted its own independent
investigation, review and analysis of the business, results of operations,
prospects, condition (financial or otherwise) or assets of the Business.
Notwithstanding anything contained herein to the contrary, (A) no investigation
by Buyer shall affect the representations or warranties contained in
Section 3(a) and Section 4, and (B) such representations and warranties shall
not be affected or deemed waived by reason of the fact that Buyer knew or should
have known that any of the same is or might be inaccurate in any respect.

Section 4. Representations and Warranties Concerning the Business.

Sellers represent and warrant to Buyer that the statements contained in this
Section 4 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Section 4), except as set forth in the Sellers Disclosure Schedule.

(a) Organization, Qualification, and Corporate Power.

(i) Each of the Targets is duly organized, validly existing, and in good
standing under the Laws of the jurisdiction of its organization. Each Target is
duly authorized to conduct business and is in good standing (or the local law
equivalent) under the Laws of each jurisdiction where such qualification is
required. Each Target has full organizational power and authority to carry on
the business in which it is engaged and to own and use the assets and properties
owned and used by it.

(ii) Sellers have made available to Buyer (A) true and complete copies of the
Organizational Documents of each Target, as amended to the date of this
Agreement, and (B) true and complete copies of the stock transfer books and
minute books or similar records of each Target.

(iii) Section 4(a)(iii) of the Sellers Disclosure Schedule lists the name of and
all titles held by each director and officer of each Target as of the date of
this Agreement.

(b) Capitalization.

(i) The authorized capitalization of each Target and the number of outstanding
shares (or other applicable units) of each class of authorized Capital Stock of
each Target are set forth in Section 4(b)(i) of the Sellers Disclosure Schedule
and, except as set forth in Section 4(b)(i) of the Sellers Disclosure Schedule,
no shares (or other applicable units) of Capital Stock of any Target are issued,
reserved for issuance or outstanding. All of the issued and outstanding shares
(or other applicable units) of each class or series of Capital Stock of the
Targets (A) have been duly authorized, (B) are validly issued, fully paid, and
non-assessable, (C) were not issued in violation of any preemptive or
subscription rights, and (D) are held of record by the respective Seller or
Target as set forth in Section 4(b)(i) of the Sellers Disclosure Schedule free
and clear of all restrictions on transfer (other than any restrictions under the
Securities Act and state securities laws and under state insurance laws of
general applicability), Taxes, Liens, options, warrants, purchase rights,
contracts, commitments, equities, claims, and demands. There are no outstanding
or authorized options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights, or

 

24



--------------------------------------------------------------------------------

other rights, contracts, commitments or arrangements that could require the
issuance, sale, purchase, return or redemption of any shares (or other
applicable units) of Capital Stock of any Target. There are no outstanding
securities convertible or exchangeable for any shares (or other applicable
units) of Capital Stock of any Target and no such securities or obligations
evidencing such rights are outstanding. There are no outstanding or authorized
stock appreciation rights, phantom stock plans, securities with profit
participation rights or features, or similar rights, plans, obligations or
commitments of any Target. The Transaction Shares and the outstanding shares (or
other applicable units) of Capital Stock of each Target Subsidiary have not been
issued in violation of any applicable Law or such Person’s Organizational
Documents. None of the Targets has issued any debt securities. There are no
voting trusts, stockholder or member agreements, proxies, or other rights,
agreements or understandings with respect to the voting, transfer or dividend
rights of the Capital Stock of any Target, including the Transaction Shares.

(ii) Except as set forth in Section 4(b)(ii) of the Sellers Disclosure Schedule,
none of the Targets have any Subsidiaries or directly or indirectly control any
corporation, partnership, limited liability company, joint venture or other
entity.

(c) Non-contravention. Except as set forth in Section 4(c)(i) of the Sellers
Disclosure Schedule, the execution and delivery by each Target (or any
applicable Affiliate of the Targets) of, the performance by each Target (or any
applicable Affiliate of the Targets) of, and the consummation by each Target (or
any applicable Affiliate of the Targets) of the transactions contemplated by,
the Transaction Agreements to which such Target or such applicable Affiliate of
the Targets is or will be a party do not and will not (i) violate or conflict
with any Law, Governmental Order, or other restriction of any Governmental
Authority to which any Target or any of its Affiliates is subject or any
provision of the Organizational Documents of any Target or any of its
Affiliates, or (ii) conflict with, result in a breach of, constitute a default
(or an event that, with or without the giving of notice or lapse of time, or
both, would constitute a default) under, result in or permit the termination,
modification or cancellation of, or any acceleration of remedies, penalty,
increase in material benefits payable by any Target or any of its Affiliates or
decrease in material benefits payable to any Target or any of its Affiliates
under, or require any consent, approval or notice under any agreement, contract,
lease, license, instrument, or other arrangement to which any Target or any of
its Affiliates is a party or by which any Target or any of its Affiliates is
bound or to which any of its assets or the Transferred Assets, are subject (or
result in the imposition of any Lien, other than a Permitted Encumbrance, upon
any of its assets or the Transferred Assets), except where the violation,
conflict, breach, default, acceleration, termination, modification,
cancellation, failure to give notice, or Lien would not have a Material Adverse
Effect. Except as set forth in Section 4(c)(ii) of the Sellers Disclosure
Schedule, the execution and delivery by each Seller and each applicable
Affiliate of Sellers (including each Target) of the Transaction Agreements to
which any of them is or will be a party do not, and the performance by each
Seller and each applicable Affiliate of Sellers (including each Target) of, and
the consummation by each Seller and each applicable Affiliate of Sellers
(including each Target) of the transactions contemplated by, such Transaction
Agreements will not, require Governmental Approval.

 

25



--------------------------------------------------------------------------------

(d) Brokers’ Fees. No Target has any liability or obligation (contingent or
otherwise) to pay any fees, commissions or any other amounts to any investment
banker, broker, finder, agent or other intermediary with respect to the
transactions contemplated by this Agreement and the Ancillary Agreements.

(e) Title to or Right to Use Business Assets. The Targets and their Affiliates
have good, valid and marketable title to, or a valid leasehold interest in, or
otherwise have the right to use pursuant to a valid and enforceable license or
similar contractual arrangement, all properties and assets, tangible or
intangible, used in the Business, located on their premises, or shown on the
Most Recent Balance Sheet or acquired after the date thereof, including the
Transferred Assets and the Investment Assets, free and clear of all Liens (other
than Permitted Encumbrances), except for properties and assets disposed of in
the Ordinary Course of Business since the date of the Most Recent Balance Sheet
(collectively, the “Business Assets”). At the Closing, the Targets will have
good, valid and marketable title to, or a valid leasehold interest in, or
otherwise have the right to use pursuant to a valid and enforceable license or
similar contractual arrangement, all Business Assets.

(f) Sufficiency of Business Assets. The Business Assets (excluding the
Investment Assets) and the right to receive the services listed in the Sellers
Transition Services Agreement, taken as a whole, comprise all of the properties,
assets and rights necessary for Buyer to conduct the Business immediately after
the Closing in substantially the same manner as it is presently being conducted
by Sellers and their Affiliates.

(g) Statutory and GAAP Statements.

(i) Sellers have delivered to Buyer true, complete and correct copies of the
following annual and quarterly statutory statements, in each case together with
the exhibits, schedules and notes thereto: (A) the annual statement of each
Target Insurance Company and each Affiliate of Sellers (other than the Targets)
that has issued insurance policies in connection with the Business and/or that
will be a party to any Transaction Reinsurance Agreement (such Affiliates of
Sellers, the “Seller Insurance Companies”) as of and for the annual periods
ended December 31, 2011, 2010 and 2009, in each case, as filed with the
Insurance Regulator of the jurisdiction of domicile of such Target Insurance
Company or Seller Insurance Company, as applicable, (B) the audited statutory
financial statements of each Target Insurance Company and each Seller Insurance
Company as of and for the annual periods ended December 31, 2010, 2009 and 2008,
including any actuarial opinions, memorandums, affirmations or certifications,
in each case, as filed with the Insurance Regulator of the jurisdiction of
domicile of such Target Insurance Company or Seller Insurance Company, as
applicable, and (C) as and when available, the audited statutory financial
statements of each Target Insurance Company and Seller Insurance Company as of
the annual period ended December 31, 2011 and the quarterly statements of each
Target Insurance Company and Seller Insurance Company as of and for each
quarterly period ended since December 31, 2011, in each case as filed with the
Insurance Regulator of the jurisdiction of domicile of such Target Insurance
Company or Seller Insurance Company, as applicable, (together with any statutory
quarterly statement of each Target Insurance Company and Seller Insurance
Company for any quarterly periods ended after the date hereof, in any case filed
with or submitted to the applicable Insurance Regulator on or after the date of
this Agreement and on or prior to the Closing Date, the “Statutory Statements”).

 

26



--------------------------------------------------------------------------------

(ii) Each Statutory Statement (A) was derived from and is consistent with the
Books and Records of the applicable Target Insurance Company or Seller Insurance
Company, (B) was prepared in accordance with all applicable Laws and SAP,
(C) was timely filed with or submitted to the applicable Insurance Regulator on
forms prescribed or permitted by such Insurance Regulator, (D) was prepared in
compliance with the internal controls procedures of the applicable Target
Insurance Company or Seller Insurance Company, and (E) fairly presents, in all
material respects, in accordance with SAP, the statutory financial position,
results of operations, assets, liabilities, capital and surplus, changes in
statutory surplus and cash flows of the applicable Target Insurance Company or
Seller Insurance Company at the date of, and for the periods referred to
therein. No material deficiencies have been asserted in writing by any
Governmental Authority with respect to any Statutory Statement which has not
been cured, waived, or otherwise resolved to the material satisfaction of the
Governmental Authority.

(iii) Section 4(g)(iii) of the Sellers Disclosure Schedule sets forth an
unaudited pro forma combined balance sheet and statement of income of Central
Reserve and LAI as of December 31, 2011, which (A) was derived from and
consistent with the Books and Records, (B) was prepared in good faith and in
accordance with the Agreed Accounting Principles, and (C) sets forth, in
reasonable detail, the Capital and Surplus as of December 31, 2011, after
adjustment to reflect (I) the contemplated Transfer of the Excluded Assets from
the Targets to Sellers pursuant to Section 2(b)(i), (II) the contemplated
Transfer of the Transferred Assets from Sellers to the Targets pursuant to
Section 2(b)(ii), and (III) the transactions contemplated by the Transaction
Reinsurance Agreements to occur immediately prior to the Closing, in each case,
as if the Closing Date and all transfers contemplated in clauses (I) through
(III) of this Section 4(g)(iii) occurred on December 31, 2011.

(iv) Section 4(g)(iv) of the Sellers Disclosure Schedule sets forth an unaudited
pro forma combined balance sheet and statement of income of Central Reserve, LAI
and CSO as of December 31, 2011, which (A) was derived from and consistent with
the Books and Records, (B) was prepared in good faith using procedures and
methodologies not materially inconsistent with GAAP, and (C) sets forth, in
reasonable detail, the financial position, assets and liabilities of Central
Reserve, LAI and CSO as of December 31, 2011, after adjustment to reflect
(I) the contemplated Transfer of the Excluded Assets from the Targets to Sellers
pursuant to Section 2(b)(i), (II) the contemplated Transfer of the Transferred
Assets from Sellers to the Targets pursuant to Section 2(b)(ii), and (III) the
transactions contemplated by the Transaction Reinsurance Agreements to occur
immediately prior to the Closing Date, in each case, as if the Closing Date and
all transfers contemplated in clauses (I) through (III) of this Section 4(g)(iv)
occurred on December 31, 2011.

 

27



--------------------------------------------------------------------------------

(v) The aggregate amount of CSO’s assets determined in accordance with GAAP
(applied consistently with CSO’s past practice) equals or exceeds the aggregate
amount of CSO’s liabilities determined in accordance with GAAP (applied
consistently with CSO’s past practice).

(vi) Section 4(g)(vi) of the Sellers Disclosure Schedule sets forth an unaudited
balance sheet and statement of income of CSO as of and for the annual period
ended December 31, 2011 and as of and for the quarterly period ended March 31,
2012. Each balance sheet and statement of income of CSO set forth in
Section 4(g)(vi) of the Sellers Disclosure Schedule (A) was derived from and is
consistent with the Books and Records of CSO, (B) was prepared in accordance
with applicable Law and GAAP consistently applied, (C) was prepared in
compliance with the internal controls and procedures of CSO, and (D) fairly
presents, in all material respects, in accordance with GAAP, the financial
position, results of operations, assets, liabilities and cash flows of CSO at
the date of, and for the periods referred to therein.

(h) Actuarial Report; Reserves; Risk-Based Capital.

(i) Sellers have delivered or made available to Buyer a complete and correct
copy of each actuarial opinion, memorandum, affirmation and certification that
was filed with an Insurance Regulator with respect to any Target Insurance
Company or Seller Insurance Company since January 1, 2009, and all attachments,
addenda, supplements and modifications thereto (the “Actuarial Reports”). The
information and data furnished by the Target Insurance Companies, Sellers or
their Affiliates to their respective actuaries in connection with the
preparation of each Actuarial Report were complete and accurate in all material
respects as of the date so delivered, and the Actuarial Reports were based upon
inventories of policies for the Target Insurance Companies, Sellers and their
Affiliates at their respective times of preparation.

(ii) The reserves and other liability amounts established or reflected on each
Statutory Statement, including reserves and other liability amounts in respect
of the Insurance Contracts (A) were determined in accordance with SAP applied on
a consistent basis for the periods presented, (B) were computed based on
reasonable actuarial assumptions in accordance with generally accepted actuarial
standards applied on a consistent basis for the periods presented, (C) are
fairly stated in all material respects in accordance with sound actuarial
principles, and (D) are in compliance in all material respects with all
applicable Laws.

(iii) Sellers have made available to Buyer complete and correct copies of all
analyses and reports submitted by any of the Target Insurance Companies to any
insurance regulatory authority during the twenty-four (24) months prior to the
date hereof relating to their respective risk-based capital calculations. All
such analyses and reports are true and correct in all material respects.

 

28



--------------------------------------------------------------------------------

(i) Internal Controls.

(i) Each Target and, solely with respect to the Business, each Seller Insurance
Company, maintains internal accounting controls which provide reasonable
assurance that (A) transactions are executed only with management’s
authorization; (B) transactions are recorded as necessary to maintain
accountability for its assets and permit preparation of (I) in the case of the
Target Insurance Companies, its financial and statutory statements in conformity
in all material respects with SAP and (II) in the case of CSO, its financial
statements in conformity in all material respects with GAAP; (C) access to its
assets is only permitted in accordance with management’s authorization; and
(D) the reporting of its assets is compared with existing assets at regular
intervals and appropriate actions are taken with respect to any differences.

(ii) Neither the Targets nor the Seller Insurance Companies nor any of their
respective directors or officers nor, to the Knowledge of Sellers, any of their
respective non-officer or director employees, auditors, accountants or
Representatives has received any written non-frivolous complaint, allegation,
assertion or claim, regarding (A) the accounting, reserving or auditing
practices, procedures, methodologies or methods of the Targets, the Seller
Insurance Companies or their respective internal accounting controls, including
any complaint, allegation, assertion or claim that any Target or Seller
Insurance Company has engaged in questionable accounting, reserving or auditing
practices; (B) any significant deficiency or material weakness in the design or
operation of any Target’s or Seller Insurance Company’s internal controls over
financial reporting which is reasonably likely to adversely affect such Target’s
or Seller Insurance Company’s ability to record, process, summarize and report
financial information; or (C) any fraud, whether or not material, that involves
management or other employees of any Target, Seller Insurance Company or any of
their respective Affiliates who have a significant role in such Target’s or
Seller Insurance Company’s internal control over financial reporting.

(j) Events Subsequent to Most Recent Fiscal Year End. Except as set forth in
Section 4(j) of the Sellers Disclosure Schedule, since December 31, 2011,
(A) each Target and, solely with respect to the Business, each of its
Affiliates, has conducted the Business in the Ordinary Course of Business, and
(B) there has not occurred any event or events that, individually or in the
aggregate, have resulted in, or would reasonably be expected to result in, a
Material Adverse Change. Without limiting the generality of the foregoing and
specifically excepting the sale of Great American Life Assurance Company
pursuant to the GALAC SPA (which Buyer acknowledges), since that date:

(i) no Target or any of its Affiliates has sold, leased, transferred, or
assigned any Business Assets outside the Ordinary Course of Business;

(ii) no Target or any of its Affiliates has entered into any Material Contracts
or any other material agreement, contract, lease, or license in connection with
the Business outside the Ordinary Course of Business;

(iii) no Target or any of its Affiliates has accelerated, terminated, made
material modifications to, waived or released any material rights or claims
under, or canceled any Material Contract or any other material agreement,
contract, lease, or license to which it is a party or by which it is bound in
connection with the Business outside the Ordinary Course of Business;

 

29



--------------------------------------------------------------------------------

(iv) none of the Targets or, solely with respect to the Business, their
Affiliates, have made any change in, to the extent applicable, its underwriting,
reinsurance, claim processing and payment, selling, reserving, financial
accounting or investment policies, guidelines, practices or principles (other
than any change required by applicable Laws, or in respect of underwriting or
claims administration, in the Ordinary Course of Business);

(v) no Target has entered into any new line of business;

(vi) no Target or any of its Affiliates has incurred any Lien (other than
Permitted Encumbrances) upon any Business Assets;

(vii) no Target has made any capital expenditures in excess of $50,000,
individually or in excess of $200,000 in the aggregate;

(viii) no Target has made any material capital investment in, or any material
loan to, any other Person;

(ix) no Target has made a loan to or guaranteed the obligations of any other
Person or created, incurred, or assumed more than $50,000 in aggregate
indebtedness for borrowed money and capitalized lease obligations;

(x) no Target or any of its Affiliates has transferred, assigned, or granted any
license or sublicense of any rights under or with respect to any Business
Intellectual Property;

(xi) there has been no change made or authorized in the Organizational Documents
of any Target;

(xii) no Target or any of its Affiliates has issued, delivered, transferred,
sold, pledged or otherwise disposed of or encumbered any Capital Stock of any
Target or any securities convertible into or exchangeable for any such Capital
Stock, or granted any options, warrants, or other rights to purchase or obtain
(including upon conversion, exchange, or exercise) any such Capital Stock;

(xiii) no Target has declared, set aside, or paid any dividend or made any
distribution with respect to its Capital Stock (whether in cash or in kind) or
redeemed, purchased, or otherwise acquired any shares (or other applicable
units) of its Capital Stock or other securities, and none of the Targets or
their Affiliates have effected any recapitalization, reclassification, stock
split or like change in the capitalization of any Target;

(xiv) no Target has experienced any material damage, destruction, or loss
(whether or not covered by insurance) to its property, and no Affiliate of the
Targets has experienced any material damage, destruction, or loss (whether or
not covered by insurance) to any Transferred Asset;

(xv) no Target or any of its Affiliates has made any loan to any Business
Employee, or entered into any other transaction with any Business Employee;

 

30



--------------------------------------------------------------------------------

(xvi) no Target or any of its Affiliates has entered into, modified the terms of
or terminated any employment or service contract, written or oral, with any
Business Employee or modified the terms of any existing such contract;

(xvii) no Target or any of its Affiliates has increased the compensation or
benefits of any Business Employees, other than annual increases in base
compensation in the Ordinary Course of Business;

(xviii) no Target or any of its Affiliates has made any material change in the
terms of employment or service for any Business Employee (other than changes
required by applicable Laws);

(xix) no Target or any of its Affiliates has adopted, amended or terminated any
Employee Benefit Plan (other than changes required by applicable Laws);

(xx) no Target or any of its Affiliates has hired or terminated any officers or
key employees with respect to the Business;

(xxi) no Target or any of its Affiliates has implemented any employee layoffs
with respect to Business Employees requiring notice under the Worker Adjustment
and Retraining Notification Act of 1988, as amended, or any similar state,
local, or non-U.S. law, regulation, or ordinance (collectively the “WARN Act”);

(xxii) no Target or, solely with respect to the Business, any of its Affiliates,
has settled or compromised or agreed to the dismissal of any Action or
threatened Action (in each case, except in the case of the Target Insurance
Companies for claims under any Insurance Contracts within applicable policy
limits), other than settlements or compromises that involved solely cash
payments of less than $50,000 in the aggregate; and

(xxiii) no Target or any of its Affiliates has committed to any of the
foregoing.

(k) Undisclosed Liabilities. No Target or, solely with respect to the Business,
Seller Insurance Company, has any liabilities or obligations (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, whether
accrued or unaccrued, whether liquidated or unliquidated, and whether due or to
become due), in each case, of the type that would be required by SAP or GAAP to
be specifically reflected on a balance sheet of the Business, other than:
(i) liabilities specifically set forth on the face of the Most Recent Balance
Sheet; (ii) liabilities that have arisen after the date of the Most Recent
Balance Sheet in the Ordinary Course of Business; (iii) liabilities that would
not reasonably be expected to cause or effect, individually or in the aggregate,
a Material Adverse Change; and (iv) liabilities reflected in Section 4(k) of the
Sellers Disclosure Schedule.

 

31



--------------------------------------------------------------------------------

(l) Legal Compliance. Except as set forth in Section 4(l) of the Sellers
Disclosure Schedule, each Target and, solely with respect to the Business, each
Seller Insurance Company, has complied in all material respects with all
applicable Laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder and including the
Foreign Corrupt Practices Act, 15 U.S.C. 78dd-1 et seq.) of federal, state,
local, and non-U.S. Governmental Authorities (and all agencies thereof), and no
Action has been filed or commenced against any of them alleging any failure so
to comply. None of the Targets or, solely with respect to the Business, the
Seller Insurance Companies (i) has received, since January 1, 2009, any written
notice or other written communication from any Governmental Authority regarding
any actual or alleged material violation of, or material failure on the part of,
the Targets or the Seller Insurance Companies to comply with any Laws or
Governmental Orders applicable to it or its assets, properties or businesses
(including any Laws regulating the insurance business), or (ii) is a party to,
or bound by, any Governmental Order that is material to the Business. None of
the Targets is relying on any exemption from or deferral of any Law or Permit
that would not be available to the Targets after Buyer acquires the Transaction
Shares. Each Target has filed all reports, statements, documents, registrations,
filings or submissions it was required under applicable Law to file with any
Governmental Authority, and all such reports, statements, documents,
registrations, filings and submissions were in compliance in all material
respects with all applicable Laws when filed or as amended or supplemented and
contained no untrue statement of a material fact and did not omit to state any
material fact required to be stated or incorporated by reference therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. No material violations
or material deficiencies have been asserted by any such Governmental Authority
with respect to such reports, registrations, statements, documents, filings or
submissions that have not been resolved to the satisfaction of the Governmental
Authority that noted such material violation or material deficiency.

(m) Tax Matters.

(i) All Income Tax Returns and all other material Tax Returns required to be
filed by or on behalf of any Target or with respect to the Transferred Assets
have been filed. All such Tax Returns as so filed disclose all Taxes required to
be paid for the periods covered thereby. All material Taxes due and owing by
each Target, in respect of the Business or any Transferred Asset, or with
respect to the assets held by CSO (in each case whether or not shown on any Tax
Return) have been paid. Except as set forth in Section 4(m)(i) of the Sellers
Disclosure Schedule, no Target currently is the beneficiary of any extension of
time within which to file any Tax Return. There are no Liens for Taxes (other
than Taxes not yet due and payable) upon any Business Assets or any other assets
of any Target. Each Target has withheld and paid all Taxes required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party, and all
Forms W-2 and 1099 required with respect thereto have been properly completed
and timely filed.

(ii) Except as set forth in Section 4(m)(ii) of the Sellers Disclosure Schedule
there is no material dispute or claim concerning any Tax liability of any Target
or in respect of the Business or any Transferred Asset either (A) claimed or
raised by any Governmental Authority in writing or (B) as to which any of
Sellers and the directors and officers of any Target has Knowledge based upon
personal contact with any agent of such Governmental Authority. No claim has
ever been made by a Governmental Authority in a jurisdiction where a Target has
never paid Taxes or filed Tax Returns asserting that such Target is or may be
subject to Taxes assessed by such jurisdiction.

 

32



--------------------------------------------------------------------------------

(iii) Section 4(m)(iii) of the Sellers Disclosure Schedule lists all federal,
state, local, and non-U.S. Tax Returns filed with respect to the Targets for
taxable periods ended on or after December 31, 2009, indicates those Tax Returns
that have been audited, and indicates those Tax Returns that currently are the
subject of audit. Except as set forth in Section 4(m)(iii) of the Sellers
Disclosure Schedule, there is no other Action, audit, or assessment pending or
proposed or, to the Knowledge of Seller, threatened with respect to Taxes for
which a Target may be liable. Sellers have made available to Buyer copies of all
federal Income Tax Returns, examination reports, and statements of deficiencies
assessed against, or agreed to by the Targets since December 31, 2008. All such
deficiencies or assessments have been paid in full or otherwise finally
resolved. Unless disclosed in Section 4(m)(iii) of the Sellers Disclosure
Schedule, no waiver of any statute of limitations relating to Taxes for which a
Target may be liable is in effect, and no written request for such a waiver is
outstanding. No agreement to any extension of time with respect to a Tax
assessment or deficiency for which any Target may be liable is in effect. There
are no Tax rulings, requests for rulings, or closing agreements relating to
Taxes for which any Target may be liable that could affect any Target’s
liability for Taxes for any taxable period ending after the Closing Date.

(iv) No Target is a party to any agreement, contract, arrangement, or plan that
has resulted or would result, separately or in the aggregate, in the payment of
any “excess parachute payment” within the meaning of Code §280G (or any
corresponding provision of state, local, or non-U.S. Tax law). No transaction
contemplated by this Agreement is subject to withholding under Code §1445
(related to “FIRPTA”). The Targets (other than CSO) have been members of an
Affiliated Group filing a consolidated federal Income Tax Return (as described
in Section 4(m)(iv) of the Sellers Disclosure Schedule). No Target has any
liability for the Taxes of any Person (other than such Target) under Reg.
§1.1502-6 (or any similar provision of Law), as a transferee or successor, by
contract, or otherwise. All Tax Sharing Arrangements and Tax indemnity
arrangements relating to each Target (other than this Agreement) will terminate
on the Closing Date and no Target will have any liability thereunder for any
taxable year commencing after the Closing Date. No Target has or has had any
direct or indirect ownership interest in any corporation, partnership, joint
venture or other entity (other than another Target). No election under Treasury
Regulation §1.7701-3 with respect to the federal income tax classification of
CSO has been made.

(v) The unpaid Taxes of each Target (A) did not, as of the last day of the
immediately preceding calendar month, exceed the reserve for Tax liability
(rather than any reserve for deferred Taxes established to reflect timing
differences between book and Tax income) set forth on the face of the Most
Recent Balance Sheet (rather than in any notes thereto) and (B) will not exceed
that reserve as adjusted for operations and transactions through the Closing
Date in accordance with the past custom and practice of the Targets in filing
their Tax Returns.

 

33



--------------------------------------------------------------------------------

(vi) No Target will be required to include any item of income in, or exclude any
item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any:

(A) change in method of accounting for a taxable period ending on or prior to
the Closing Date;

(B) “closing agreement” as described in Code §7121 (or any corresponding or
similar provision of income Tax Law) executed on or prior to the Closing Date;

(C) intercompany transactions or any excess loss account described in Treasury
Regulations under Code §1502 (or any corresponding or similar provision of
income Tax Law);

(D) installment sale or open transaction disposition made on or prior to the
Closing Date;

(E) prepaid amount received on or prior to the Closing Date; or

(F) election under Code §108(i).

(vii) No Target has distributed Capital Stock of another Person, or has had its
Capital Stock distributed by another Person, in a transaction that was purported
or intended to be governed in whole or in part by Code §355 or Code §361.

(viii) No Target is or has been a party to any “reportable transaction,” as
defined in Reg. §1.6011-4(b)(1).

(ix) Any powers of attorney granted by any Target prior to the Closing relating
to Taxes will terminate and be of no effect following the Closing.

(x) Except as set forth in Section 4(m)(x) of the Sellers Disclosure Schedule,
no Target owns an entity which is disregarded as an entity separate from its
owner for federal income tax purposes.

(xi) The sale of the Transaction Shares pursuant to this Agreement is not
subject to the rules of Reg. §1.1502-36.

(xii) No Target is, or during the past 12-month period has been, a United States
shareholder (within the meaning of Code §951(b)) of a controlled foreign
corporation (within the meaning of Code §957).

(xiii) There are no tax credits, grants or similar amounts that are or could be
subject to clawback or recapture as a result of (A) the transactions
contemplated by this Agreement, or (B) a failure by any Target to satisfy one or
more requirements on which the credit, grant or similar amount is or was
conditioned.

 

34



--------------------------------------------------------------------------------

(n) Real Property.

(i) None of the Targets owns any parcels of Owned Real Property. The Targets
have no outstanding options or obligations, rights of first offer or rights of
first refusal to purchase any real property.

(ii) Section 4(n)(ii) of the Sellers Disclosure Schedule sets forth the address
of each parcel of Leased Real Property, and a true and complete list of all
Leases for each such Leased Real Property (including the date and name of the
parties to such Lease document). Sellers have delivered to Buyer a true and
complete copy of each such Lease document (including any amendments, renewals,
extensions, guarantees and SNDAs related thereto), and in the case of any oral
Lease, a written summary of the material terms of such Lease. Except as set
forth in Section 4(n)(ii) of the Sellers Disclosure Schedule, with respect to
each of the Leases:

(A) each of the applicable Targets has the right to use the Leased Real Property
for the full term of each such Lease (and any renewal option relating thereto);

(B) each of the applicable Targets has a valid leasehold interest in the real
property subject to a Lease included in the Leased Real Property, free and clear
of all Liens, other than Permitted Encumbrances;

(C) such Lease is legal, valid, binding, enforceable and in full force and
effect;

(D) the transactions contemplated by this Agreement do not require the consent
of any other party to such Lease (except for those Leases for which Lease
Consents (as hereinafter defined) are obtained), will not result in a breach of
or default under such Lease, and will not otherwise cause such Lease to cease to
be legal, valid, binding, enforceable and in full force and effect on identical
terms following the Closing;

(E) none of the applicable Target’s possession and quiet enjoyment of the Leased
Real Property under such Lease has been disturbed and there are no disputes with
respect to such Lease;

(F) neither the applicable Target, nor, to the Knowledge of Sellers, any other
party to the Lease is in breach of or default under such Lease, and no event has
occurred or circumstance exists that, with the delivery of notice, the passage
of time or both, would constitute such a breach or default, or permit the
termination, modification or acceleration of rent under such Lease;

(G) no security deposit or portion thereof deposited with respect to such Lease
has been applied in respect of a breach of or default under such Lease that has
not been redeposited in full;

 

35



--------------------------------------------------------------------------------

(H) the applicable Target does not owe, or will not owe in the future, any
brokerage commissions or finder’s fees with respect to such Lease;

(I) the other party to such Lease is not an Affiliate of, and otherwise does not
have any economic interest in, any Target or Seller;

(J) the applicable Target has not subleased, licensed or otherwise granted any
Person the right to use or occupy the Leased Real Property or any portion
thereof; and

(K) the applicable Target has not collaterally assigned or granted any other
Lien in such Lease or any interest therein.

(iii) The Leased Real Property identified in Section 4(n)(ii) of the Sellers
Disclosure Schedule comprise all of the real property used in the business of
the Targets; and no Target is a party to any agreement or option to purchase any
real property or interest therein.

(iv) The buildings, structures, fixtures, building systems and equipment, and
all components thereof, included in the Leased Real Property (the
“Improvements”) are, taken as a whole, in good condition and repair and
sufficient for the operation of the business of the Targets. There are no facts
or conditions affecting any of the Improvements that would, individually or in
the aggregate, interfere in any material respect with the use or occupancy of
the Improvements in the operation of the business of the Targets as currently
conducted thereon.

(v) To the Knowledge of Sellers, the Leased Real Property is in material
compliance with all applicable building, zoning, subdivision, health and safety
and other land use Laws, including The Americans with Disabilities Act of 1990,
as amended, and all insurance requirements affecting the Leased Real Property
(collectively, the “Real Property Laws”). No Target has received any notice of
violation of any Real Property Law.

(o) Intellectual Property.

(i) The conduct of the Business, and none of the Targets or any of its or their
respective businesses as presently conducted, has or will interfere with,
infringe upon, dilute, misappropriate, or otherwise come into conflict with, any
Intellectual Property rights of third parties; there are no facts indicating a
likelihood of the foregoing; and none of Sellers or any of their Affiliates has
ever received any charge, complaint, claim, demand, or notice alleging any such
interference, infringement, dilution, misappropriation, or conflict (including
any claim that a Target must license or refrain from accessing or using any
Intellectual Property rights of any third party). To the Knowledge of Sellers,
no third party has interfered with, infringed upon, diluted, misappropriated, or
otherwise come into conflict with, any Owned Business Intellectual Property.

 

36



--------------------------------------------------------------------------------

(ii) Section 4(o)(ii) of the Sellers Disclosure Schedule (A) sets forth, as of
the date hereof, a true and correct list of all registered copyrights,
registered trademarks and service marks, Internet domain names, issued patents,
and pending applications for any of the foregoing, included in the Owned
Business Intellectual Property (“Registered Intellectual Property”) and each
owner thereof and (B) identifies each material item of Intellectual Property
that any third party owns and is used in the Business pursuant to license,
sublicense, agreement, covenant not to sue, or permission. Sellers have
delivered to Buyer correct and complete copies of all such licenses,
sublicenses, agreements, covenants not to sue, and permissions (as amended to
date). With respect to each item of Intellectual Property required to be
identified in Section 4(o)(ii) of the Sellers Disclosure Schedule:

(A) the license, sublicense, agreement, covenant not to sue, or permission
covering the item is legal, valid, binding, enforceable, and in full force and
effect in all material respects;

(B) no party to the license, sublicense, agreement, covenant not to sue, or
permission is in material breach or default, and no event has occurred that with
notice or lapse of time would constitute a material breach or default or permit
termination, modification, or acceleration thereunder;

(C) no party to the license, sublicense, agreement, covenant not to sue, or
permission has repudiated any material provision thereof;

(D) no Target has granted any sublicense or similar right with respect to the
license, sublicense, agreement, covenant not to sue, or permission; and

(E) no loss or expiration of the item is threatened, pending, or reasonably
foreseeable.

(iii) None of the employees, agents, consultants, contractors or others who have
contributed to or participated in the discovery, creation or development of any
Intellectual Property on behalf of any Seller or any of their Affiliates that is
used in connection with the operation of the Business or has any right, title or
interest in or to any Owned Business Intellectual Property.

(iv) Except as set forth in Section 4(o)(iv) of the Sellers Disclosure Schedule,
to the Knowledge of Sellers, no open source code, freeware, libraries or any
computer software source code subject to the GNU General Public License or any
similar open source license, has been (A) used to create any computer software
that is included in the Owned Business Intellectual Property, or (B) distributed
to any Person, in either case in a manner whereby such incorporation,
distribution or use would require the disclosure of any material source code
included in the Owned Business Intellectual Property or the license of any of
the material proprietary computer software included in the Owned Business
Intellectual Property.

 

37



--------------------------------------------------------------------------------

(p) Tangible Assets. The tangible Transferred Assets and the buildings,
machinery, equipment, and other tangible assets that the Targets own or lease
are, taken as a whole, free from material defects (patent and latent), have been
maintained in accordance with normal industry practice, and are, taken as a
whole, in good operating condition and repair (subject to normal wear and tear).

(q) Contracts. Section 4(q) of the Sellers Disclosure Schedule lists the
following contracts and other agreements to which any Target is a party or by or
to which any Target or any of its respective assets is bound or subject, or
which are Transferred Assets (each, a “Material Contract”):

(i) any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of $50,000
per annum;

(ii) any agreement (or group of related agreements) for the purchase or sale of
raw materials, commodities, supplies, products, or other personal property, or
for the furnishing or receipt of services, the performance of which will extend
over a period of more than 1 year or involve consideration in excess of $50,000,
in either case, as of the date of this Agreement;

(iii) any agreement concerning a partnership, joint venture, limited liability
company, strategic alliance or other similar agreement or arrangement (including
any agreement providing for joint research, development or marketing);

(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money, or any
capitalized lease obligation, in excess of $50,000 or under which it has imposed
a Lien on any of its assets, tangible or intangible;

(v) any agreement that (A) limits the freedom of any Target to engage in any
line or type of business in any particular geographic area or any particular
medium, to compete with any Person, to solicit for employment, hire or obtain
the services of any Person, (B) contains exclusivity obligations or restrictions
binding on any Target or that would be binding on Buyer or any of its Affiliates
after the Closing, or (C) provides for a preferred or “most favored nations”
status for any party thereto;

(vi) any agreement granting a right of first refusal or first offer or similar
rights to any Person;

(vii) any Reinsurance Agreement;

(viii) any material agreement concerning confidentiality;

(ix) any Intercompany Agreement;

(x) any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other plan, program, agreement or
arrangement for the benefit of any current or former directors, officers,
employees, or independent contractors of the Business;

 

38



--------------------------------------------------------------------------------

(xi) any collective bargaining agreement or similar agreement;

(xii) any agreement for the employment or retention (A) as an employee or a
contractor of any individual or entity on a full-time, part-time, consulting, or
other basis, or (B) of any Business Employee;

(xiii) any agreement under which it has advanced or loaned any amount to any
Business Employees;

(xiv) any agreement under which the consequences of a default or termination by
any party thereto could have a Material Adverse Effect;

(xv) any agreement with any Governmental Authority;

(xvi) any agreement under which any Target has advanced or loaned any Person an
amount exceeding $50,000;

(xvii) any other agreement (or group of related agreements) the performance of
which involves consideration in excess of $50,000; or

(xviii) any hospital network, prescription benefit management and similar
agreements.

Sellers have delivered to Buyer a correct and complete copy of each written
agreement listed in Section 4(q) of the Sellers Disclosure Schedule (as amended
to date) and a written summary setting forth the material terms and conditions
of each oral agreement referred to in Section 4(q) of the Sellers Disclosure
Schedule. With respect to each such agreement: (A) the agreement is a legal,
valid, and binding obligation of each party thereto and is enforceable against
each such party in accordance with its terms and is in full force and effect in
all material respects; (B) neither the applicable Target nor, to the Knowledge
of Sellers, any other party to such agreement is in violation or breach of or in
default under the agreement (or is alleged to be in violation or breach of or in
default under the agreement); (C) no event has occurred that with notice or
lapse of time would constitute a material breach or default thereunder by any
party, or permit termination, modification, or acceleration of the agreement by
any party; (D) no party thereto has provided any notice of any intention to
terminate the agreement; (E) the agreement does not contain any provisions
providing that the agreement may be terminated or modified or that performance
thereunder may be accelerated by reason of the transactions contemplated by this
Agreement or the Ancillary Agreements; and (F) neither the applicable Target
nor, to the Knowledge of Sellers, any other party to such agreement has
repudiated any material provision of the agreement.

 

39



--------------------------------------------------------------------------------

(r) Books and Records; Notes and Accounts Receivable.

(i) The Books and Records of each Target are true, complete and correct in all
material respects and have been maintained in accordance with sound business
practices and in accordance in all material respects with all applicable Law.

(ii) All notes and accounts receivable of the Targets are reflected properly on
their Books and Records, are valid receivables subject to no setoffs or
counterclaims, are current and collectible, and will be collected in accordance
with their terms at their recorded amounts, subject only to the reserve for bad
debts set forth on the face of the Most Recent Balance Sheet or the notes
thereto as adjusted for operations and transactions through the Closing Date in
accordance with the past custom and practice of the Targets.

(s) Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of any Target.

(t) Insurance. Section 4(t) of the Sellers Disclosure Schedule sets forth the
following information with respect to each insurance policy and binder
(including policies providing property, casualty, liability, directors’ and
officers’ liability, errors and omissions liability, business interruption, and
workers’ compensation coverage and bond and surety arrangements) that covers any
portion of the Business or any Transferred Asset, or with respect to which any
Target is a party, a named insured, or otherwise the beneficiary of coverage:

(i) the name of the insurer and the name of the policyholder;

(ii) the policy number and the period of coverage; and

(iii) the scope (including an indication of whether the coverage is on a claims
made, occurrence, or other basis) and amount (including a description of how
deductibles and ceilings are calculated and operate) of coverage.

With respect to each such insurance policy: (A) the policy is legal, valid,
binding, enforceable, and in full force and effect in all material respects (and
all premiums due and payable thereon have been paid in full on a timely basis);
(B) neither the applicable Target, nor any other party to the policy is in
material breach or default (including with respect to the payment of premiums or
the giving of notices), and no event has occurred that, with notice or the lapse
of time, would constitute such a material breach or default, or permit
termination, modification, or acceleration, under the policy; (C) no Target
party or any other party thereto has provided any notice of any intention to
terminate, cancel or revoke the policy; and (D) no party to the policy has
repudiated any material provision thereof. Section 4(t) of the Sellers
Disclosure Schedule describes any material self-insurance arrangements affecting
any Target, the Business or any Transferred Asset.

 

40



--------------------------------------------------------------------------------

(u) Litigation. Section 4(u) of the Sellers Disclosure Schedule sets forth each
instance in which the Business, the Transferred Assets or any Target (i) is
subject to any outstanding injunction, judgment, order, decree, ruling, or
charge or (ii) is a party to or the subject of or, to the Knowledge of any
Seller, is threatened to be made a party to or the subject of any Action. There
is no Action pending against or, to the Knowledge of any Seller, threatened
against or affecting any Seller or any of its Affiliates (including the
Targets), any of their respective properties or assets or the Business or the
Transferred Assets that in any manner challenges or seeks to prevent, enjoin,
alter or materially delay the transactions contemplated by this Agreement or any
of the Ancillary Agreements.

(v) Insurance Contracts.

(i) Except as set forth in Section 4(v)(i) of the Sellers Disclosure Schedule,
all insurance policies, and all riders, amendments and applications to such
policies, issued by any Target Insurance Company or issued by any Seller
Insurance Company relating to the Business (each, an “Insurance Contract”) are,
to the extent required by applicable Law, on forms approved by all applicable
Governmental Authorities or filed with and not objected to by such Governmental
Authorities within the period provided by applicable Law for objection, subject
to such exceptions as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as indicated in
Section 4(v)(i) of the Sellers Disclosure Schedule, all Insurance Contracts
comply in all material respects with, and have been administered in all material
respects in accordance with, applicable Law. All premium rates relating to the
business of the Target Insurance Companies and each applicable Seller Insurance
Company (including with respect to the Insurance Contracts) that are required to
be filed with or approved by any insurance regulatory authorities have been so
filed or approved and the premiums charged conform thereto, and such premiums
comply with all applicable Laws. As of the date hereof, each Insurance Contract
is in full force and effect and is valid and enforceable against the applicable
Target Insurance Company or Affiliate of Seller that issued such Insurance
Contract and, to the Knowledge of Sellers, each such other party in accordance
with its terms.

(ii) Except as set forth in Section 4(v)(ii) of the Sellers Disclosure Schedule,
the Insurance Contracts have been marketed, sold and issued in compliance in all
material respects with all applicable Laws, including applicable Laws relating
to (A) suitability of sales and replacement of policies, (B) the disclosure of
the nature of insurance products as policies of insurance, (C) the use of unfair
methods of competition and deceptive acts or practices relating to the
advertising, sales and marketing of insurance, annuities or guaranteed
investment contracts, (D) all applicable disclosure, filing and other
requirements with respect to any variation in premiums or other charges
resulting from time to time at which such premiums or charges are paid, and
(E) all applicable requirements regulating the underwriting, rating,
non-renewal, cancellation or replacement of insurance policies.

(iii) All benefits claimed by, or paid, payable or credited to, any Person under
any Insurance Contract have in all material respects been paid or credited (or
provision as required under SAP for payment thereof has been made) in accordance
with the terms of the applicable Insurance Contract, and such payments, credits
or provisions were not materially delinquent and were paid or credited (or will
be paid or credited) without fines or penalties (excluding interest), except for
any such claim for benefits for which there is a reasonable basis to contest
payment.

 

41



--------------------------------------------------------------------------------

(w) Reinsurance Agreements.

(i) Section 4(w)(i)(A) of the Sellers Disclosure Schedule sets forth a complete
and accurate list of all reinsurance and retrocession agreements (A) to which
any Target Insurance Company is a party (other than the Transaction Reinsurance
Agreements), or (B) to which any Seller Insurance Company is a party and which
relates to the Business (collectively, the “Reinsurance Agreements”), true and
correct copies of which have been made available to Buyer. All reinsurance
premiums due under the Reinsurance Agreements have been paid in full or were
adequately accrued or reserved for by the Target Insurance Companies or the
Seller Insurance Companies, as applicable. No Target Insurance Company or Seller
Insurance Company is in default and, to the Knowledge of Sellers, no other party
to any Reinsurance Agreement is in default as to any provision of any such
Reinsurance Agreement. Except as set forth in Section 4(w)(i)(B) of the Sellers
Disclosure Schedule, there are no pending or, to the Knowledge of Sellers,
threatened, Actions with respect to any Reinsurance Agreements. Except as set
forth in Section 4(w)(i)(C) of the Sellers Disclosure Schedule, each Target
Insurance Company or applicable Seller Insurance Company was entitled to take
credit in its most recent statutory statement in accordance with SAP for that
portion of such Reinsurance Agreement as to which credit was taken in such
statements. The transactions contemplated by the Transaction Agreements shall
not affect the obligations (if any) of the other parties to the Reinsurance
Agreements to make payments to the applicable Target Insurance Company or Seller
Insurance Company party thereto.

(ii) Except as set forth in Section 4(w)(ii) of the Sellers Disclosure Schedule,
since January 1, 2009, none of Sellers nor any of their Affiliates (including
the Targets) has received any written notice from any party to a Reinsurance
Agreement or otherwise has reason to believe that any amount of reinsurance
ceded thereunder will be uncollectible or otherwise defaulted upon.

(iii) Section 4(w)(iii) of the Sellers Disclosure Schedule sets forth a correct
and complete list of all Liens, collateral or security arrangements, including
by means of a credit for reinsurance trust or letter of credit, to or for the
benefit of any cedent under any Reinsurance Agreement.

(x) Producers.

(i) Except as set forth in Section 4(x)(i) of the Sellers Disclosure Schedule,
since January 1, 2009, CSO and, to the Knowledge of Sellers, each other Person
performing the duties of insurance producer, agency, agent, managing general
agent, third party administrator, wholesaler, broker, solicitor, adjuster,
marketer, underwriter, distributor or customer representative for the Business
(collectively, “Producers”) was duly licensed and appointed as an insurance
producer, agency, agent, managing general agent, third party administrator,
broker, solicitor or adjuster, as applicable (for the type of business written,
sold or produced by such Producer at the time such Producer wrote, sold or
produced business or performed such other act for or on behalf of the Target or
other Affiliate of Sellers that may require a producer’s, agency’s, agent’s,
managing general agent’s, third party administrator’s, solicitor’s, broker’s or
other insurance license), as may be required by any applicable Law.

 

42



--------------------------------------------------------------------------------

(ii) Except as set forth in Section 4(x)(ii) of the Sellers Disclosure Schedule,
to the Knowledge of Sellers, (A) all licenses and appointments that are required
for the Producers to continue writing, selling or producing the Business
following the Closing are in full force and effect, (B) there are no
investigations or proceedings pending or threatened against a Producer that
would reasonably be expected to result in the suspension or revocation of any
license or appointment required for such Producer to continue writing, selling
or producing the Business following the Closing, and (C) no Producer has
indicated in writing to any Seller or any Target, and no Seller or Target has
any reason to believe, that any Producer will be unable or unwilling to continue
its relationship with any of the Targets after the Closing.

(iii) CSO is duly registered with and/or licensed as an insurance agent,
managing general agent, wholesaler, broker, solicitor, distributor or other
producer in each jurisdiction where it conducts business of a nature requiring
such registration and/or license and has been duly appointed by each insurance
company for which it offers or sells insurance products or services. All such
registrations, licenses and appointments are in full force and effect, and none
of Sellers or the Targets has received written notice of any investigation or
proceeding that would reasonably be expected to result in the suspension or
revocation of any such registration, license or appointment.

(iv) CSO has marketed and sold all insurance policies and other insurance
products in compliance in all material respects with all applicable Laws,
including applicable Laws relating to (A) suitability of sales and replacement
of policies, (B) the disclosure of the nature of insurance products as policies
of insurance, (C) the use of unfair methods of competition and deceptive acts or
practices relating to the advertising, sales and marketing of insurance,
annuities or guaranteed investment contracts, (D) all applicable disclosure,
filing and other requirements with respect to any variation in premiums or other
charges resulting from time to time at which such premiums or charges are paid,
and (E) all applicable requirements regulating the underwriting, rating,
non-renewal, cancellation or replacement of insurance policies.

(y) Guaranty Fund Assessments. The Target Insurance Companies have (i) timely
paid all guaranty association assessments that are due, or claimed or asserted
by any state guaranty association or by any insurance regulatory authority to be
due and (ii) provided for all such assessments in the statutory statements to
the extent necessary to be in conformity with SAP.

(z) Permits.

(i) Each Target and, to the extent related to the Business, each Seller
Insurance Company possesses all material governmental qualifications,
registrations, filings, licenses, permits, approvals and authorizations
necessary for the conduct of the Business and its other businesses, as now
conducted (collectively, the “Permits”). The business of each Target and, to the
extent related to the Business, each Seller Insurance Company is being conducted
in compliance, in all material respects, with all such Permits. All such Permits
are valid and in full force and effect, and there is no proceeding or
investigation pending or, to the Knowledge of Sellers, threatened with respect
to the cancellation, suspension, revocation or non-renewal of such Permits.
Subject to obtaining the consents set forth in Section 4(c)(i) of the Sellers
Disclosure Schedule, none of the Permits will be subject to cancellation,
suspension, revocation or non-renewal as a result of the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements.

 

43



--------------------------------------------------------------------------------

(ii) Except for limitations imposed by applicable Law that are applicable to
industry participants generally, there is no Governmental Order between any of
the Targets and any Governmental Authority that would be binding on any of the
Targets following the Closing that (A) prohibits or restricts the payment of
dividends or other distributions by any of the Targets, (B) restricts the
authority of any Target to conduct the Business or could reasonably be expected
to adversely impact the operations of the Business, or (C) requires the
maintenance of any employees or physical location.

(aa) Rating Agencies. Except as set forth in Section 4(aa) of the Sellers
Disclosure Schedule, since January 1, 2009, no rating agency has imposed
conditions (financial or otherwise) on retaining any currently held financial
strength or claims paying ability rating assigned to any Seller Insurance
Company or Target which is rated as of the date of this Agreement or, to the
Knowledge of Sellers, indicated that it is considering the downgrade of any
rating assigned to any such Seller Insurance Company or Target or the placement
of such Seller Insurance Company or Target on negative watch (other than any
surveillance or review arising out of the transactions contemplated by this
Agreement). Each such Seller Insurance Company and Target has as of the date of
this Agreement the A.M. Best Company, Inc. and Standard & Poor’s Ratings
Services, a Standard & Poor’s Financial Services LLC business ratings set forth
in Section 4(aa) of the Sellers Disclosure Schedule.

(bb) Financial and Market-Conduct Examinations. The Sellers have made available
to Buyer true, correct and complete copies of all reports (or the most recent
drafts thereof, to the extent any final reports are not available) reflecting
the results of any financial examinations, market conduct examinations or any
other examinations of any of the Targets conducted by any Governmental Authority
since January 1, 2009. All material deficiencies or violations noted in the
examination reports described above have been resolved to the reasonable
satisfaction of the Governmental Authority that noted such deficiencies or
violations. None of the Targets is “commercially domiciled” under the Laws of
any jurisdiction or is otherwise treated as domiciled in a jurisdiction other
than its respective jurisdiction of organization.

(cc) Portfolio Investments. All Investment Assets comply in all material
respects with the applicable insurance laws and regulations of the respective
state of domicile of the applicable Target Insurance Company or Seller Insurance
Company. Section 4(cc) of the Sellers Disclosure Schedule sets forth a complete
and correct list of the Investments Assets at the last day of the calendar
quarter immediately preceding the date hereof. Except as set forth in
Section 4(cc) of the Sellers Disclosure Schedule, as of December 31, 2011, none
of the Investment Assets is in default in the payment of principal or interest
or dividends. Except as set forth in Section 4(cc) of the Sellers Disclosure
Schedule, none of the Targets is a party to any derivative transaction which,
pursuant to its terms and without any additional investment decision on the part
of such Target, could result in an additional payment by such Target.

 

44



--------------------------------------------------------------------------------

(dd) Employees.

(i) Set forth in Section 4(dd)(i) of the Sellers Disclosure Schedule is a true
and complete list of all Business Employees as of the date of this Agreement.

(ii) To the Knowledge of Sellers, no executive, key Business Employee, or group
of Business Employees plans to terminate employment with any Target or its
Affiliates during the next twelve (12) months. No Target or any of its
Affiliates is a party to or bound by any collective bargaining agreement or
similar agreement with any labor organization covering Business Employees, nor
has any of them experienced any strike or material grievance, claim of unfair
labor practices, or other collective bargaining dispute within the past five
(5) years. No Target or any of its Affiliates has committed any unfair labor
practice with respect to the Business. No Sellers have any Knowledge of any
organizational effort being made or threatened within the past five (5) years by
or on behalf of any labor union with respect to Business Employees. Within the
past three (3) years, no Target or any of its Affiliates has implemented any
plant closing or layoff of employees with respect to the Business requiring
notice under the WARN Act, and no such action will be implemented without
advance notification to, and the written consent of, Buyer.

(iii) The Targets and their Affiliates are not and have not been, with respect
to the Business: (A) “contractors” or “subcontractors” (as defined by Executive
Order 11246), (B) required to comply with Executive Order 11246, or (C) required
to maintain an affirmative action plan.

(iv) Except as set forth in Section 4(dd)(iv) of the Sellers Disclosure
Schedule, none of the Targets or any of their Affiliates has received with
respect to the Business (A) notice of any unfair labor practice charge or
complaint with respect to it which is still pending before the National Labor
Relations Board or any other Governmental Authority against it, (B) notice of
any charge or complaint with respect to it before the Equal Employment
Opportunity Commission or any other Governmental Authority responsible for the
prevention of unlawful employment practices which is still pending, (C) notice
of the intent of any Governmental Authority responsible for the enforcement of
labor, employment, wages and hours of work, child labor, immigration, or
occupational safety and health laws to conduct an investigation with respect to
it or notice that such investigation is in progress in either case which is
still pending, or (D) notice of any Action pending in any forum by or on behalf
of any present or former employee of any Target or any of their Affiliates, any
applicant for employment or classes of the foregoing alleging breach of any
express or implied contract of employment, any applicable Law governing
employment or the termination thereof or other discriminatory, wrongful or
tortuous conduct in connection with the employment relationship.

 

45



--------------------------------------------------------------------------------

(ee) Employee Benefits.

(i) Section 4(ee)(i) of the Sellers Disclosure Schedule lists each Employee
Benefit Plan that any Target maintains, to which any Target contributes or has
any current or contingent obligation to contribute, or with respect to which any
Target has any current or contingent liability or obligation (each such Employee
Benefit Plan, a “Target Benefit Plan”). Section 4(ee)(ii) of the Sellers
Disclosure Schedule separately lists each Employee Benefit Plan maintained by an
Affiliate of a Target that covers any Business Employees (each such Employee
Benefit Plan, an “Affiliate Benefit Plan”).

(A) Each Target Benefit Plan (and each related trust, insurance contract, or
fund) has been maintained, funded and administered in accordance with the terms
of such Target Benefit Plan and complies in form and in operation in all
material respects with the applicable requirements of ERISA, the Code, and other
applicable Laws.

(B) All required reports and descriptions (including Form 5500 annual reports,
summary annual reports, and summary plan descriptions) have been timely filed
and/or distributed in accordance with the applicable requirements of ERISA and
the Code with respect to each such Target Benefit Plan. The requirements of
COBRA have been met in all material respects with respect to each such Target
Benefit Plan and each Employee Benefit Plan maintained by an ERISA Affiliate
that is an Employee Welfare Benefit Plan subject to COBRA and that has covered
any current or former Business Employee.

(C) All contributions (including all employer contributions and employee salary
reduction contributions) that are due have been made within the time periods
prescribed by ERISA and the Code to each such Target Benefit Plan that is an
Employee Pension Benefit Plan and all contributions for any period ending on or
before the Closing Date that are not yet due have been made to each such
Employee Pension Benefit Plan or accrued in accordance with the past custom and
practice of the Targets. All premiums or other payments for all periods ending
on or before the Closing Date have been paid with respect to each Target Benefit
Plan that is an Employee Welfare Benefit Plan.

(D) Each Target Benefit Plan and Affiliate Benefit Plan that covers any current
or former Business Employee and is intended to meet the requirements of a
“qualified plan” under Code §401(a) is maintained pursuant to a prototype
document approved by the Internal Revenue Service or has received a
determination from the Internal Revenue Service that such Target Benefit Plan or
Affiliate Benefit Plan, as applicable, is so qualified, and Sellers are not
aware of any facts or circumstances that would reasonably be expected to
adversely affect the qualified status of any such Target Benefit Plan or
Affiliate Benefit Plan, as applicable.

 

46



--------------------------------------------------------------------------------

(ii) With respect to each Employee Benefit Plan that any Target, or any ERISA
Affiliate maintains, to which any of them contributes or has any obligation to
contribute, or with respect to which any of them has any liability or potential
liability:

(A) No Target has incurred or has any contingent liability or obligation to the
PBGC or otherwise under Title IV of ERISA or under the Code with respect to any
such Employee Benefit Plan that is an Employee Pension Benefit Plan. At no time
have any of the Targets or the ERISA Affiliates maintained, contributed to or
had any liability or obligation with respect to an Employee Pension Benefit Plan
that is subject to Title IV of ERISA, ERISA §302 or Code §412.

(B) There have been no Prohibited Transactions with respect to (I) any Target
Benefit Plan or (II) any Employee Benefit Plan maintained by an ERISA Affiliate
that has covered any current or former Business Employees. No Fiduciary has any
liability for material breach of fiduciary duty or any other material failure to
act or comply in connection with the administration or investment of the assets
of any such Employee Benefit Plan. No Action with respect to any such Employee
Benefit Plan (other than routine claims for benefits) is pending or, to the
Knowledge of any Seller, threatened.

(iii) With respect to each Target Benefit Plan, Sellers have delivered to Buyer
correct and complete copies of the plan documents, including amendments thereto,
and summary plan descriptions or other written explanations of each such plan
provided to participants, the most recent determination letter received from the
Internal Revenue Service, the three (3) most recent annual reports (Form 5500,
with all applicable attachments), all related administrative agreements, all
related trust agreements, insurance contracts, and other funding arrangements
which implement each such Target Benefit Plan and all correspondence with the
IRS, the Department of Labor, the Pension Benefit Guaranty Corporation or any
other Governmental Authority relating to any outstanding controversy or audit.
With respect to each Affiliate Benefit Plan, Sellers have delivered to Buyer
correct and complete copies of either (A) the written plan document or agreement
and all amendments thereto, or (B) the most recent summary plan description or
other written explanation of such plan provided to participants.

(iv) Neither the Targets, nor any ERISA Affiliate contributes to, has any
obligation to contribute to, or has any liability (including withdrawal
liability as defined in ERISA §4201) under or with respect to any Multiemployer
Plan.

(v) No Target maintains, contributes to or has an obligation to contribute to,
or has any liability or potential liability with respect to, any Employee
Welfare Benefit Plan or other arrangement providing health or life insurance or
other welfare-type benefits for current or future retired or terminated
employees (or any spouse or other dependent thereof) of any Target or its ERISA
Affiliates other than in accordance with COBRA.

 

47



--------------------------------------------------------------------------------

(vi) None of the execution of this Agreement, stockholder approval of this
Agreement or the consummation of the transactions contemplated by this Agreement
will (either alone or together with any other event) accelerate the time of the
payment, vesting or funding of, or increase the amount of any Employee Benefit
Plan or otherwise, or restrict the right of the Targets and their Affiliates to
amend or terminate any Employee Benefit Plan. None of the Business Employees
will be entitled to severance pay or similar benefits solely as a result of the
transactions contemplated by this Agreement or as a result of the transfer of
such Business Employee’s employment pursuant to Section 6(f).

(vii) Section 4(ee)(vii) of the Sellers Disclosure Schedule lists each
agreement, contract, or other arrangement—whether or not an Employee Benefit
Plan (collectively a “Plan”)—to which any Target or that covers any Business
Employee is a party that, to the Knowledge of Sellers is a “nonqualified
deferred compensation plan” subject to Code §409A. Each such Plan has been
maintained in documentary and operational compliance with Code §409A and the
regulations thereunder and no amounts under any such Plan are or have been
subject to the interest and additional tax set forth under Code §409A(a)(1)(B).
No Target has any actual or potential obligation to reimburse or otherwise
“gross-up” any Person for the interest or additional tax set forth under Code
§409A(a)(1)(B).

(viii) No amount paid or payable (whether in cash, in property, or in the form
of benefits) by the Targets or any of their Affiliates in connection with the
transactions contemplated hereby (either alone or in conjunction with any other
event) will be an “excess parachute payment” within the meaning of Code §280G,
or would constitute an “excess parachute payment” if such amounts were subject
to the provisions of Code § 280G. No Person is entitled to receive any
additional payment from Sellers or any of their Affiliates as a result of the
imposition of a Tax under Code §4999.

(ix) None of the Target Benefit Plans is subject to any Law under any
jurisdiction outside of the United States.

(ff) Guaranties. No Target is a guarantor or otherwise is responsible for any
liability or obligation (including indebtedness) of any other Person.

(gg) Environmental, Health, and Safety Matters.

(i) Each of the Targets has been and is in compliance, in each case in all
material respects, with all Environmental, Health, and Safety Requirements.

(ii) Without limiting the generality of the foregoing, each Target, has obtained
and is in possession of, has for the past three (3) years complied, and is in
compliance with, in each case in all material respects, all material permits,
licenses and other authorizations that are required pursuant to Environmental
Health, and Safety Requirements for the occupation of its facilities and the
operation of its business.

(iii) No Action is pending or, to the Knowledge of Sellers, threatened against
any Target arising under any Environmental, Health, and Safety Requirements. No
Target has received any written notice, report, request for information, or
other information regarding any actual or alleged violation of Environmental,
Health, and Safety Requirements, or any liabilities or potential liabilities, or
any claim based upon the release of or exposure to Hazardous Substances,
including personal injury, wrongful death or property damage, including any
investigatory, remedial, or corrective obligations, relating to any Target,
their business, or their past or current facilities arising under Environmental,
Health, and Safety Requirements.

 

48



--------------------------------------------------------------------------------

(iv) There has been no release, discharge or disposal of Hazardous Substances
at, on, under or from the Leased Real Property, or arising out of the operations
of any Target, which, in each case, requires investigation or remediation by
Sellers or any of their Affiliates (including the Targets) under applicable
Environmental, Health, and Safety Requirements or would otherwise reasonably be
expected to result in the imposition of any material liability to any Target
under any Environmental, Health, and Safety Requirements.

(v) To the Knowledge of Sellers, there is no asbestos-containing material
present in or on any Leased Real Property, and none of Sellers or any of their
Affiliates (including the Targets) has received a claim or demand relating to
the presence of asbestos in or at any Leased Real Property.

(vi) The representations and warranties set forth in this Section 4(gg) are
Sellers’ sole and exclusive representations and warranties regarding
Environmental, Health and Safety matters.

(hh) Business Continuity. None of the computer software, computer hardware
(whether general or special purpose), telecommunications capabilities (including
all voice, data and video networks) and other similar or related items of
automated, computerized, and/or software systems and any other networks or
systems and related services that are used by or relied on by the Target or its
Affiliates in the conduct of the Business (collectively, the “Systems”) have
experienced bugs, failures, breakdowns, or continued substandard performance in
the past twelve (12) months that has caused any substantial disruption or
interruption in or to the use of any such Systems by the Targets. The Targets
are covered by business interruption insurance in scope and amount customary and
reasonable to ensure the ongoing business operations of the Targets’ business.

(ii) Certain Business Relationships with the Targets.

(i) Except as set forth in Section 4(ii)(i) of the Sellers Disclosure Schedule,
none of Sellers or their Affiliates or any of their respective directors,
officers or employees, or any Person related by blood or marriage to such
directors, officers or employees, is, or within the past twelve (12) months has
been, involved in any contract, agreement, lease, license or other business
arrangement or relationship with any of the Targets (an “Intercompany
Agreement”) within the past twelve (12) months.

(ii) Except as set forth in Section 4(ii)(ii) of the Sellers Disclosure
Schedule, there are no loans, notes, advances, receivables, payables or other
obligations between Sellers or any of their Affiliates (other than the Targets),
on the one hand, and any Target, on the other hand (“Intercompany Obligations”).

 

49



--------------------------------------------------------------------------------

(iii) The Shared Assets List will (A) contain a true, correct and complete list
of each material asset, tangible or intangible, that is either, (I) used in the
Business or other business or operations of the Targets and owned, leased or
licensed by any Seller or any of their respective Affiliates (other than the
Targets) or (II) used in the business of Sellers or any of their Affiliates and
owned, leased or licensed by any Target and (B) specify each asset listed
thereon that will be Transferred to Targets prior to the Closing.

(jj) Data Privacy and Security. The conduct of the Business and the Targets’
respective businesses, have complied in all material respects with and, as
presently conducted, are in compliance in all material respects with, all Data
Laws except, in each case, to the extent that a failure to comply would not have
a Material Adverse Effect. The conduct of the Business and Targets respective
businesses have complied with, and are presently in compliance with, in all
material respects, its and their respective policies applicable to data privacy,
data security, and/or personal information except, in each case, to the extent
that a failure to comply would not have a Material Adverse Effect. Neither a
Seller or any of its Affiliates (in the conduct of the Business) nor a Target in
the conduct of any business has experienced any incident in which personal
information or other sensitive data was or may have been stolen or improperly
accessed, and none of the Sellers is aware of any facts suggesting the
likelihood of the foregoing, including without limitation, any breach of
security or receipt of any notices or complaints from any Person regarding
personal information or other data.

(kk) LifePro License Agreement. PDMA has not granted a software license to any
former Affiliate of Sellers pursuant to a “Sold Affiliate License Agreement”,
and neither Sellers nor any of their respective Affiliates have requested that
PDMA grant a software license to any of their respective former Affiliates
pursuant to a “Sold Affiliate License Agreement.”

Section 5. Pre-Closing Covenants. The Parties agree as follows with respect to
the period between the execution of this Agreement and the Closing:

(a) General. Subject to the other terms and conditions of this Agreement, each
of the Parties will use its reasonable best efforts to cause the Closing
conditions set forth in Section 7 below to be satisfied as soon as reasonably
practicable. Each Party shall keep the other Parties reasonably apprised of the
status of the matters relating to the completion of the transactions
contemplated by this Agreement, including with respect to the satisfaction of
the Closing conditions set forth in Section 7 below.

(b) Notices and Consents. Sellers will, and will cause each of the Targets to,
at Sellers’ expense, give any notices to third parties, and will use their
reasonable best efforts, and will cause each Target to use its reasonable best
efforts, at Sellers’ expense, to obtain all third-party consents, including
those referred to in Section 4(c) above, the Lease Consents, and the items set
forth in Section 5(b) of the Sellers Disclosure Schedule. Each of the Parties
will (and Sellers will cause each Target to) (A) give any notices to, and make
any filings with, any Governmental Authorities, and use its reasonable best
efforts to obtain any Governmental Approvals, in each case, that are required in
connection with the execution of this Agreement and the other Transaction
Agreements and the consummation of the transactions contemplated hereby and
thereby, and (B) reasonably cooperate

 

50



--------------------------------------------------------------------------------

with the other Parties, and furnish the other Parties with such necessary
information and reasonable assistance as such other Parties may reasonably
request, in connection with the preparation of any such notices and filings and
obtaining such Governmental Approvals. Without limiting the generality of the
foregoing, each of the Parties will file (and Sellers will cause each Target to
file) any required Notification and Report Forms and related material that it
may be required to file with the Federal Trade Commission and the Antitrust
Division of the U.S. Department of Justice under the Hart-Scott-Rodino Act, will
use its reasonable best efforts to obtain (and Sellers will cause each Target to
use their reasonable best efforts to obtain) a waiver of the applicable waiting
period thereunder, and will make (and Sellers will cause each Target to make)
any further filings pursuant thereto that may be necessary, proper or advisable
in connection therewith. Each of the Parties shall use its reasonable best
efforts to: (I) resolve any objections of any Governmental Authority with
respect to the transactions contemplated hereby (including objections under
antitrust or competition laws); (II) prevent the entry of and have vacated,
lifted, reversed or overturned, any order of any Governmental Authority or other
tribunal that would prevent, prohibit, restrict or delay the consummation of the
transactions contemplated hereby; and (III) comply fully with all restrictions
and conditions imposed or requested by any Governmental Authority in connection
with granting any necessary consent or approval, including asset divestitures or
conduct-limiting conditions.

(c) Operation of Business. Sellers will cause each Target, CGIC and UTAIC not to
engage in any practice, take any action, or enter into any transaction outside
the Ordinary Course of Business other than (i) in the case of CGIC and UTAIC,
the sale of their long-term care insurance business and (ii) the sale of Great
American Life Assurance Company pursuant to the GALAC SPA. Without limiting the
generality of the foregoing, Sellers will cause each Target, CGIC and UTAIC not
to engage in any practice, take any action, or enter into any transaction of the
sort described in Section 4(j) above. Notwithstanding the foregoing or any other
provision of this Agreement to the contrary, Sellers may cause (A) any Target
Insurance Company to declare and pay dividends or make distributions to Sellers
(directly or indirectly) provided that such dividends or distributions do not
result in Targets’ failure to have, as of the Closing Date, at least the Target
Capital and Surplus and (B) CSO to declare and pay dividends or make
distributions to Sellers (directly or indirectly) provided that such dividends
or distributions do not result in the aggregate amount of CSO’s liabilities
(determined in accordance with GAAP applied consistently with CSO’s past
practice) to exceed the aggregate amount of CSO’s assets (determined in
accordance with GAAP applied consistently with CSO’s past practice).

(d) Preservation of Business. Sellers will cause each Target and each of CGIC
and UTAIC to (i) conduct the Business in the Ordinary Course of Business,
(ii) keep available the services of officers and key employees, consultants and
agents of the Business and (iii) keep their businesses and properties
substantially intact, including their present operations, physical facilities,
working conditions, insurance policies, and relationships (contractual or
otherwise) and goodwill with lessors, licensors, suppliers, customers,
employees, consultants, agents, service providers and regulators.

 

51



--------------------------------------------------------------------------------

(e) Full Access. Each Seller will permit, and Sellers will cause each Target and
each of CGIC and UTAIC to permit, Buyer and its representatives (including legal
counsel and accountants) to have full access at all reasonable times, and in a
manner so as not to interfere with the normal business operations of the Targets
or the Business, to all premises, properties, personnel, books, records
(including tax records), contracts, and documents of or pertaining to each
Target or the Business. Buyer will treat and hold any Confidential Information
it receives from any of Sellers or the Targets in the course of the reviews
contemplated by this Section 5(e) in accordance with the Confidentiality
Agreement. Sellers shall provide Buyer with reasonable access to Business
Employee information. Sellers agree to supply any assistance and information
(including initial employment dates, termination dates, reemployment dates,
hours of service for purposes of the Family and Medical Leave Act, regular work
schedule, compensation and Tax withholding history in a form that shall be
usable by Buyer) as may be reasonably requested by Buyer in connection with the
foregoing.

(f) Notice of Developments.

(i) Between the date of this Agreement and the Closing, Sellers shall promptly
notify Buyer in writing if any of them becomes aware of (A) any fact or
condition that causes or constitutes a breach of any of the representations and
warranties in Section 3(a) or Section 4 hereof made as of the date of this
Agreement or (B) the occurrence after the date of this Agreement of any fact or
condition that would or would be reasonably likely to (except as expressly
contemplated by this Agreement) cause or constitute a breach of any such
representation or warranty had that representation or warranty been made as of
the time of the occurrence of, or any Seller’s discovery of, such fact or
condition. Should any such fact or condition require any change to the Sellers
Disclosure Schedule, Sellers shall promptly deliver to Buyer a supplement or
revision to the Sellers Disclosure Schedule specifying such change; provided
that such delivery shall not affect any rights of Buyer under Sections 7, 8 or 9
hereof. During the same period, Sellers also shall promptly notify Buyer of the
occurrence of any event that may make the satisfaction of the conditions in
Section 7 impossible or unlikely.

(ii) Subject to Section 3(b)(viii), between the date of this Agreement and the
Closing, Buyer shall notify Sellers in writing if it becomes aware of the
occurrence after the date of this Agreement of any fact or condition to which
Buyer reasonably believes Sellers do not otherwise have Knowledge that would
cause or constitute a breach of any of the representations and warranties in
Section 3(a) or Section 4 hereof had that representation or warranty been made
as of the time of the occurrence of, or Buyer’s discovery of, such fact or
condition.

(g) Exclusivity. No Seller will (and Sellers will cause each Target not to)
(i) solicit, initiate, or encourage the submission of any proposal or offer from
any Person relating to the acquisition of all or any portion of the Business,
including the Transferred Assets or any capital stock or other voting
securities, or any substantial portion of the assets, of any Target (whether
structured as a merger, consolidation, share exchange, reinsurance transaction
or otherwise) (an “Acquisition Proposal”) or (ii) participate in any discussions
or negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any effort or attempt by any
Person to do or seek any Acquisition Proposal. In the event that Sellers or any
of their Affiliates (including the Targets) receive an Acquisition Proposal,
Sellers shall promptly, but in no event later

 

52



--------------------------------------------------------------------------------

than forty-eight hours thereafter, notify Buyer in writing of such proposal and
provide a copy thereof (if in written or electronic form) or, if in oral form, a
written summary of the terms and conditions thereof, including the names of the
interested parties. For the avoidance of doubt, nothing in this Section 5(g)
shall prohibit Sellers from engaging in any activity described in this
Section 5(g) in connection with the sale of (A) their long-term care insurance
business or (B) Great American Life Assurance Company pursuant to the GALAC SPA.

(h) Maintenance of Leased Real Property. Sellers will cause each Target to
maintain the Leased Real Property, including all of the Improvements in
substantially the same condition as existed on the date of this Agreement,
ordinary wear and tear excepted, and shall not demolish or remove any of the
existing Improvements, or erect new improvements on the Leased Real Property or
any portion thereof, without the prior written consent of Buyer.

(i) Leases. Sellers will not cause or permit any Lease to be amended, modified,
extended, renewed or terminated without the prior written consent of Buyer
(which consent shall not be unreasonably withheld, delayed or conditioned), nor
shall any Target enter into any new lease, sublease, license or other agreement
for the use or occupancy of any Real Property without the prior written consent
of Buyer.

(j) Tax Matters. Without the prior written consent of Buyer, no Target shall
request any ruling or similar guidance with respect to Taxes, make or change any
election, change an annual accounting period, adopt or change any accounting
method, file any amended Tax Return, enter into any closing agreement, settle
any Tax claim or assessment relating to any Target, surrender any right to claim
a refund of Taxes, consent to any extension or waiver of the limitation period
applicable to any Tax claim or assessment relating to any Target, or take any
other similar action relating to the filing of any Tax Return or the payment of
any Tax, if such election, adoption, change, amendment, agreement, settlement,
surrender, consent or other action would have the effect of increasing the Tax
liability of any Target for any period ending after the Closing Date or
decreasing any Tax attribute of any Target existing on the Closing Date.

(k) Confidentiality. Buyer acknowledges and agrees that the confidentiality
agreement dated August 10, 2011 (the “Confidentiality Agreement”), by and
between GAFRI and Connecticut General Life Insurance Company, remains in full
force and effect and, in addition, covenants and agrees to keep confidential, in
accordance with the provisions of the Confidentiality Agreement, information
provided to Buyer pursuant to this Agreement. If this Agreement is, for any
reason, terminated prior to the Closing, the Confidentiality Agreement and the
provisions of this Section 5(k) shall nonetheless continue in full force and
effect.

(l) Books and Records. Sellers shall, and shall cause each Target and, solely
with respect to the Business, each of Sellers’ other Affiliates to, preserve and
maintain the Books and Records in all material respects in the same manner and
with the same care that the Books and Records have been maintained prior to the
execution of this Agreement. Prior to the Closing Date, the Parties shall
develop and implement a plan that will result in the delivery or transfer,
subject to compliance with applicable Law, of the Books and Records to Buyer (or
a Person designated by Buyer) at the Closing in the manner (and in the case of
physical Books and Records, at the location(s)) reasonably requested by Buyer to
the extent not located at an office of the Targets.

 

53



--------------------------------------------------------------------------------

(m) Pre-Closing Confidentiality Agreements. Sellers shall request that all third
parties who executed a Pre-Closing Confidentiality Agreement return to Sellers
or the Targets or destroy all Confidential Information heretofore furnished to
such third parties by or on behalf of Sellers or any of their Affiliates
(including the Targets) as promptly as practicable following the date hereof,
subject to the terms of such agreements. Effective as of the Closing Date,
Sellers (on behalf of themselves and their Affiliates) hereby assign to Buyer
all of their rights under each Pre-Closing Confidentiality Agreement. At the
Closing, Sellers will deliver to Buyer a copy of each Pre-Closing
Confidentiality Agreement.

(n) Intercompany Obligations and Intercompany Agreements.

(i) Sellers shall, and shall cause their Affiliates to, take such actions and
make such payments as may be necessary (including executing one or more releases
in form and substance reasonably satisfactory to Buyer) so that, immediately
prior to the Closing, the Targets, on the one hand, and Sellers and their
Affiliates (other than the Targets), on the other hand, shall settle, discharge,
offset, pay, repay in full, terminate or extinguish all Intercompany
Obligations, regardless of their maturity, for the amount due, including any
accrued and unpaid interest to but excluding the date of payment, fees and other
amounts due or outstanding thereunder; provided, however, that if each such item
is not paid in full in cash, the method of discharge must be reasonably
satisfactory to Buyer.

(ii) On or prior to the Closing Date, Sellers shall, and shall cause their
Affiliates to, take such actions as may be necessary (including executing one or
more instruments evidencing such termination and one or more releases, in each
case, in form and substance reasonably satisfactory to Buyer) to terminate and
release the Targets from any and all liabilities and obligations arising in
connection with all Intercompany Agreements other than the Intercompany
Agreements listed in Section 5(n)(ii) of the Sellers Disclosure Schedule, after
giving effect to Section 5(n)(i).

(o) Ancillary Agreements. Immediately prior to the Closing, each Party shall,
and shall cause its applicable Affiliates to, execute and deliver each of the
Ancillary Agreements to which it will be a party.

(p) Shared Assets. Sellers shall promptly, but in no event later than thirty
(30) days after the date hereof, provide to Buyer a true, correct and complete
list of each material asset, tangible or intangible, that is either, (i) used in
the Business or other business or operations of the Targets and owned, leased or
licensed by any Seller or any of their respective Affiliates (other than the
Targets) or (ii) used in the business of Sellers or any of their Affiliates and
owned, leased or licensed by any Target (such list, the “Shared Assets List”).
Sellers shall specify on the Shared Assets List each asset listed thereon that
will be Transferred to Targets prior to the Closing.

 

54



--------------------------------------------------------------------------------

(q) License Agreements. As promptly as practicable following the date hereof,
Sellers shall, at Sellers’ sole cost and expense, take all necessary actions to
cause (i) PDMA to grant to the Target Insurance Companies a license permitting
each Target Insurance Company to use the software products owned or licensed to
PDMA and known as LifePRO, including any modifications, enhancements and updates
thereto (the “LifePRO Software”), on terms and conditions substantially similar
to the Existing LifePRO Agreement, and (ii) HSI to grant to the Target Insurance
Companies a license permitting each Target Insurance Company to use the Software
and Work Products (as such terms are defined in the Master OnBase Agreement),
including any modifications, enhancements and updates thereto (the “OnBase
Software”), on terms and conditions substantially similar to the Master OnBase
Agreement.

Section 6. Post-Closing Covenants. The Parties agree as follows with respect to
the period following the Closing:

(a) General. In case at any time after the Closing any further actions are
necessary to carry out the purposes of this Agreement or any other Transaction
Agreement or otherwise make effective the transactions contemplated hereby or
thereby, including (i) transferring to Sellers any Excluded Asset that was held
by the Targets at the Closing and (ii) transferring to Buyer or its designee any
Transferred Asset that was not transferred to the Targets prior to the Closing,
each of the Parties will, without further consideration, take such further
actions (including the execution and delivery of such further conveyances,
notices, instruments and documents) as any other Party may reasonably request.
Sellers acknowledge and agree that from and after the Closing Buyer will be
entitled to possession of all Books and Records.

(b) Access to Information. Subject to applicable privileges (including the
attorney-client privilege), Sellers, on the one hand, and Buyer, on the other
hand, shall promptly afford the other Parties and their respective
Representatives reasonable access, upon reasonable prior written notice and
during normal business hours, to their respective books and records and
financial data relating to the Targets or the Business with respect to periods
prior to the Closing Date and, in the case of Buyer and its representatives, to
Sellers’ and their Affiliates’ employees and auditors (including making such
employees available as witnesses in hearings or trials), in each case, to the
extent necessary or useful for the Party requesting such access in connection
with (i) any audit, investigation, dispute or litigation and (ii) the
preparation of financial statements, filings and other submissions with
Governmental Authorities and Tax Returns; provided, that the Party requesting
such access agrees to reimburse the other Parties promptly for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with any
such request (unless the requesting Party is entitled to indemnification
therefor under Section 8 below); provided, further, that the auditors and
accountants of Sellers, Buyer or their respective Affiliates shall not be
obligated to make any work papers available to any Person unless and until such
Person has signed a customary agreement relating to such access to work papers
in form and substance reasonably acceptable to such auditors or accountants.

 

(c) Transition. The Parties shall perform their respective obligations under the
Transition Services Agreements.

 

55



--------------------------------------------------------------------------------

(d) Confidentiality. Sellers will (and will cause their Affiliates to) treat and
hold as such all of the Confidential Information, and refrain from using any of
the Confidential Information except in connection with this Agreement. In the
event that Sellers or any of their Affiliates are requested or required pursuant
to oral or written question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand, or similar
process to disclose any Confidential Information, such Person will notify Buyer
promptly of the request or requirement so that Buyer may seek an appropriate
protective order or waive compliance with the provisions of this Section 6(d).
If, in the absence of a protective order or the receipt of a waiver hereunder,
Sellers or their Affiliates are, on the advice of counsel, compelled to disclose
any Confidential Information to any tribunal or else stand liable for contempt,
such Person may disclose the Confidential Information to the tribunal; provided,
however, that Sellers shall (and shall cause their Affiliates to) use reasonable
best efforts to obtain, at the reasonable request of Buyer, an order or other
assurance that confidential treatment will be accorded to such portion of the
Confidential Information required to be disclosed as Buyer shall designate.

(e) Removal of “Great American” Identifiers. As soon as reasonably practicable
after the Closing Date, but in no event later than ninety (90) days after the
Closing Date, Buyer shall cause the Targets to cease using the Great American
Names and Marks as an identifier in the conduct of the Business as conducted by
Buyer; provided, that in the event Buyer or any Target is required to obtain the
approval of any Governmental Authority prior to taking the actions contemplated
in this Section 6(e), Buyer and/or such Target shall use its reasonable best
efforts to seek all such approvals as promptly as practicable after the Closing
Date, including causing any required filings or notices with any Governmental
Authorities to be made within ninety (90) days after the Closing Date, and shall
take all actions contemplated in this Section 6(e) as soon as reasonably
practicable after obtaining such approvals, but in no event later than ninety
(90) days after the date such approvals are received.

(f) Business Employees.

(i) Buyer or an Affiliate of Buyer shall offer employment to each Business
Employee, other than the Excluded Business Employees, effective upon the
expiration of such Business Employee’s Employee Leasing Period (the “Employment
Commencement Date”) on terms described in Section 6(f)(iii) below, and on the
condition that such Business Employees (A) accept the employment offer in a
timely fashion, and (B) meet Buyer’s reasonable employment requirements with
respect to satisfactory results of background checks, drug tests, immigration
verification and similar requirements (the “Buyer Employment Requirements”). A
Business Employee who chooses to accept such offer of employment must respond in
writing to Buyer’s offer within seven (7) Business Days after receipt of the
offer. Buyer shall be under no obligation to employ any Business Employee who
fails to accept Buyer’s offer of employment in a timely fashion or who fails to
meet the Buyer Employment Requirements. Sellers shall use their best efforts to
assist Buyer in its efforts to make offers of employment and to hire the
employees receiving such offers under this Section 6(f)(i) and Sellers will not
take, and will cause each of their Affiliates not to take, any action which
would impede, hinder, interfere or otherwise compete with such efforts. Buyer
shall determine whether to offer employment to any independent contractor who is
a Business Employee and the terms of such offer.

 

56



--------------------------------------------------------------------------------

(ii) Buyer or an Affiliate of Buyer shall employ any Business Employee (other
than an independent contractor) who (A) accepts the offer of employment in a
timely fashion, and (B) meets the Buyer Employment Requirements (hereinafter a
“Transferred Employee”). Transferred Employees shall become employees of Buyer
or one of its Affiliates upon the Employment Commencement Date. A Business
Employee who meets conditions (A) and (B) above but is on an approved leave of
absence for any reason or on short-term or long-term disability on the
Employment Commencement Date shall become an employee of Buyer or one of its
Affiliates (and a Transferred Employee) only upon his or her return from such
leave of absence or following such short-term or long-term disability and only
if such Business Employee applies for employment with Buyer within ninety
(90) days after the Employment Commencement Date. Complete copies of the
personnel files of Transferred Employees shall be transferred to Buyer on or
prior to ten (10) days after the later of the Closing Date or the Transferred
Employee’s date of hire, including all performance reviews.

(iii) For the period beginning on the Employment Commencement Date and ending on
December 31, 2013, Buyer shall ensure that (A) the base salary and annual
incentive bonus opportunity for a Transferred Employee is, in the aggregate,
substantially comparable to the Transferred Employee’s base salary and annual
incentive bonus opportunity as of the date of this Agreement and (B) the
employee benefits (including severance benefits, but excluding any equity-based
compensation) enjoyed by Transferred Employees are, in the aggregate,
substantially comparable to those enjoyed by such Business Employees as of the
date of this Agreement. Buyer shall give each Transferred Employee credit for
purposes of participation and vesting, but not benefit accrual, under and in
accordance with the terms of Buyer’s employee benefit plans for years served
with Target or Target Affiliates prior to the Employment Commencement Date;
provided that no such service credit shall be recognized for purposes of pension
and retiree health benefits or in a manner that would result in a duplication of
benefits. Within thirty (30) days after the Employment Commencement Date,
Sellers shall provide to Buyer accurate information about each Transferred
Employee’s service with Target and any Target Affiliates.

(iv) The Excluded Business Employees, any Business Employees who fail to meet
conditions (A) and (B) listed in Section 6(f)(ii) and all current and former
employees, independent contractors and directors of the Targets, Sellers or
their Affiliates other than the Business Employees, shall remain the sole
responsibility of Sellers. Notwithstanding the foregoing, neither Sellers nor
their Affiliates shall pay any severance benefits or make any similar payments
to any Business Employee who does not accept an offer from Buyer or an Affiliate
of Buyer pursuant to Section 6(f)(i).

 

57



--------------------------------------------------------------------------------

(v) As of the Closing, the Targets shall terminate their participation in each
Affiliate Benefit Plan, and in no event shall any Transferred Employee be
entitled to accrue any benefits under any such Affiliate Benefit Plan with
respect to services rendered or compensation paid on or after the Transferred
Employee’s Employment Commencement Date. Sellers and their Affiliates shall
retain all rights, obligations and liabilities under each Affiliate Benefit
Plan, and neither Buyer nor the Targets shall assume any of such rights,
obligations or liabilities. Except as expressly provided in the Employee Lease
Agreement, Sellers and their Affiliates shall retain or assume all obligations
and liabilities with respect to employees whose employment with Sellers, Targets
or any of their Affiliates has terminated at or prior to the Employment
Commencement Date, including without limitation any severance or retiree health
benefits. As soon as practicable after the date on which a Transferred Employee
terminates employment with a Seller or an Affiliate of Seller, such Seller or
Affiliate shall pay to such Transferred Employee any unused vacation or paid
time off in accordance with Sellers’ vacation or paid time off policy and
applicable Law.

(vi) Except as expressly provided in the Employee Lease Agreement, Sellers and
their Affiliates shall retain all liabilities and obligations for, and the
responsibility for payment of, all covered medical, dental, life insurance,
salary continuation, severance, disability and other welfare claims or expenses
arising from events occurring at or prior to the Employment Commencement Date,
and neither Buyer nor any of the Targets shall assume or be responsible for any
liability or obligation with respect to such claims or expenses. For purposes of
this Section, a claim is deemed incurred when the services that are the subject
of the claim are performed; in the case of life insurance, when the death
occurs; in the case of long-term disability benefits, when the disability
begins; in the case of a hospital stay, when the employee or covered dependent
first enters the hospital, and in the case of severance, when the employee is
notified of his or her termination of employment.

(vii) Sellers and their Affiliates shall be responsible for providing the
continuation of group health coverage required by COBRA to any current or former
employees of the Targets whose “qualifying event,” within the meaning of Code
§4980B(f), occurred at or prior to the Employment Commencement Date (and such
former employees’ “qualified beneficiaries,” within the meaning of Code
§4980B(f)), subject to Buyer’s reimbursement obligations under the Employee
Lease Agreement.

(viii) Except as expressly provided in the Employee Lease Agreement, Sellers and
their Affiliates shall retain the obligation and liability for any workers’
compensation or similar workers’ protection claims of any current or former
employee of the Targets or their Affiliates incurred prior to the Employment
Commencement Date.

(ix) Nothing herein is intended to limit the right of Buyer or the Targets
(A) to terminate the employment or service of any employee or independent
contractor at any time, (B) to change or modify any incentive compensation or
employee benefit plan or arrangement at any time and in any manner, or (C) to
change or modify the terms or conditions of employment or service for any of
their employees or independent contractors. Nothing in this Agreement shall be
construed (I) to confer on any Person (including but not limited to Business
Employees and current and former employees and independent contractors of
Sellers, the Targets or their Affiliates), other than the Parties, their
successors and permitted assigns, any benefit under or right to enforce the
provisions of this Section 6(f), (II) to cause any Person (including Business
Employees and current and former employees and independent contractors of
Sellers, Targets or their Affiliates) to be a third-party beneficiary of this
Agreement, or (III) as an amendment or waiver of any Employee Benefit Plan.

 

58



--------------------------------------------------------------------------------

(x) Neither Sellers nor any of their Affiliates shall make any written or oral
communications to any Business Employees pertaining to compensation or benefit
matters relating to the period of time after the Employment Commencement Date
without the prior written consent of Buyer.

(g) Discontinuation of Use of Transferred Assets.

(i) Except as provided in Section 6(g)(ii) below, from and after the Closing,
Sellers and their Affiliates shall retain no rights in the Transferred Assets
and shall not use or retain any copies of any Transferred Assets. For the
avoidance of doubt, from and after the Closing Sellers and their Affiliates
shall not use or retain any copies of, any Owned Business Intellectual Property
(including any Transferred Assets included therein), and Sellers and their
Affiliates retain no rights in the Owned Business Intellectual Property
(including any Transferred Assets included therein).

(ii) Effective as of the Closing Date, Buyer grants to UTAIC a worldwide,
non-exclusive, non-transferrable, non-sublicensable, royalty-free right to
continue to use “UNITED TEACHER ASSOCIATES” (the “Licensed Name”) in UTAIC’s
corporate name, and solely in connection with the administration of the existing
runoff of insurance policies that were written and administered under the
Licensed Name prior to the Closing (the “Retained Policies”). For the avoidance
of doubt, UTAIC shall have no right to use the Licensed Name in connection with
the marketing, issuance, underwriting or administration of new insurance
policies, or for any other purpose. At such time as the last of the Retained
Policies is no longer in effect, UTAIC shall cease all uses of the Licensed Name
and shall file with the applicable Governmental Authorities the appropriate
documents to change its name. UTAIC shall use the Licensed Name in the same
manner as it was used prior to the Closing. All activities that UTAIC undertakes
in association with the Licensed Name shall be in accordance with the same
standards and practices that were used by UTAIC prior to the Closing. If
requested by Buyer, UTAIC shall modify or discontinue, as necessary, any use of
the Licensed Name or activity that does not comply with the foregoing. All uses
of the Licensed Name shall inure to the benefit of Buyer.

(h) Non-Solicitation. For a period of twenty-four (24) months following the
Closing Date (i) Sellers shall not, and shall cause their Affiliates not to,
directly or indirectly, solicit for employment or hire any Person who is
currently, or within the prior twelve (12) month period has been, the highest
manager directly and exclusively responsible for the Business, or any employee
reporting directly to such manager and (ii) Buyer shall not, and shall cause its
Affiliates not to, directly or indirectly, solicit for employment or hire any
Person listed on Section 6(h) of the Sellers Disclosure Schedule; provided,
however, that nothing in this Section 6(h) shall prohibit Buyer, Sellers or any
of their respective Affiliates from engaging in general advertising not directed
at any such employees or former employees.

 

59



--------------------------------------------------------------------------------

(i) Non-Competition.

(i) Except as contemplated by the Transaction Agreements, for a period of
twenty-four (24) months following the Closing Date (the “Non-Compete Period”),
Sellers agree not to, and shall cause each of their Affiliates not to, directly
or indirectly, engage, as a principal or jointly with others or otherwise, in
the business of writing, issuing, selling, administrating, marketing or
reinsuring any insurance policies of the types written or issued in connection
with the Business within the United States (a “Competing Business”). Sellers
shall cause any and all obligations under this Section 6(i)(i) with respect to
any Affiliate that ceases to be an Affiliate of Sellers during the Non-Compete
Period to continue in full force and effect with respect to such Affiliate for
the then remaining balance of the Non-Compete Period.

(ii) Notwithstanding anything to the contrary set forth in Section 6(i)(i), and
without implication that the following activities otherwise would be subject to
the provisions of this Section 6(i), nothing in this Agreement shall preclude,
prohibit or restrict Sellers from engaging, or require Sellers to cause any of
their Affiliates not to engage, in any manner in any of the following:

(A) making investments in the Ordinary Course of Business in Persons engaging in
a Competing Business, provided that each such investment is a passive investment
where Sellers and their Affiliates: (I) do not have the right to designate a
majority of the members of the board of directors or other governing body of
such entity or to otherwise influence or direct the operation or management of
any such entity, (II) are not participants with any other Person in any group
(as such term is used in Regulation 13D of the Securities Exchange Act of 1934,
as amended) with such intention or right, and (III) own less than five percent
(5%) of the outstanding voting securities (including convertible securities) of
such entity;

(B) providing reinsurance to any Person engaging in a Competing Business, so
long as Sellers and their Affiliates are not engaged in the marketing,
production or administration of such reinsured business; or

(C) acquiring, merging or combining with any business that would otherwise
violate this Section 6(i) that is acquired from any Person after the Closing
Date (an “After-Acquired Business”); provided, that, either (I) at the time of
such acquisition, merger or combination, the revenues derived from the Competing
Business by the After-Acquired Business (the “Competing After-Acquired
Revenues”) constitute no more than fifteen percent (15%) of the gross revenues
of the After-Acquired Business in the most recently completed fiscal year
immediately prior to the date of such acquisition, merger or combination (the
“Aggregate After-Acquired Revenues”), or (II) if at the time of such
acquisition, merger or combination, the Competing After-Acquired Revenues
constitute more than fifteen percent (15%) of the Aggregate After-Acquired
Revenues then, within six (6) months after such acquisition, merger or
combination, (x) Sellers and/or their Affiliates sign a definitive agreement to
dispose, and subsequently dispose of, the relevant portion of the business or
securities of such After-Acquired Business, (y) Sellers and/or their Affiliates
otherwise modify the After-Acquired Business such that the Competing
After-Acquired Revenues constitute not more than fifteen percent (15%) of the
Aggregate After-Acquired Revenues, or (z) the business of such After-Acquired
Business otherwise complies with this Section 6(i); in each case, only if none
of the trademarks, service marks, trade names or other designations of Sellers
are used in connection with such After-Acquired Business.

 

60



--------------------------------------------------------------------------------

(j) Additional Obligations Regarding Transferred Assets and Excluded Assets.

(i) If, on the Closing Date, any consent required to effect the Transfer of the
Transferred Assets from Sellers to the Targets pursuant to Section 2(b)(ii) is
not obtained, or if an attempted Transfer thereof would be ineffective or a
violation of applicable Law or would in the reasonable judgment of Buyer
adversely affect the rights of the Targets thereto or thereunder so that the
Targets would not in fact receive all such rights, then such Transferred Assets
shall not be Transferred, and Sellers shall effectuate, at Sellers’ sole
expense, an arrangement that is satisfactory to Buyer under which (A) the
Targets would obtain the benefits associated with such Transferred Assets in
accordance with this Agreement, including subcontracting, sublicensing or
subleasing to the Targets or under which Sellers or its applicable Affiliates
(other than the Targets) would enforce for the benefit of the Targets any and
all of their rights against a third party associated with such Transferred
Assets, and (B) Sellers would, or would cause their applicable Affiliates (other
than the Targets) to, promptly pay to the Targets when received all monies
received by them under any such Transferred Assets following the Closing;
provided that the Parties shall continue to use their reasonable best efforts,
and shall cooperate fully with each other, to obtain promptly such consents or
waivers. In the event that a consent or waiver for the Transfer of any such
Transferred Asset not Transferred at the Closing is obtained, Sellers shall
Transfer, or cause their applicable Affiliates (other than the Targets) to
Transfer, such Transferred Asset to the Targets at no additional cost. Sellers
shall promptly reimburse Buyer and any of its Affiliates (including the Targets)
for all reasonable out-of-pocket expenses incurred by Buyer or its Affiliates
(including the Targets) in connection with the activities contemplated by this
Section 6(j)(i). For the avoidance of doubt, nothing contained in this
Section 6(j)(i) shall relieve or otherwise affect the rights and obligations of
the Parties under Section 8.

(ii) If, on the Closing Date, any consent required to effect the Transfer of the
Excluded Assets from the Targets to Sellers pursuant to Section 2(b)(i) is not
obtained, or if an attempted Transfer thereof would be ineffective or a
violation of Law or would in the reasonable judgment of Sellers adversely affect
the rights of Sellers and their Affiliates (other than the Targets) thereto or
thereunder so that Sellers and their Affiliates (other than the Targets) would
not in fact receive all such rights, then such Excluded Assets shall not be
Transferred, and Buyer shall, and shall cause the Targets, at Sellers’ sole
expense, to effectuate an arrangement that is satisfactory to Sellers under
which (A) Sellers and their Affiliates (other than the Targets) would obtain the
benefits associated with such Excluded Assets in accordance with this Agreement,
including subcontracting, sublicensing or subleasing to Sellers and their
Affiliates (other than the Targets) or under which the Targets

 

61



--------------------------------------------------------------------------------

would enforce for the benefit of Sellers and their Affiliates (other than the
Targets) any and all of their rights against a third party associated with such
Excluded Assets, and (B) Buyer would, or would cause the Targets to, promptly
pay to Sellers and their Affiliates (other than the Targets) when received all
monies received by them under any such Excluded Assets following the Closing;
provided that the Parties shall continue to use their reasonable best efforts,
and shall cooperate fully with each other, to obtain promptly such consents or
waivers. In the event that a consent or waiver for the Transfer of any such
Excluded Asset not Transferred at the Closing is obtained, Buyer shall Transfer,
or cause the Targets to Transfer, such Excluded Asset to Sellers at no
additional cost. Sellers shall promptly reimburse Buyer and any of its
Affiliates (including the Targets) for all reasonable out-of-pocket expenses
incurred by Buyer or its Affiliates (including the Targets) in connection with
the activities contemplated by this Section 6(j)(ii). For the avoidance of
doubt, nothing contained in this Section 6(j)(ii) shall relieve or otherwise
affect the rights and obligations of the Parties under Section 8.

Section 7. Conditions to Obligation to Close.

(a) Conditions to Buyer’s Obligation. The obligation of Buyer to consummate the
transactions to be performed by it in connection with the Closing is subject to
satisfaction of the following conditions:

(i) (A) the representations and warranties set forth in Sections 3(a)(ii),
3(a)(v), 4(a)(i), and 4(b) above shall be true and correct in all respects at
and as of the Closing Date, without regard to any limitations or qualifications
as to “Material Adverse Effect”, “material” or other similar limitations or
qualifications contained in any such representation or warranty, and (B) the
other representations and warranties set forth in Section 3(a) and Section 4
above shall be true and correct in all material respects at and as of the
Closing Date, except to the extent that such representations and warranties are
qualified by the term “material,” or contain terms such as “Material Adverse
Effect” or “Material Adverse Change,” in which case such representations and
warranties (as so written, including the term “material” or “Material”) shall be
true and correct in all respects at and as of the Closing Date;

(ii) Sellers shall have performed and complied with all of their covenants and
obligations hereunder in all material respects through the Closing, except to
the extent that such covenants are qualified by the term “material,” or contain
terms such as “Material Adverse Effect” or “Material Adverse Change,” in which
case Sellers shall have performed and complied with all of such covenants (as so
written, including the term “material” or “Material”) in all respects through
the Closing;

(iii) the Targets or Sellers, as applicable, shall have procured all of the
third-party consents specified in Section 5(b) above;

(iv) no Governmental Order shall have been issued and be in effect, and no
Action shall be pending before any Governmental Authority or arbitrator which
has the effect, or would have the effect if determined adversely, of
(A) restraining or preventing consummation of any of the transactions
contemplated by this Agreement or any of the Ancillary Agreements, (B) causing
any of the transactions contemplated by this Agreement or any of the Ancillary
Agreements to be rescinded following consummation, (C) adversely affecting the
right of Buyer to own the Targets and to control the Targets, or (D) materially
and adversely affecting the right of any Target to own its assets and to operate
its business;

 

62



--------------------------------------------------------------------------------

(v) each Seller shall have delivered to Buyer a certificate dated as of the
Closing Date signed on behalf of each Seller by a duly authorized executive
officer of such Seller to the effect that each of the conditions specified above
in Sections 7(a)(i)—(iv) is satisfied in all respects;

(vi) all applicable waiting periods (and any extensions thereof) under the
Hart-Scott-Rodino Act shall have expired or otherwise been terminated, and
Sellers and their Affiliates shall have made and/or obtained all Governmental
Approvals required to consummate the transactions contemplated by this Agreement
and the Ancillary Agreements, including those set forth in Section 4(c)(i) of
the Sellers Disclosure Schedule;

(vii) Sellers shall have delivered, or caused to be delivered, to Buyer stock
certificates representing all of the Transaction Shares, endorsed in blank or
accompanied by duly executed assignment documents;

(viii) Sellers or their applicable Affiliates shall have executed and delivered
to Buyer the Transaction Reinsurance Agreements and the same shall be in full
force and effect;

(ix) Sellers or their applicable Affiliates shall have executed and delivered
the Transition Services Agreements and the same shall be in full force and
effect;

(x) Sellers or their applicable Affiliates shall have executed and delivered the
Trust Agreements and the same shall be in full force and effect;

(xi) PDMA and the applicable Target Insurance Companies shall have executed and
delivered the LifePRO License Agreement and the same shall be in full force and
effect;

(xii) HSI and the applicable Target Insurance Companies shall have executed and
delivered the OnBase License Agreement and the same shall be in full force and
effect;

(xiii) Buyer shall have received the resignations, effective as of the Closing,
of each director and officer of the Targets, other than those directors and
officers with respect to which Buyer has notified Sellers in writing at least
five (5) Business Days prior to the Closing Date to not so resign;

(xiv) all actions to be taken by Sellers in connection with consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements and all
certificates, instruments, and other documents required to effect the
transactions contemplated by this Agreement and the Ancillary Agreements will be
reasonably satisfactory in form and substance to Buyer;

 

63



--------------------------------------------------------------------------------

(xv) Sellers shall have obtained and delivered to Buyer a written consent for
the assignment of each of the Leases, and, if requested by Buyer in connection
with any Leased Real Property, a waiver of landlord liens, collateral assignment
of lease or leasehold mortgage from the landlord or other party whose consent
thereto is required under such Lease (the “Lease Consents”), in form and
substance reasonably satisfactory to Buyer and Buyer’s lender. Buyer
acknowledges that it shall be required to furnish a new guarantor of the Lease
relating to the 11200 Lakeline Boulevard, Austin, Texas property;

(xvi) Sellers shall have delivered to Buyer copies of the certificate of
incorporation or similar Organizational Document of each Seller and each Target,
certified as of a date that is no later than ten (10) Business Days prior to the
Closing Date by the Secretary of State (or comparable officer) of the
jurisdiction of each such Person’s organization;

(xvii) Sellers shall have delivered to Buyer copies of the certificate of good
standing of each Seller and each Target, issued as of a date that is no later
than ten (10) Business Days prior to the Closing Date by the Secretary of State
(or comparable officer) of the jurisdiction of each such Person’s organization;

(xviii) Sellers shall have delivered to Buyer a certificate duly executed by the
Secretary or an Assistant Secretary of each Seller, dated the Closing Date, in
form and substance reasonably satisfactory to Buyer, as to: (A) no amendments to
the certificate of incorporation or similar Organizational Document of such
Seller since the date specified in clause (xvi) above; (B) the bylaws of such
Seller; (C) the resolutions of the board of directors (or a duly authorized
committee thereof) of such Seller authorizing the execution, delivery, and
performance of this Agreement and each other Transaction Agreement to which such
Seller is a party, and (D) incumbency and specimen signatures of the officers of
such Seller executing this Agreement or any other agreement contemplated by this
Agreement;

(xix) Sellers shall have delivered to Buyer the Books and Records;

(xx) each Seller shall deliver to Buyer a certification of non-foreign status,
in form and substance reasonably satisfactory to Buyer, in accordance with Reg.
§1.1445-2(b), with respect to which Buyer shall not have actual knowledge that
such certification is false and shall not have received a notice that such
certification is false pursuant to Reg. §1.1445-4;

(xxi) Sellers and their applicable Affiliates (including the Targets) shall have
executed and delivered to Buyer the Business Associate Agreements and the same
shall be in full force and effect;

(xxii) the sale of Great American Life Assurance Company pursuant to the GALAC
SPA shall have been consummated or Sellers shall have caused all of the
outstanding Capital Stock of Great American Life Assurance Company to be
Transferred from LAI to Sellers or any of their Affiliates (other than the
Targets); and

(xxiii) Sellers shall have delivered to Buyer a complete list of all sales or
use, personal property, unclaimed property/escheat, or other Tax Returns
described in Section 4(m)(iii) and not previously disclosed.

 

64



--------------------------------------------------------------------------------

Buyer may waive any condition specified in this Section 7(a) if it executes a
writing so stating at or prior to the Closing.

(b) Conditions to Sellers’ Obligation. The Sellers’ obligation to consummate the
transactions to be performed by them in connection with the Closing is subject
to satisfaction of the following conditions:

(i) (A) the representations and warranties set forth in Section 3(b)(ii) above
shall be true and correct in all respects at and as of the Closing Date, without
regard to any limitations or qualifications as to “Material Adverse Effect”,
“material” or other similar limitations or qualifications contained in any such
representation or warranty, and (B) the other representations and warranties set
forth in Section 3(b) above shall be true and correct in all material respects
at and as of the Closing Date, except to the extent that such representations
and warranties are qualified by the terms “material,” or contain terms such as
“Material Adverse Effect” or “Material Adverse Change,” in which case such
representations and warranties (as so written, including the term “material” or
“Material”) shall be true and correct in all respects at and as of the Closing
Date;

(ii) Buyer shall have performed and complied with all of its covenants and
obligations hereunder in all material respects through the Closing, except to
the extent that such covenants are qualified by the term “material,” or contain
terms such as “Material Adverse Effect” or “Material Adverse Change,” in which
case Buyer shall have performed and complied with all of such covenants (as so
written, including the term “material” or “Material”) in all respects through
the Closing;

(iii) no Governmental Order shall have been issued and be in effect, and no
Action shall be pending before any Governmental Authority or arbitrator which
has the effect, or would have the effect if determined adversely, of
(A) restraining or preventing consummation of any of the transactions
contemplated by this Agreement or any of the Ancillary Agreements or (B) causing
any of the transactions contemplated by this Agreement or any of the Ancillary
Agreements to be rescinded following consummation;

(iv) Buyer shall have delivered to Sellers a certificate dated as of the Closing
Date signed on behalf of Buyer by a duly authorized executive officer of Buyer
to the effect that each of the conditions specified above in Sections
7(b)(i)-(iii) is satisfied in all respects;

(v) all applicable waiting periods (and any extensions thereof) under the
Hart-Scott-Rodino Act shall have expired or otherwise been terminated, and Buyer
shall have made and/or obtained all Governmental Approvals required to
consummate the transactions contemplated by this Agreement and the Ancillary
Agreements, including those set forth in Section 3(b)(ii) of the Buyer
Disclosure Schedule;

(vi) Buyer or its applicable Affiliate shall have executed and delivered the
Transition Services Agreements and the same shall be in full force and effect;

 

65



--------------------------------------------------------------------------------

(vii) all actions to be taken by Buyer in connection with consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements and all
certificates, instruments, and other documents required to effect the
transactions contemplated by this Agreement and the Ancillary Agreements will be
reasonably satisfactory in form and substance to the Sellers; and

(viii) Buyer and its applicable Affiliates shall have executed and delivered to
Sellers the Business Associate Agreements and the same shall be in full force
and effect.

The Sellers may waive any condition specified in this Section 7(b) if they
execute a writing so stating at or prior to the Closing.

Section 8. Remedies for Breaches of This Agreement.

(a) Survival of Representations and Warranties and Covenants. All of the
representations and warranties of Sellers contained in or made in this Agreement
or in any certificate furnished pursuant to this Agreement shall survive the
Closing and continue in full force and effect for a period of eighteen
(18) months thereafter, except that (i) the representations and warranties
contained in Sections 3(a)(i), 3(a)(ii), 3(a)(iv), 3(a)(v), 3(b)(i), 3(b)(ii),
3(b)(iv), 4(a)(i), 4(b), 4(d) and 4(e) shall survive the Closing and continue in
full force and effect indefinitely, (ii) the representations and warranties
contained in Section 4(g)(v) shall survive the Closing and continue in full
force and effect until the date on which the Final Settlement Statement is
determined in accordance with Section 2(e)(iv), (iii) the representations and
warranties contained in Sections 4(dd), 4(ee) and 4(gg) shall survive the
Closing and continue in full force and effect for a period of thirty-six
(36) months thereafter and (iv) the representations and warranties contained in
Sections 4(m) shall survive the Closing and continue in full force and effect
until thirty (30) days following the expiration of the applicable statutes of
limitations (including any extension thereto). The covenants of the Parties to
be performed following the Closing shall survive the Closing for the period
specified therein, if any, or, if later, until fully performed.

(b) Indemnification Provisions for Buyer’s Benefit.

(i) In the event of any inaccuracy in, breach of or failure to perform any
representation, warranty or covenant of Sellers contained in this Agreement or
in any certificate furnished by Sellers pursuant to this Agreement (determined,
for purposes of this Section 8(b)(i), without regard to any limitations or
qualifications as to “Material Adverse Effect”, “material” or other similar
limitations or qualifications contained in any such representation or warranty),
and provided that Buyer makes a written claim for indemnification against
Sellers within the applicable survival period, then the Sellers shall be
obligated jointly and severally to indemnify, defend and hold harmless Buyer,
each of its Affiliates (including the Targets) and their respective officers,
directors, employees, agents, advisors, successors and assigns (collectively,
the “Buyer Indemnitees”) from and against the entirety of any Adverse
Consequences the Buyer Indemnitees may suffer (including any Adverse
Consequences the Buyer Indemnitees may suffer after the end of any applicable
survival period) resulting from, arising out of, relating to, in the nature of,
or caused by such inaccuracy, breach or failure; provided, however, that Sellers
shall not have any obligation to

 

66



--------------------------------------------------------------------------------

indemnify, defend or hold harmless the Buyer Indemnitees from and against any
Adverse Consequences resulting from, arising out of, relating to, in the nature
of, or caused by any inaccuracy in or breach of any representation or warranty
of Sellers (other than any representation or warranty in Sections 3(a)(i),
3(a)(ii), 3(a)(iv), 3(a)(v), 4(a)(i), 4(b), 4(d), 4(g)(v) and 4(m), and any
representation or warranty in Sections 4(c), 4(q) and 4(w) to the extent
relating to any Reinsurance Agreements that are not listed in Section 4(c)(i),
4(q), 4(w)(i)(A), 4(w)(i)(B), 4(w)(i)(C), 4(w)(ii) or 4(w)(iii) of the Sellers
Disclosure Schedule, in each case, as to which this proviso shall not apply)
until the Buyer Indemnitees have suffered Adverse Consequences by reason of all
such inaccuracies and breaches in excess of an aggregate deductible amount equal
to one and one-half percent (1.5%) of the Purchase Price (after which point
Sellers will be obligated only to indemnify the Buyer Indemnitees from and
against Adverse Consequences in excess of such amount) provided, that, for the
purposes of determining whether the deductible amount has been met or exceeded,
claims for Adverse Consequences arising from a single event or a group or series
of related events that are, individually or in the aggregate, less than $50,000
shall be excluded; and provided, further, that there will be an aggregate
ceiling in an amount equal to $40,000,000 on the obligation of Sellers to
indemnify, defend and hold harmless the Buyer Indemnitees from and against
Adverse Consequences resulting from, arising out of, relating to, in the nature
of, or caused by any inaccuracy in or breach of any representation or warranty
of Sellers (other than any representation or warranty in Sections 3(a)(i),
3(a)(ii), 3(a)(iv), 3(a)(v), 4(a)(i), 4(b), 4(d), 4(f), 4(g)(v) and 4(m), as to
which such aggregate ceiling shall not apply). For the avoidance of doubt,
Buyer’s failure to make a written claim for indemnification with respect to any
such inaccuracy, breach or failure within the applicable survival period shall
result in Sellers having no liability under this Section 8(b)(i) for any such
inaccuracy, breach or failure.

(ii) Each Seller shall be jointly and severally obligated to indemnify, defend
and hold harmless the Buyer Indemnitees from and against all Excluded
Liabilities.

(c) Indemnification Provisions for Sellers’ Benefit. In the event of any
inaccuracy in, breach of or failure to perform any representations, warranties,
or covenants of Buyer contained in this Agreement or in any certificate
furnished by Buyer pursuant to this Agreement (determined, for purposes of this
Section 8(c), without regard to any limitations or qualifications as to
“Material Adverse Effect”, “material” or other similar limitations or
qualifications contained in any such representation or warranty), and provided
that any Seller makes a written claim for indemnification against Buyer within
the applicable survival period (if there is an applicable survival period
pursuant to Section 8(a) above), then Buyer agrees to indemnify, defend and hold
harmless each Seller, its Affiliates and their respective officers, directors,
employees, agents, advisors, successors and assigns (collectively, the “Seller
Indemnitees”) from and against the entirety of any Adverse Consequences suffered
(including any Adverse Consequences suffered after the end of any applicable
survival period) resulting from, arising out of, relating to, in the nature of,
or caused by such inaccuracy, breach or failure; provided, however, that Buyer
shall not have any obligation to indemnify, defend or hold harmless the Seller
Indemnitees from and against any Adverse Consequences resulting from, arising
out of, relating to, in the nature of, or caused by any inaccuracy in or breach
of any representation or warranty of Buyer (other than any representation or
warranty in Sections 3(b)(i), 3(b)(ii) and 3(b)(iv), as to which this proviso
shall not apply) until the Seller Indemnitees have

 

67



--------------------------------------------------------------------------------

suffered Adverse Consequences by reason of all such inaccuracies and breaches in
excess of an aggregate deductible amount equal to one and one-half percent
(1.5%) of the Purchase Price (after which point Buyer will be obligated only to
indemnify the Seller Indemnitees from and against Adverse Consequences in excess
of such amount) provided, that, for the purposes of determining whether the
deductible amount has been met or exceeded, claims for Adverse Consequences
arising from a single event or a group or series of related events that are,
individually or in the aggregate, less than $50,000 shall be excluded; and
provided, further, that there will be an aggregate ceiling in an amount equal to
$40,000,000 on the obligation of Buyer to indemnify, defend and hold harmless
the Seller Indemnitees from and against Adverse Consequences resulting from,
arising out of, relating to, in the nature of, or caused by any inaccuracy in or
breach of any representation or warranty of Buyer (other than any representation
or warranty in Sections 3(b)(i), 3(b)(ii) and 3(b)(iv), as to which such
aggregate ceiling shall not apply).

(d) Matters Involving Third Parties.

(i) If any third party notifies any Party (the “Indemnified Party”) with respect
to any matter (a “Third-Party Claim”) that may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Section 8, then the Indemnified Party shall promptly notify each Indemnifying
Party thereof in writing; provided, however, that no delay on the part of the
Indemnified Party in notifying any Indemnifying Party shall relieve the
Indemnifying Party from any obligation hereunder unless (and then solely to the
extent) the Indemnifying Party is thereby is actually and materially prejudiced.

(ii) Any Indemnifying Party will have the right to assume the defense of the
Third-Party Claim with counsel of his, her, or its choice reasonably
satisfactory to the Indemnified Party by providing written notice to the
Indemnified Party within fifteen (15) days after the Indemnified Party has given
notice of the Third-Party Claim to the Indemnifying Party; provided, however,
that the Indemnifying Party shall conduct the defense of the Third-Party Claim
actively and diligently thereafter in order to preserve his, her, or its rights
to assume the defense of such Third-Party Claim. The Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third-Party Claim; provided, however, that if the representation
of the Indemnified Party and the Indemnifying Party by the same counsel creates
a conflict of interest under applicable standards of professional conduct of
attorneys or prejudices the prosecution of the defenses available to the
Indemnified Party, then the Indemnifying Party shall be liable for the fees and
expenses of counsel employed by the Indemnified Party. The Indemnified Party may
take any actions reasonably necessary to defend such Third Party Claim prior to
the time that it receives notice from the Indemnifying Party that it will assume
the defense of such Third Party Claim, and the Indemnifying Party shall
reimburse the Indemnified Party for any expenses, including fees and expenses of
counsel, incurred in connection with such defense promptly upon written request
therefor.

 

68



--------------------------------------------------------------------------------

(iii) So long as the Indemnifying Party has assumed and is conducting the
defense of the Third-Party Claim in accordance with Section 8(d)(ii) above,
(A) the Indemnifying Party will not consent to the entry of any judgment on or
enter into any settlement with respect to the Third-Party Claim without the
prior written consent of the Indemnified Party (not to be unreasonably withheld)
unless the judgment or proposed settlement (I) involves only the payment of
money damages by one or more of the Indemnifying Parties, (II) does not impose
an injunction or other equitable relief upon the Indemnified Party, (III)
includes a complete and unconditional release of the Indemnified Party from all
liability in respect of such Third Party Claim and (IV) does not include a
statement or admission of fault, culpability or failure to act by or on behalf
of the Indemnified Party, and (B) the Indemnified Party will not consent to the
entry of any judgment on or enter into any settlement with respect to the
Third-Party Claim without the prior written consent of the Indemnifying Party
(not to be unreasonably withheld).

(iv) In the event none of the Indemnifying Parties assumes and conducts the
defense of the Third-Party Claim in accordance with Section 8(d)(ii) above,
however, (A) the Indemnified Party may defend against, and consent to the entry
of any judgment on or enter into any settlement with respect to, such
Third-Party Claim in any manner he, her, or it reasonably deems appropriate (and
the Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), and (B) the Indemnifying Parties
will remain responsible for any Adverse Consequences the Indemnified Party may
suffer resulting from, arising out of, relating to, in the nature of, or caused
by the Third-Party Claim to the fullest extent provided in this Section 8.

(v) If there shall be any conflicts between the provisions of this Section 8(d)
and Section 9(f) (relating to Tax contests), the provisions of Section 9(f)
shall control with respect to Tax contests.

(e) Determination of Adverse Consequences. Indemnification payments under this
Section 8 and Section 9 with respect to any Adverse Consequences shall be
calculated on an “After-Tax Basis,” which shall mean an amount which is
sufficient to compensate the Indemnified Party for the event giving rise to such
Adverse Consequences (the “Indemnified Event”), determined after taking into
account (i) all increases in federal, state, local or other Taxes (including
estimated Taxes) payable by the Indemnified Party as a result of the receipt of
the indemnity payment (as a result of the indemnity payment being included in
income, resulting in a reduction of tax basis, or otherwise), (ii) to the extent
not previously taken into account in computing the amount of such Adverse
Consequences, all increases in federal, state, local and other Taxes (including
estimated Taxes) payable by the Indemnified Party as a result of the Indemnified
Event for all affected taxable years or periods, and (iii) to the extent not
previously taken into account in computing the amount of such Adverse
Consequences, all reductions in federal, state, local and foreign Taxes
(including estimated Taxes) realized by the Indemnified Party as a result of the
Indemnified Event for all affected taxable years or periods ending on or before
the Closing Date and, with respect to any Straddle Period, the portion of the
Straddle Period ending on and including the Closing Date. For purposes of
determining the amount of any Adverse Consequences subject to indemnification
pursuant to this Section 8, the amount of such Adverse Consequences shall be
determined net of any amounts specifically reflected in the Final Settlement
Statement and directly resulting from the facts, events or circumstances giving
rise to such Adverse Consequences. There shall be no indemnification for
breaches of representations and warranties under this Section 8 with respect to
any Adverse

 

69



--------------------------------------------------------------------------------

Consequence to the extent (and only to the extent) that such Adverse Consequence
is indemnified pursuant to Section 9(a). All calculations shall be made at the
time of the relevant indemnification payment using reasonable assumptions (as
agreed to by the Indemnifying Party and Indemnified Party) and present value
concepts (using a discount rate equal to the Applicable Rate as of the date the
applicable claim for indemnification is made). The Parties shall make
appropriate adjustments for insurance coverage actually received (taking into
account any costs, expenses, premiums and taxes incurred by the Indemnified
Party or its Affiliates in connection with the pursuit or recovery of such
amounts) in determining Adverse Consequences for purposes of this Section 8. All
indemnification payments under this Section 8 and Section 9 shall be deemed
adjustments to the Purchase Price to the extent permitted by applicable Law.

(f) No Punitive Damages. In no event shall any Indemnifying Party be liable to
any Indemnified Party for any punitive damages other than punitive damages
payable to a third party.

(g) Duty to Mitigate. Each Indemnified Party shall take, and cause its
Affiliates to take, commercially reasonable steps to mitigate any Adverse
Consequences upon becoming aware of any event or circumstance that would be
reasonably expected to, or does, give rise to a right to indemnification
hereunder.

(h) Exclusive Remedy. Other than the Parties’ specific performance rights and
remedies under Section 11(j) hereof, and except in the case of fraud or willful
misconduct, Buyer and Sellers acknowledge and agree that the foregoing
indemnification provisions in this Section 8 and in Section 9 shall be the
exclusive remedy of Buyer and Sellers with respect to (i) any inaccuracy or
breach of any representations or warranties contained in this Agreement or in
any certificate furnished pursuant to this Agreement or (ii) any failure to
perform any covenants contained in this Agreement. Without limiting the
generality of the foregoing, Buyer and Sellers hereby waive any statutory,
equitable, or common law rights or remedies relating to any environmental,
health, or safety matters, including without limitation any such matters arising
under any Environmental, Health, and Safety Requirements and including without
limitation any arising under CERCLA.

Section 9. Tax Matters.

The following provisions shall govern the allocation of responsibility as
between Buyer and Sellers for certain Tax matters following the Closing Date:

(a) Tax Indemnification. Each Seller shall jointly and severally indemnify Buyer
Indemnitees and hold them harmless from and against all Adverse Consequences
incurred by such Buyer Indemnitees in connection with or arising from: (i) all
Taxes (or the non-payment thereof) imposed on the Targets, or for which the
Targets may otherwise be liable, for all taxable periods ending on or before the
Closing Date and the portion through the end of the Closing Date for any taxable
period that includes (but does not end on) the Closing Date (“Pre-Closing Tax
Period”), (ii) any and all Taxes of any member of an affiliated, consolidated,
combined, or unitary group of which any Target (or any predecessor of any of the
foregoing) is or was a member on or prior to the Closing Date, including
pursuant to Treasury Regulation §1.1502-6 or any analogous or similar Law,
(iii) any and all Taxes of any Person (other than the Targets) imposed on the
Targets as a transferee or successor, by contract or pursuant to any Law, which
Taxes relate to an event or transaction occurring before the Closing, (iv) any
Section 338 Taxes, and (v) all Taxes applicable to the Business and the Business
Assets or to the assets held by CSO to the extent attributable to the
Pre-Closing Tax Period; provided, however, that in the case of clauses (i),
(ii), (iii) and (iv) above, Sellers shall be liable only to the extent that such
Taxes are not taken into account in computing Capital and Surplus as of the
Closing.

 

70



--------------------------------------------------------------------------------

(b) Straddle Period. In the case of any taxable period that includes (but does
not end on) the Closing Date (a “Straddle Period”), the amount of any Income
Taxes for the Pre-Closing Tax Period shall be determined based on an interim
closing of the books as of the close of business on the Closing Date (and for
such purpose, the taxable period of any partnership or other pass-through entity
in which the Targets hold a beneficial interest shall be deemed to terminate at
such time). Should the Closing Date not be the first Business Day of the month
as described in Section 2(f), and should income not be able to be determined by
closing the books, Income Taxes shall be determined for the period up to and
including the Closing Date and the period after the Closing Date pursuant to the
monthly allocation method prescribed in Treasury Regulation
Section 1.1502-76(b)(2)(iii).

(c) Responsibility for Filing Tax Returns. Sellers shall (i) include the income
of the Targets (including any deferred items triggered into income by Treasury
Regulation Section 1.1502-13 and any excess loss account taken into income under
Treasury Regulation Section 1.1502(19)) on the consolidated federal Income Tax
Returns of Sellers and on the appropriate combined or consolidated state Income
Tax returns for all periods through the end of the Closing Date and pay any
Income Taxes attributable to such income, and (ii) timely file or cause to be
timely filed when due all other Tax Returns that are required to be filed by or
with respect to any of the Targets for taxable years or periods ending on or
before the Closing Date and pay any Taxes due in respect of such Tax Returns.
Such Tax Returns shall be prepared and filed in a manner consistent with prior
custom and practice, except as required by any change in applicable Law. Buyer
shall cause the Targets to furnish Tax information to Sellers for inclusion in
the Targets’ Tax Returns for the period that includes the Closing Date in
accordance with the Targets’ past custom and practice. Buyer shall cause the
Targets to file all other Tax Returns for all periods other than periods ending
on or before the Closing Date. Sellers or Buyer shall reimburse the other Party
the Taxes for which Sellers or Buyer is liable pursuant to Section 9(a) but
which are remitted in respect of any Tax Return to be filed by the other Party
pursuant to this Section 9(c) upon the written request of the Party entitled to
reimbursement setting forth in detail the computation of the amount owed by
Sellers or Buyer, as the case may be, but in no event earlier than twenty
(20) days prior to the due date for paying such Taxes. For the avoidance of
doubt, such reimbursement obligations shall not be subject to the limitations on
indemnification set forth in Section 8.

(d) Refunds and Tax Benefits. Any Tax refunds that are received by Buyer or any
Target, and any amounts credited against Tax to which Buyer or any Target become
entitled, that relate to Tax periods or portions thereof ending on or before the
Closing Date shall be for the account of Sellers, and Buyer shall pay over to
Sellers any such refund or the amount of any such credit within thirty (30) days
after receipt or entitlement thereto; provided, however, that Buyer shall be
entitled to any refund or credit taken into account in computing Capital and
Surplus as of the Closing. In addition, to the extent that a claim for refund or
a proceeding results in a payment or credit against Tax by a taxing authority to
Buyer or Targets of any amount accrued as a liability on the Final Settlement
Statement, Buyer shall pay such amount to Sellers within thirty (30) days after
receipt or entitlement thereto. Buyer shall be entitled to any refund or credit
with respect to Taxes (including any interest relating thereto) that results
from the carryback of losses, credits or similar items from a taxable year or
period that begins after the Closing Date and is attributable to any Target, and
any such refund or credit to which Sellers are entitled shall be paid by Sellers
to Buyer within thirty (30) days after any Seller becomes entitled thereto.
Sellers shall take reasonable steps as may be requested by Buyer to obtain any
refund or credit to which Buyer is entitled under this subparagraph (d).

 

71



--------------------------------------------------------------------------------

(e) Cooperation on Tax Matters.

(i) Buyer, Targets and Sellers shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
Returns pursuant to this Section 9 and any audit or other Action with respect to
Taxes. Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information that are reasonably relevant
to any such audit or other Action and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Buyer and Sellers agree (A) to retain all books and
records with respect to Tax matters pertinent to the Targets relating to any
taxable period beginning before the Closing Date until the expiration of the
statute of limitations (and, to the extent notified by Buyer or Sellers, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any taxing authority, and (B) to
give the other Party reasonable written notice prior to transferring, destroying
or discarding any such books and records and, if the other Party so requests,
Buyer or Sellers, as the case may be, shall allow the other Party to take
possession of such books and records.

(ii) Buyer and Sellers further agree, upon request, to use their reasonable best
efforts to obtain any certificate or other document from any Governmental
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including with respect to the
transactions contemplated hereby).

(iii) Buyer and Sellers further agree, upon request, to provide the other Party
with all information that either Party may be required to report pursuant to
Code §6043, or Code §6043A, or Treasury Regulations promulgated thereunder.

(f) Contest Provisions.

(i) Buyer shall notify Sellers in writing upon receipt by Buyer or any of
Buyer’s Affiliate, or, after the Closing Date, the Targets, of notice of any
pending or threatened federal, state, local or foreign Tax audits or assessments
relating to any taxable period ending on or before the Closing Date or to any
Straddle Period; provided, that failure to comply with this provision shall not
affect Buyer’s right to indemnification under this Agreement except to the
extent such failure materially impairs Sellers’ ability to contest any such Tax
liabilities.

 

72



--------------------------------------------------------------------------------

(ii) Sellers shall have the sole right to represent the Targets’ interests in
any Tax audit or administrative or court proceeding relating to a Tax liability
for which Sellers would be required to indemnify any Buyer Indemnitee pursuant
to paragraph (a) of this Section 9 and that relates solely to a taxable year or
period ending on or before the Closing Date, and to employ counsel of such
Seller’s choice at such Seller’s expense; provided, however, that such Seller
shall have no right to represent any Target’s interests in any Tax audit or
administrative or court proceeding unless (A) such Seller shall have first
notified Buyer in writing of such Seller’s intention to do so and of the
identity of counsel, if any, chosen by such Seller in connection therewith, and
(B) that such Seller agrees with Buyer that, as between Buyer and such Seller,
such Seller shall be liable for any Adverse Consequences relating to Taxes that
result from such audit or proceeding; provided, further, that Buyer and its
representatives shall be permitted, at Buyer’s expense, to be present at, and
participate in, any such audit or proceeding. Notwithstanding the foregoing,
neither Sellers nor any Affiliate of Sellers shall be entitled to settle, either
administratively or after the commencement of litigation, any claim for Taxes
which could adversely affect the liability for Taxes of Buyer or any Buyer
Affiliate or the Targets for any period after the Closing Date to any extent
unless Sellers have indemnified Buyer and each Buyer Affiliate (including the
Targets) against the effects of any such settlement (including the imposition of
income Tax deficiencies, the reduction of asset basis or cost adjustments, the
lengthening of any amortization or depreciation periods, the denial of
amortization or depreciation deductions, or the reduction of loss or credit
carryforwards) without the prior written consent of Buyer.

(iii) Buyer shall have the sole right to represent the Targets’ interests in any
Tax audit or administrative or court proceeding relating to Tax liabilities
other than those for which Seller has exercised such right pursuant to paragraph
(f)(ii) of this Section 9 and to employ counsel of Buyer’s choice at Buyer’s
expense. Buyer shall have the sole right to defend the Targets with respect to
any issue, and settle or compromise any issue, arising in connection with any
Tax audit or administrative or court proceeding to the extent Buyer shall have
agreed in writing to forego any indemnification under this Agreement with
respect to such issue.

(iv) Nothing herein shall be construed to impose on Buyer any obligation to
defend the Targets in any Tax audit or administrative or court proceeding. Any
proceeding with respect to which Sellers do not assume control in accordance
with this Section 9(f) may be settled or compromised in the discretion of Buyer,
and any such settlement or compromise shall not affect any Buyer Indemnitees
right to indemnification under this Agreement.

(g) Tax-Sharing Agreements. All Tax Sharing Agreements or similar agreements
with respect to or involving Targets shall be applied to the period that
includes the Closing Date and shall be terminated as of the Closing Date and,
for taxable years commencing after the Closing Date, Targets shall not be bound
thereby or have any liability thereunder.

(h) Transfer Taxes. Sellers shall be liable for and pay, and shall indemnify and
hold harmless all Buyer Indemnitees from and against any and all Adverse
Consequences incurred by such Buyer Indemnitees in connection with or arising
from any real property transfer or gains Tax, sales Tax, use Tax, stamp Tax,
stock transfer Tax, or other similar Tax imposed on the transactions
contemplated by this Agreement.

 

73



--------------------------------------------------------------------------------

(i) Section 338(h)(10) Election.

(i) Buyer and Sellers shall jointly make a timely election under
Section 338(h)(10) of the Code on IRS Form 8023 for the Targets (other than
CSO). Buyer and Sellers agree to file such Form with the relevant tax
authorities, and Buyer and Sellers each agree to file all income, franchise and
other Tax Returns, and execute such other documents as may be required by any
tax authority, in a manner consistent with such election. Each of Buyer and
Sellers agrees that neither it nor any of its Affiliates shall take, or fail to
take, any action to the extent such action or failure to act, as the case may
be, is inconsistent with or would otherwise prejudice any election under Code
§338(h)(10) made by the Parties hereunder.

(ii) Within one hundred and fifty (150) days following the Closing Date or, if
later, within sixty (60) days following the determination of the Final Capital
and Surplus, Buyer shall deliver to Sellers a schedule (the “Preliminary
Allocation Schedule”) allocating the ADSP (as such term is defined in Reg.
§1.338-4) for the assets of the Targets for which an election under Code
§338(h)(10) will be made, among the assets of such Targets. The Preliminary
Allocation Schedule shall be reasonable and shall be prepared in accordance with
Code §338(h)(10) and the Treasury Regulations thereunder. If, within twenty
(20) days following delivery of the Preliminary Allocation Schedule, none of the
Sellers have notified Buyer in writing of its disagreement with the Preliminary
Allocation Schedule, the Preliminary Allocation Schedule shall be final and
binding. If within such 20-day period any Seller so notifies Buyer, Sellers and
Buyer shall endeavor to resolve such disagreement, and if they are able to do so
shall make such revisions to the Preliminary Allocation Schedule to reflect such
resolution, which shall be final and binding. If the Preliminary Allocation
Schedule becomes final and binding in accordance with the foregoing, then each
of Buyer and Sellers agrees that neither it nor any of its Affiliates shall file
any federal, state, local and foreign Tax Returns in a manner that is
inconsistent with such schedule.

(j) Other Taxes. Any liability for Taxes attributable to a Straddle Period shall
be apportioned between the Pre-Closing Tax Period and the portion of the taxable
period beginning on the day after the Closing Date, (i) in the case of real and
personal property Taxes on a per diem basis and (ii) in the case of all other
Taxes, other than taxes calculated pursuant to Section 9(b), on the basis of a
closing of the books as of the end of the Closing Date.

Section 10. Termination.

(a) Termination of Agreement. Certain of the Parties may terminate this
Agreement as provided below:

(i) Buyer and Sellers may terminate this Agreement by mutual written consent at
any time prior to the Closing;

 

74



--------------------------------------------------------------------------------

(ii) Buyer or Sellers may terminate this Agreement in the event of the issuance
of a final, non-appealable Governmental Order or the enactment of any Law, in
each case, that prohibits or restrains any Party from consummating the
transactions contemplated hereby or by the Ancillary Agreements;

(iii) Buyer may terminate this Agreement by giving written notice to Sellers at
any time prior to the Closing: (A) in the event any Seller has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, Buyer has notified Sellers of the breach, and the breach is
not capable of being cured or is capable of being cured and has continued
without cure for a period of thirty (30) days after the notice of breach; (B) if
the Closing shall not have occurred on or before November 12, 2012, unless the
failure results primarily from Buyer itself materially breaching any
representation, warranty, or covenant contained in this Agreement; or (C) there
shall have occurred and be continuing for thirty (30) days any change, event or
condition, which individually or in the aggregate, results in or would
reasonably be expected to result in, a Material Adverse Effect; and

(iv) Sellers may terminate this Agreement by giving written notice to Buyer at
any time prior to the Closing (A) in the event Buyer has breached any
representation, warranty, or covenant contained in this Agreement in any
material respect, any Seller has notified Buyer of the breach, and the breach is
not capable of being cured or is capable of being cured and has continued
without cure for a period of thirty (30) days after the notice of breach or
(B) if the Closing shall not have occurred on or before November 12, 2012,
unless the failure results primarily from any Seller materially breaching any
representation, warranty, or covenant contained in this Agreement; provided,
that such date may be extended by not more than sixty (60) days by Buyer by
written notice to Sellers if the Closing shall not have occurred as a result of
the condition set forth in Section 7(a)(vi) failing to have been satisfied and
Buyer reasonably believes that the relevant approvals will be obtained during
such extension period.

(b) Effect of Termination. If any Party terminates this Agreement pursuant to
Section 10(a) above, all rights and obligations of the Parties hereunder shall
terminate without any liability of any Party to any other Party (except for any
liability of any Party then in breach or any liability of any Party for fraud);
provided, however, that Section 11 and the confidentiality provisions contained
in Section 5(e) above shall survive termination.

Section 11. Miscellaneous.

(a) Nature of Sellers’ Obligations. All representations, warranties, and
covenants of Sellers in this Agreement are joint and several obligations. This
means that each Seller shall be responsible to the extent provided in
Section 8(b)(i) above for the entirety of any Adverse Consequences any Buyer
Indemnitee may suffer as a result of any breach or inaccuracy thereof.

 

75



--------------------------------------------------------------------------------

(b) Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Closing without the prior approval of Buyer and Sellers
(which approval shall not be unreasonably withheld, delayed or conditioned);
provided, however, that any Party or any Affiliate of any Party may make any
public disclosure it believes in good faith is required by applicable Law or any
listing or trading agreement concerning its publicly traded securities (in which
case the disclosing Party will use its reasonable best efforts to advise and
connect with the other Parties prior to making the disclosure).

(c) No Third-Party Beneficiaries. Except as expressly set forth in this
Agreement, including Section 8 with respect to Buyer Indemnitees and Seller
Indemnitees, this Agreement shall not confer any legal or equitable rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.

(d) Entire Agreement. This Agreement and the Ancillary Agreements (including the
Schedules, Annexes, Attachments and Exhibits hereto and thereto) contain the
complete agreement between the parties hereto with respect to the transactions
contemplated hereby and thereby and supersede all prior agreements and
understandings between the parties hereto with respect thereto other than the
Confidentiality Agreement (which shall terminate on the Closing Date, to the
extent not previously terminated), to the extent not in conflict with this
Agreement.

(i) Buyer acknowledges that the only representations or warranties made by the
Sellers are as set forth in this Agreement. Buyer acknowledges that, except as
set forth herein, no person has made any representation or warranty to Buyer
with respect to: (i) any information set forth in the materials the Sellers or
their Affiliates or agents prepared for parties interested in investing in or
acquiring the Targets or (ii) any other financial projection or forecast
delivered by or on behalf of the Buyer or the Sellers. Buyer acknowledges that:
(A) there are uncertainties inherent in attempting to make such projections and
forecasts; (B) it is familiar with such uncertainties; (C) it is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
such projections and forecasts so furnished to it; and (D) it shall have no
claim against any Person with respect to any such projection or forecast (other
than in the case of fraud).

(ii) Buyer acknowledges that it has conducted to its satisfaction an
investigation and verification of the financial condition, operations, assets,
liabilities and properties of each of the Targets. Buyer and Sellers acknowledge
that in making its determination to proceed with the transactions contemplated
by this Agreement, Buyer has relied and will rely solely on the results of its
own investigation and verification and the representations and warranties of the
Sellers expressly and specifically set forth in this Agreement, including the
Schedules (and any updated Schedules). Buyer further acknowledges that, except
as set forth herein, no promise or inducement for this Agreement was offered by
the Sellers or any of their respective representatives or relied upon by Buyer.
THE REPRESENTATIONS AND WARRANTIES BY THE SELLERS IN ARTICLES 3(A) AND 4 HEREOF
CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF THE SELLERS
TO BUYER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HERBY, AND BUYER
UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL OTHER REPRESENTATIONS AND
WARRANTIES OF ANY KIND OF NATURE EXPRESS OR IMPLIED (INCLUDING ANY RELATING TO
THE FUTURE OR HISTORICAL FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR
LIABILITIES OR PROSPECTS OF THE TARGETS) ARE SPECIFICALLY DISCLAIMED BY THE
SELLERS.

 

76



--------------------------------------------------------------------------------

(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign or delegate either this Agreement or any
of its rights, interests, or obligations hereunder without the prior written
approval of Buyer and Sellers, and any such assignment that is not consented to
shall be null and void; provided, however, that Buyer may (i) assign any or all
of its rights and interests hereunder to one or more of its Affiliates and
(ii) designate one or more of its Affiliates to perform its obligations
hereunder (in any or all of which cases Buyer nonetheless shall remain
responsible for the performance of all of its obligations hereunder).

(f) Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile or PDF), each of which shall be deemed an
original but all of which together will constitute one and the same instrument.

(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(h) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) when delivered personally
to the recipient, (ii) one (1) Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (iii) one (1) Business
Day after being sent to the recipient by facsimile transmission or electronic
mail with receipt confirmed (followed by delivery of an original via overnight
courier service), or (iv) four (4) Business Days after being mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid, and addressed to the intended recipient as set forth below:

If to Sellers:

Mark F. Muething

Executive Vice President

Great American Financial Resources, Inc.

301 East 4th Street, 39th Floor

Cincinnati, Ohio 45202

Email: mmuething@gafri.com

With a copy (which shall not constitute notice) to:

Edward E. Steiner

Keating Muething & Klekamp PLL

One East Fourth Street

Suite 1400

Cincinnati, Ohio 45202

Email: esteiner@kmklaw.com

 

77



--------------------------------------------------------------------------------

If to Buyer:

Cigna Health and Life Insurance Company c/o Cigna Corporation

1601 Chestnut St. TL15B

Philadelphia, PA 19121

Attention: Daniel Spillane

Facsimile: (215) 761-5502

Email: daniel.spillane@cigna.com

With a copy (which shall not constitute notice) to:

Cigna Corporation

1601 Chestnut St. TL16F

Philadelphia, PA 19121

Attention: D. Timothy Tammany

Facsimile: (215) 761-6221

Email: tim.tammany@cigna.com

and

Sidley Austin LLP

One South Dearborn Street

Chicago, IL 60603

Fax: (312) 853-7036

Attention: Sean M. Keyvan

Email: skeyvan@sidley.com

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to its principles or rules of conflict of laws.

(j) Specific Performance. The Parties acknowledge and agree that irreparable
harm would occur and that the Parties would not have any adequate remedy at law
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the Parties
shall be entitled to seek injunctive or other equitable relief to obtain
specific performance of the terms and provisions of this Agreement and to
prevent breaches of this Agreement and to thereafter cause the transactions
hereby contemplated to be consummated, in each case, if the conditions set forth
in Section 7(a) and Section 7(b) have been satisfied or waived (other than
conditions which by their nature cannot be satisfied until Closing, but subject
to the satisfaction or waiver of those conditions at Closing), without proof of
actual damages, and each Party further agrees to waive any requirement for the
securing or posting of any bond in connection with such remedy. The Parties
further agree that by seeking the remedies provided for in this Section 11(j) ,
a party shall not in any respect waive its right to seek any other form of
relief that may be available to a party under this Agreement, including monetary
damages in the event that this Agreement has been terminated or in the event
that the remedies provided for in this Section 11(j) are not available or
otherwise are not granted.

 

78



--------------------------------------------------------------------------------

(k) Arbitration; Consent to Jurisdiction.

(i) The Parties hereby agree that any dispute or controversy arising out of or
in connection with this Agreement or the transactions hereby contemplated (a
“Dispute”) shall be arbitrated before the Court of Chancery of the State of
Delaware (the “Delaware Court of Chancery”) pursuant to 10 Del. C §349 and the
Rules of the Delaware Court of Chancery promulgated thereunder (the “Chancery
Rules”), if such Dispute is eligible for arbitration pursuant to the Chancery
Rules and is accepted by the Delaware Court of Chancery. The Parties hereby
agree to take all steps necessary or advisable, including execution of documents
to be filed with the Delaware Court of Chancery, in order properly to submit
such Dispute for Arbitration (as defined in the Chancery Rules) in accordance
with this Section 11(k), and each such Party agrees that it shall raise no
objection to the submission of such Dispute to Arbitration in accordance with
this Section 11(k) and further irrevocably waives, to the fullest extent
permitted by applicable Law, any objection that it may have or hereafter have to
the submission of such Dispute for Arbitration or any right to lay claim to
jurisdiction in any venue. The Parties intend that this Section 11(k) be
interpreted as broadly as possible, and in favor of prompt and binding
arbitration.

(ii) The Arbitration shall be conducted in accordance with the Chancery Rules;
provided that the Parties hereto may agree to amend, modify or alter such rules,
and/or adopt new rules, in each case with the consent of the Arbitrator. Any
such amendments, modifications or alterations shall be in writing and signed by
an authorized representative of each such Party. The Arbitration shall take
place in Delaware or such other location as the Parties and the Arbitrator may
agree.

(iii) The Arbitration shall be presided over by one arbitrator (the
“Arbitrator”) who shall be a chancellor or vice-chancellor of the Delaware Court
of Chancery appointed as an arbitrator by the Delaware Court of Chancery.

(iv) The arbitral award (the “Award”) shall (A) be written or oral, (B) state
the reasons for the Award, and (C) be the sole and exclusive binding remedy with
respect to the Dispute between and among the Parties. The Parties hereto
acknowledge that time is of the essence and the Parties hereto agree that they
shall not seek to vary the timing provisions of the Chancery Rules. Judgment on
the Award may be entered in any court having jurisdiction thereof. All Awards of
the Arbitrator shall be final, nonappealable and binding on the Parties. The
Parties hereto waive any right to refer any question of law and right of appeal
on the law and/or merits to any court, including any appeal contemplated by 10
Del. C. §349(c). The Award shall be deemed an award of the United States, the
relationship between the Parties shall be deemed commercial in nature, and any
dispute arbitrated pursuant to this Section 11(k) shall be deemed commercial.

 

79



--------------------------------------------------------------------------------

(v) The Arbitrator shall have the authority to grant any equitable or legal
remedies that would be available in any judicial proceeding intended to resolve
a Dispute, including entering injunctive or other equitable relief pending the
final decision of the Arbitrator or the rendering of the Award.

(vi) Each Party hereto shall bear its own legal fees and costs in connection
with the Arbitration; provided, however, that each such Party shall pay one-half
of any filing fees, fees and expenses of the Arbitrator or other similar costs
incurred by the Parties in connection with the prosecution of the Arbitration.

(vii) Notwithstanding the provisions of this Section 11(k), each Party hereto
shall be entitled to seek interim or provisional relief in the Delaware Court of
Chancery or, if the Delaware Court of Chancery lacks subject matter
jurisdiction, any Federal court located in the State of Delaware to (A) protect
the rights or property of such Party, (B) maintain the status quo until such
time as the Award is rendered or the Dispute is otherwise resolved, or
(C) prevent breaches of this Agreement. By doing so, such Party does not waive
any right or remedy under this Agreement.

(viii) Each of the Parties to this Agreement (A) consents to submit itself to
the personal jurisdiction of the Arbitrator, the Delaware Court of Chancery and
the Federal courts located in the State of Delaware in connection with
proceedings pursuant to this Section 11(k), (B) agrees that all claims in
respect of such action or proceeding may be heard and determined in such court,
(C) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from such court, and
(D) agrees not to bring any action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated by this Agreement in any
other court, except in accordance with Section 11(k)(ix) below. Each of the
Parties hereto waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other Party with respect thereto. Any
Party hereto may make service on another Party by sending or delivering a copy
of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 11(h).

(ix) Notwithstanding anything to the contrary contained herein, in the event
that a Dispute is not eligible for arbitration under the Chancery Rules, each of
the Parties (A) submits to the jurisdiction of the courts of the State of
Delaware and the federal courts of the United States of America located in the
State of Delaware and the County of New Castle (each, a “Delaware Court”) in any
Dispute arising out of or relating to this Agreement, (B) agrees that all claims
in respect of any such Action may be heard and determined by any Delaware Court,
and (C) each Party also agrees not to bring any Action arising out of or
relating to this Agreement in any court other than a Delaware Court; provided
that, to the extent permitted by Applicable Law, the Parties agree that any such
Dispute shall be heard and determined by the Complex Commercial Litigation
Division of the Superior Court for the County of New Castle. Each of the Parties
waives any defense asserting that any Action interpreting or enforcing this
Agreement may not be brought or is not maintainable in such Delaware Court and
waives any bond, surety, or other security that might be required of any other
Party with respect thereto; provided, that the foregoing shall not prevent or in
any way restrict the Parties from seeking to compel arbitration pursuant to this
Section 11(k).

 

80



--------------------------------------------------------------------------------

(l) Amendments and Waivers. No amendment or modification of any provision of
this Agreement shall be valid unless the same shall be in writing and signed by
Buyer and Sellers. No waiver by any Party of any provision of this Agreement or
any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be valid unless the same shall be in writing
and signed by the Party making such waiver nor shall such waiver be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

(m) Severability. Whenever possible, each provision or portion of any provision
of this Agreement shall be interpreted in such a manner as to be effective and
valid under applicable Law, but if any term or provision of this Agreement is
held by a court of competent jurisdiction or other authority to be invalid,
illegal or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof, and
this Agreement shall be reformed, construed and enforced as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

(n) Expenses. Except as otherwise expressly specified in this Agreement or the
Ancillary Agreements, Buyer and Sellers will each bear its or their own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.

(o) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. When reference is made in this Agreement to an Article, a
Section, a clause, an Exhibit, an Annex or a Schedule, that reference is to an
Article, a Section or a clause of, or an Exhibit, Annex or Schedule to, this
Agreement unless otherwise indicated. Any reference to any federal, state,
local, or non-U.S. statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean “including without limitation.” References to any
section of any statute, listing rule, rule, standard, regulation or other Law
will be deemed to include any successor to such section. References to “$” or
“dollars” are references to United States Dollars.

(p) Incorporation of Exhibits, Annexes, and Schedules. The Exhibits,
Attachments, Annexes and Schedules identified in this Agreement are incorporated
herein by reference and made a part hereof.

 

81



--------------------------------------------------------------------------------

(q) WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES
THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY
MAKES THIS WAIVER VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 11(q).

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

Cigna Health and Life Insurance Company     Ceres Group, Inc. By:  

s/ Barry R. McHale

    By:  

s/ Mark F. Muething

Name:   Barry R. McHale     Name:   Mark F. Muething Title:   Vice President and
Treasurer     Title:   Vice President & Secretary       Continental General
Insurance Company       By:  

s/ Mark F. Muething

     

Name:

  Mark F. Muething       Title:   Vice President & Assistant Secretary      
Loyal American Holding Corporation       By:  

s/ Mark F. Muething

     

Name:

  Mark F. Muething       Title:   Executive Vice President & Secretary      
United Teacher Associates Insurance Company       By:  

s/ Mark F. Muething

     

Name:

  Mark F. Muething       Title:   Vice President       Ceres Sales, LLC      
By:  

s/ Mark F. Muething

     

Name:

  Mark F. Muething       Title:   Executive Vice President & Secretary      
Great American Financial Resources, Inc.       By:  

s/ Mark F. Muething

     

Name:

  Mark F. Muething       Title:   Chief Operating Officer, Executive Vice
President & Secretary

Signature Page to Purchase Agreement

 

83